 



EXHIBIT 10.1
$435,000,000
€31,491,103.76
CREDIT AGREEMENT
among
DOLLAR FINANCIAL CORP.,
as Holdings,
DOLLAR FINANCIAL GROUP, INC.,
as US Borrower,
NATIONAL MONEY MART COMPANY,
as Canadian Borrower,
DOLLAR FINANCIAL U.K. LIMITED,
as UK Borrower,
The Several Lenders from Time to Time Parties Hereto,
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent,
CREDIT SUISSE SECURITIES (USA) LLC,
as Syndication Agent,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as Security Trustee
Dated as of October 30, 2006
CREDIT SUISSE SECURITIES (USA) LLC AND
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers and as Joint Bookrunners



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS
    2  
 
       
1.1 Defined Terms
    2  
1.2 Other Interpretive Provisions
    38  
 
       
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
    38  
 
       
2.1 Term Commitments
    39  
2.2 Procedure for Term Loan Borrowings
    39  
2.3 Repayment of Term Loans
    40  
2.4 Revolving Commitments
    42  
2.5 Procedure for Revolving Loan Borrowing
    42  
2.6 Swingline Commitment
    44  
2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans
    44  
2.8 Commitment Fees, etc
    45  
2.9 Termination or Reduction of Revolving Commitments
    46  
2.10 Optional Prepayments
    47  
2.11 Mandatory Prepayments and Commitment Reductions
    47  
2.12 Conversion and Continuation Options; Selection of Interest Periods
    50  
2.13 Limitations on Eurodollar and Euribor Tranches
    51  
2.14 Interest Rates and Payment Dates; Currency of Account
    51  
2.15 Computation of Interest and Fees
    53  
2.16 Inability to Determine Interest Rate
    53  
2.17 Pro Rata Treatment and Payments
    54  
2.18 Requirements of Law
    56  
2.19 Taxes
    58  
2.20 Indemnity
    60  
2.21 Change of Lending Office
    60  
2.22 Replacement of Lenders
    60  
2.23 Notes
    61  
 
       
SECTION 3. LETTERS OF CREDIT
    61  
 
       
3.1 L/C Commitment
    61  
3.2 Procedure for Issuance of Letter of Credit
    62  
3.3 Fees and Other Charges
    62  
3.4 L/C Participations
    63  
3.5 Reimbursement Obligation of the US Borrower
    64  
3.6 Obligations Absolute
    64  
3.7 Letter of Credit Payments
    64  
3.8 Applications
    64  
3.9 Existing Letters of Credit
    64  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    64  
 
       
4.1 Financial Condition
    65  
4.2 No Change
    65  



--------------------------------------------------------------------------------



 



 

              Page  
4.3 Existence; Compliance with Law
    65  
4.4 Power; Authorization; Enforceable Obligations
    66  
4.5 No Legal Bar
    66  
4.6 Litigation
    66  
4.7 No Default
    66  
4.8 Ownership of Property; Liens
    66  
4.9 Intellectual Property
    66  
4.10 Taxes
    67  
4.11 Federal Regulations
    67  
4.12 Labor Matters
    67  
4.13 ERISA; Pensions
    67  
4.14 Investment Company Act; Other Regulations
    68  
4.15 Subsidiaries
    68  
4.16 Use of Proceeds
    68  
4.17 Environmental Matters
    68  
4.18 Accuracy of Information, etc
    69  
4.19 Security Documents
    70  
4.20 Solvency
    71  
4.21 Regulation H
    72  
4.22 Certain Documents
    72  
4.23 Anti-Terrorism Laws
    72  
 
       
SECTION 5. CONDITIONS PRECEDENT
    73  
 
       
5.1 Conditions to Initial Extension of Credit
    73  
5.2 Conditions to Each Extension of Credit
    77  
5.3 Conditions to Each Delayed Draw Term Loan
    77  
 
       
SECTION 6. AFFIRMATIVE COVENANTS
    79  
 
       
6.1 Financial Statements
    79  
6.2 Certificates; Other Information
    80  
6.3 Payment of Obligations
    81  
6.4 Maintenance of Existence; Compliance
    81  
6.5 Maintenance of Property; Insurance
    81  
6.6 Inspection of Property; Books and Records; Discussions
    82  
6.7 Notices
    82  
6.8 Environmental Laws
    82  
6.9 Interest Rate Protection
    83  
6.10 Additional Collateral, etc
    83  
6.11 Credit Ratings
    85  
6.12 Further Assurances
    85  
6.13 Pensions
    85  
6.14 Permitted UK Reorganization
    87  
6.15 CLP Programs
    87  
6.16 Stub Redemption
    87  
6.17 Post-Closing Covenants
    87  
 
       
SECTION 7. NEGATIVE COVENANTS
    87  
7.1 Financial Condition Covenants
    87  



--------------------------------------------------------------------------------



 



 

              Page  
7.2 Indebtedness
    88  
7.3 Liens
    89  
7.4 Fundamental Changes
    90  
7.5 Disposition of Property
    90  
7.6 Restricted Payments
    91  
7.7 Consolidated Capital Expenditures
    92  
7.8 Investments
    93  
7.9 Modifications of Certain Debt Instruments
    94  
7.10 Transactions with Affiliates
    94  
7.11 Sale Leaseback Transactions
    94  
7.12 Swap Agreements
    94  
7.13 Changes in Fiscal Periods
    95  
7.14 Negative Pledge Clauses
    95  
7.15 Clauses Restricting Subsidiary Distributions
    95  
7.16 Lines of Business
    95  
7.17 Amendments to Acquisition Documentation
    95  
7.18 Amendments to Certain Agreements
    95  
 
       
SECTION 8. EVENTS OF DEFAULT
    96  
 
       
SECTION 9. THE AGENTS
    99  
 
       
9.1 Appointment
    99  
9.2 Delegation of Duties
    101  
9.3 Exculpatory Provisions
    101  
9.4 Reliance by Agents
    102  
9.5 Notice of Default
    102  
9.6 Non-Reliance on Agents and Other Lenders
    103  
9.7 Indemnification
    103  
9.8 Agents in their Individual Capacities
    103  
9.9 Successor Agents
    104  
9.10 No Other Duties, etc
    104  
9.11 PTR Scheme
    104  
 
       
SECTION 10. COLLATERAL ALLOCATION MECHANISM
    105  
 
       
10.1 Implementation of CAM
    105  
10.2 Letters of Credit
    106  
 
       
SECTION 11. MISCELLANEOUS
    107  
 
       
11.1 Amendments and Waivers
    107  
11.2 Notices
    108  
11.3 No Waiver; Cumulative Remedies
    110  
11.4 Survival of Representations and Warranties
    110  
11.5 Payment of Expenses and Taxes
    110  
11.6 Successors and Assigns; Participations and Assignments
    111  
11.7 Adjustments; Set-off
    115  
11.8 Counterparts; Electronic Execution
    115  
11.9 Severability
    116  



--------------------------------------------------------------------------------



 



 

              Page  
11.10 Integration
    116  
11.11 GOVERNING LAW
    116  
11.12 Submission To Jurisdiction; Agent for Service of Process; Waivers
    116  
11.13 Acknowledgements
    117  
11.14 Releases of Guarantees and Liens
    117  
11.15 Confidentiality
    118  
11.16 WAIVERS OF JURY TRIAL
    118  
11.17 USA Patriot Act Notification
    118  
11.18 Maximum Amount
    119  
11.19 Judgment Currency
    120  
11.20 Public/Private Information
    121  
11.21 Application of Proceeds
    121  
11.22 Funding of UK Borrower Euro Term Facility
    123  



--------------------------------------------------------------------------------



 



 

              ANNEXES            
 
        1
Mandatory Cost Formula
           
 
        SCHEDULES:            
 
        1.1A  
Commitments
        1.1B  
Excluded UK Subsidiaries
        1.1C  
Tender and Consent Documents for Senior Notes
        3.9  
Existing Letters of Credit
        4.4  
Consents, Authorizations, Filings and Notices
        4.15  
Subsidiaries
        4.19(a)  
Lien Filing Jurisdictions
        4.19(d)  
Real Property
        6.13  
Existing Defined Benefit Pension Schemes
        6.17  
Post-Closing Covenants
        7.2(d)  
Existing Indebtedness
        7.3(f)  
Existing Liens
           
 
        EXHIBITS:            
 
        A  
Form of Assignment and Assumption
        B-1  
Form of Canadian Borrower Borrowing Base Report
        B-2  
Form of US Borrower Borrowing Base Report
        C-1  
Form of Canadian Borrower Revolving Loan Note
        C-2  
Form of Canadian Borrower Term Loan Note
        C-3  
Form of Delayed Draw Term Loan Note
        C-4  
Form of Swingline Loan Note
        C-5  
Form of UK Borrower Dollar Term Loan Note
        C-6  
Form of UK Borrower Euro Term Loan Note
        C-7  
Form of US Borrower Revolving Loan Note
        D  
Form of Canadian General Security Agreement
        E  
Form of Canadian Guarantee Agreement
        F  
Form of Canadian IP Security Agreement
        G  
Form of Canadian Pledge Agreement
        H  
Form of Compliance Certificate
        I  
Form of Intercompany Note
        J-1  
Form of Notice of Borrowing
        J-2  
Form of Notice of Conversion/Continuation
        J-3  
Form of Notice of Prepayment
        K  
Form of UK Security Agreement
        L  
Form of UK Security Trust Agreement
        M-1  
Form of UK Sixty-Five Percent Share Charge Agreement
        M-2  
Form of UK Thirty-Five Percent Share Charge Agreement
        N  
Form of US Guarantee and Collateral Agreement
        O  
Form of Exemption Certificate
        P  
Form of Closing Certificate
        Q-1  
Form of Legal Opinion of Pepper Hamilton LLP
        Q-2  
Form of Legal Opinion of Allen & Overy LLP
        Q-3  
Form of Legal Opinion of Aird & Berlis LLP
       



--------------------------------------------------------------------------------



 



 

              Q-4  
Form of Legal Opinion of Bishop & McKenzie LLP
        Q-5  
Form of Legal Opinion of Davies Ward Phillips Vineberg LLP
        Q-6  
Form of Opinion of Stewart McKelvey
        Q-7  
Form of Opinion of Owen Bird Law Corporation
        Q-8  
Form of Opinion of Fillmore Riley LLP
        Q-9  
Form of Opinion of Roy Hibberd
       



--------------------------------------------------------------------------------



 



 

 1
     CREDIT AGREEMENT (this “Agreement”), dated as of October 30, 2006, among
DOLLAR FINANCIAL CORP., a Delaware corporation (“Holdings”), DOLLAR FINANCIAL
GROUP, INC., a New York corporation (the “US Borrower”), NATIONAL MONEY MART
COMPANY, an unlimited company organized under the laws of the Province of Nova
Scotia, Canada (the “Canadian Borrower”), DOLLAR FINANCIAL U.K. LIMITED, a
limited liability company incorporated under the laws of England and Wales with
registered number 03701758 (the “UK Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent (this and each other capitalized term used herein without definition
having the meaning assigned to such term in Section 1.1) and as Security
Trustee.
W I T N E S S E T H:
     WHEREAS, in connection with the Transactions, the Borrowers desire to
obtain financing, the proceeds of which will be used (i) for the Refinancing,
(ii) for the Tender Offer, (iii) to consummate the Acquisitions, (iv) for the
payment of fees and expenses related to the foregoing and (v) for working
capital and other general corporate purposes;
     WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrowers in an aggregate amount not to exceed $475,000,000, consisting of (i)
$75,000,000 in aggregate principal amount of US Borrower Revolving Commitments
and $30,000,000 in aggregate principal amount of availability for Letters of
Credit, in each case, made available to the US Borrower, (ii) $295,000,000 in
aggregate principal amount of Canadian Borrower Term Loans made available to the
Canadian Borrower (with up to $125,000,000 available on a delayed draw basis for
a period of up to eight weeks following the Closing Date), (iii) $25,000,000 in
aggregate principal amount of Canadian Borrower Revolving Commitments made
available to the Canadian Borrower, (iv) $40,000,000 in aggregate principal
amount of UK Borrower Dollar Term Loans made available to the UK Borrower and
(v) €31,491,103.76 in aggregate principal amount of UK Borrower Euro Term Loans
made available to the UK Borrower;
     WHEREAS, each of the Borrowers has agreed to secure all of its respective
Obligations by granting to the Administrative Agent, for the benefit of the
applicable Secured Parties, a first priority lien on substantially all of its
assets; provided that only 65% of the voting stock of any Foreign Subsidiary
directly owned by any US Loan Party shall be pledged to secure the Obligations
of any US Loan Party;
     WHEREAS, each of the US Borrower Guarantors has agreed to guarantee the
Obligations of the US Borrower and to secure its respective Obligations by
granting to the Administrative Agent, for the benefit of the US Borrower Secured
Parties, a first priority lien on substantially all of its assets;
     WHEREAS, each of the US Loan Parties has agreed to guarantee the
Obligations of the Canadian Borrower and the UK Borrower and to secure its
respective Obligations by granting to the Administrative Agent, for the benefit
of the Secured Parties, a first priority lien on substantially all of its
assets;
     WHEREAS, each of the Canadian Borrower Guarantors has agreed to guarantee
the Obligations of the Canadian Borrower and to secure its respective
Obligations by granting to the Administrative Agent, for the benefit of the
Canadian Borrower Secured Parties, a first priority lien on substantially all of
its assets;



--------------------------------------------------------------------------------



 



2

     WHEREAS, each of Canadian Loan Parties has agreed to guarantee the
Obligations of the UK Borrower and to secure its respective Obligations by
granting to the Administrative Agent, for the benefit of the Secured Parties, a
first priority lien on substantially all of its assets;
     WHEREAS, each of the UK Borrower Guarantors has agreed to guarantee the
Obligations of the UK Borrower and to secure its respective Obligations by
granting to the Administrative Agent, for the benefit of the UK Borrower Secured
Parties, a first priority lien on substantially all of its assets; and
     WHEREAS, each of the UK Loan Parties has agreed to guarantee the
Obligations of the Canadian Borrower and to secure its respective Obligations by
granting to the Administrative Agent, for the benefit of the Secured Parties, a
first priority lien on substantially all of its assets.
     NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
     1.1 Defined Terms. As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.1 shall have the respective meanings
set forth in this Section 1.1.
     “ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/100th of 1%) equal to the greater of (a) the Prime Rate in effect on such
day and (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1%. Any change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
     “ABR Loans”: any Loans the rate of interest applicable to which is based
upon the ABR.
     “Acquired Indebtedness”: Indebtedness incurred by any Borrower or any
Subsidiary in connection with a Permitted Acquisition (but excluding earn-out
and non-competition obligations), and which was not incurred in connection with,
or in anticipation of, such Permitted Acquisition.
     “Acquisition Agreements”: the collective reference to the Purchase
Agreements among the Canadian Borrower and the respective Canadian Franchise
Sellers and other parties thereto, in form and substance reasonably satisfactory
to the Administrative Agent, as amended from time to time in accordance with the
terms of this Agreement.
     “Acquisition Documentation”: collectively, the Acquisition Agreements and
all schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.
     “Acquisition Expenditures”: with respect to any Permitted Acquisition, the
total aggregate purchase consideration (including, without limitation, Acquired
Indebtedness, unsecured Indebtedness to sellers and earn-out and non-competition
obligations relating thereto or arising in connection therewith).
     “Acquisitions”: the acquisition by the Canadian Borrower of the Canadian
Franchises from the Canadian Franchise Sellers in accordance with the terms of
the Acquisition Agreements.
     “Adjustment Date”: as defined in the Pricing Grid.



--------------------------------------------------------------------------------



 



3

     “Administrative Agent”: Wells Fargo Bank, National Association, together
with its affiliates, as the administrative agent for the Lenders under this
Agreement and the other Loan Documents, together with any of its successors in
such capacity.
     “Administrative Agent’s Indemnitee”: any of the Administrative Agent’s
officers, directors, employees, affiliates, agents, advisors, representatives or
controlling persons.
     “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
     “Agent’s Indemnitee”: as defined in Section 9.7.
     “Agents”: the collective reference to the Administrative Agent and the
Security Trustee.
     “Aggregate Exposure”: with respect to any Lender at any time, an amount
equal to (a) until the Closing Date, the aggregate amount of such Lender’s
Commitments at such time and (b) thereafter, the sum of (i) the aggregate then
unpaid principal amount of such Lender’s Term Loans, (ii) the amount of such
Lender’s US Borrower Revolving Commitments then in effect or, if the US Borrower
Revolving Commitments have been terminated, the amount of such Lender’s US
Borrower Revolving Extensions of Credit then outstanding, (iii) the amount of
such Lender’s Canadian Borrower Revolving Commitments then in effect or, if the
Canadian Borrower Revolving Commitments have been terminated, the amount of such
Lender’s Canadian Borrower Revolving Extensions of Credit then outstanding and
(iv) the amount of such Lender’s Delayed Draw Term Commitments then in effect..
     “Aggregate Exposure Percentage”: with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.
     “Agreement”: as defined in the preamble hereto.
     “Anti-Terrorism Laws”: as defined in Section 4.23(a).
     “Applicable Floating Eurodollar Rate”: a floating rate per annum equal to
the daily average Eurodollar Rate on each day (or in the case of any day which
is not a Business Day, as of the immediately preceding Business Day) of the
applicable calculation period (calculated on each day assuming an Interest
Period of one month) plus the Applicable Margin with respect to Eurodollar Loans
that are US Borrower Revolving Loans.
     “Applicable Margin”: for each Type of Loan, the rate per annum set forth
under the relevant column heading below:

                              Euribor Loans   Eurodollar Loans   ABR Loans
US Borrower Revolving
Loans
    N/A       3.00 %     2.00 %
Swingline Loans
    N/A       N/A       2.00 %
Canadian Borrower
    N/A       3.00 %     2.00 %
 
                       



--------------------------------------------------------------------------------



 



4

                              Euribor Loans   Eurodollar Loans   ABR Loans
Revolving Loans
                       
UK Borrower Dollar Term Loans
    N/A       3.00 %     2.00 %
UK Borrower Euro Term Loans
    3.00 %     N/A       N/A  
Canadian Borrower Term Loans and Delayed Draw Term Loans
    N/A       2.75 %     1.75 %

; provided, that on and after the first Adjustment Date occurring after the
delivery of financial statements of Holdings pursuant to Section 6.1 covering a
period following the Closing Date of not less than six full fiscal months, the
Applicable Margin with respect to US Borrower Revolving Loans, Swingline Loans
and Canadian Borrower Revolving Loans will be determined pursuant to the Pricing
Grid.
     “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to issue a US Borrower
Letter of Credit.
     “Approved Fund”: as defined in Section 11.6(b)(ii).
     “Asset Sale”: any Dispositions of property (excluding any such Dispositions
permitted by clauses (a) through (g) of Section 7.5) that yield gross proceeds
to any Group Member (valued at the initial principal amount thereof in the case
of non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of in the
case of any such single Disposition of property or series of related
Dispositions of property, $250,000.
     “Assignee”: as defined in Section 11.6(b)(i).
     “Attributable Debt”: in respect of a Sale Leaseback Transaction, at the
time of determination, the present value of the obligation of the Loan Party
that acquires, leases or licenses back the right to use all or a material
portion of the subject property for net rental, license or other payments during
the remaining term of the lease, license or other arrangement included in such
Sale Leaseback Transaction including any period for which such lease, license or
other arrangement has been extended or may, at the sole option of the other
party (or parties) thereto, be extended. Such present value shall be calculated
using a discount rate equal to the rate of interest implicit in such
transaction, determined in accordance with GAAP.
     “Assignment and Assumption”: an Assignment and Assumption, substantially in
the form of Exhibit A.
     “Available Canadian Borrower Revolving Commitment”: as to any Canadian
Borrower Revolving Lender at any time, an amount equal to the excess, if any, of
(a) such Lender’s Canadian Borrower Revolving Commitment then in effect over
(b) such Lender’s Canadian Borrower Revolving Extensions of Credit then
outstanding.
     “Available Delayed Draw Commitment”: as to any Canadian Borrower Term
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Delayed Draw Term Commitment then in effect over (b) such Lender’s Delayed Draw
Term Loans then outstanding.
     “Available US Borrower Revolving Commitment”: as to any US Borrower
Revolving Lender at any time, an amount equal to the excess, if any, of (a) such
Lender’s US Borrower Revolving Commitment then in effect over (b) such Lender’s
US Borrower Revolving Extensions of Credit then



--------------------------------------------------------------------------------



 



5

outstanding; provided that in calculating any Lender’s US Borrower Revolving
Extensions of Credit for the purpose of determining such Lender’s Available US
Borrower Revolving Commitment pursuant to Section 2.8(b), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.
     “Benefitted Lender”: as defined in Section 11.7(a).
     “Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
     “Bond”: as defined in Section 9.1(c).
     “Borrower Materials”: as defined in Section 11.20.
     “Borrowers”: the collective reference to the US Borrower, the Canadian
Borrower and the UK Borrower.
     “Borrowing”: (a) Loans under the same Facility and of the same Type, made,
converted or continued on the same date and, in the case of Euribor Loans,
Eurodollar Loans or Floating Eurodollar Rate Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.
     “Borrowing Date”: any Business Day specified by any Borrower as a date on
which such Borrower requests the relevant Lenders to make Loans hereunder.
     “Business”: as defined in Section 4.17(b).
     “Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City, Toronto, Canada, or London, UK, as
applicable, are authorized or required by law to close, provided, that with
respect to notices and determinations in connection with, and payments of
principal and interest on, (a) Eurodollar Loans or Floating Eurodollar Rate
Loans, such day is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market and (b) Euribor Loans, such day is
also a TARGET Day.
     “CAM”: the mechanism for the allocation and exchange of interests in the
Loans and Commitments and collections thereunder established under Section 10.
     “CAM Exchange”: the exchange of the Lenders’ interests provided for in
Section 10.1.
     “CAM Exchange Date”: the first date after the Closing Date on which there
shall occur (a) any event described in clauses (i) or (ii) of Section 8(f) with
respect to any Borrower or (b) the Loans have become due and payable pursuant to
any provision of Section 8.
     “CAM Percentage”: as to each Lender, a fraction, expressed as a decimal, of
which (a) the numerator shall be the aggregate Designated Obligations owed to
such Lender immediately prior to the CAM Exchange Date but after giving effect
to the funding of participations in outstanding Swingline Loans and US Borrower
L/C Disbursements, and (b) the denominator shall be the aggregate Designated
Obligations owed to all the Lenders immediately prior to such CAM Exchange Date
but after giving effect to the funding of participations in outstanding
Swingline Loans and US Borrower L/C Disbursements; provided that upon any
redetermination of the CAM Percentage pursuant to Section 10.2, amounts paid by
Lenders with respect to unreimbursed US Borrower L/C Disbursements after the CAM
Exchange Date shall be given effect in calculating the CAM Percentage of each
Lender.



--------------------------------------------------------------------------------



 



6

     “Canadian Borrower”: as defined in the preamble hereto.
     “Canadian Borrower Borrowing Base”: at any date eighty-five percent of the
sum of each of the following for the Canadian Borrower, the UK Borrower and
their respective Subsidiaries, without duplication: (a) cash held overnight in
store safes, (b) the balance held in store accounts, (c) the amount payable
under checks held in store safes, (d) clearing house transfers initiated on the
previous day and transfers of same-day funds to be credited to store accounts,
(e) cash held overnight by armored car carriers, (f) eligible government
receivables in respect of government contracts, and (g) cash balances held in
demand deposit accounts and/or investment accounts other than monies deposited
with or at the direction of Bank of Montreal under the Overdraft Lending
Agreement; provided that in no event shall any of the items described in
subparagraphs (a) through (g) above be included in any calculation of the
“Canadian Borrower Borrowing Base” to the extent any of the same are subject to
any Liens other than in favor of the Administrative Agent for the benefit of any
of the Lenders.
     “Canadian Borrower Borrowing Base Report”: a report in the form attached
hereto as Exhibit B-1, certified by a Responsible Officer of the Canadian
Borrower.
     “Canadian Borrower Guarantors”: the collective reference to Holdings, the
UK Borrower, the US Borrower, the UK Subsidiary Guarantors, the US Subsidiary
Guarantors and the Canadian Subsidiary Guarantors.
     “Canadian Borrower Lenders”: the collective reference to all Canadian
Borrower Term Lenders and Canadian Borrower Revolving Lenders.
     “Canadian Borrower Revolving Commitment”: as to any Lender, the obligation
of such Lender, if any, to make Canadian Borrower Revolving Loans in an
aggregate principal amount not to exceed the amount set forth under the heading
“Canadian Borrower Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The original amount of the Total Canadian Borrower Revolving
Commitments is $25,000,000.
     “Canadian Borrower Revolving Commitment Period”: the period from and
including the day immediately following the Closing Date to the Revolving
Termination Date.
     “Canadian Borrower Revolving Extensions of Credit”: as to any Canadian
Borrower Revolving Lender at any time, an amount equal to the aggregate
principal amount of all Canadian Borrower Revolving Loans held by such Lender
then outstanding.
     “Canadian Borrower Revolving Facility”: the Canadian Borrower Revolving
Commitments and the extensions of credit made thereunder.
     “Canadian Borrower Revolving Lender”: each Lender that has a Canadian
Borrower Revolving Commitment or that holds Canadian Borrower Revolving Loans;
provided that prior to the CAM Exchange Date, each Canadian Borrower Revolving
Lender shall at all times be a Canadian Resident.
     “Canadian Borrower Revolving Loan Note”: a promissory note in the form of
Exhibit C-1.
     “Canadian Borrower Revolving Loans”: as defined in Section 2.4(a).



--------------------------------------------------------------------------------



 



7

     “Canadian Borrower Revolving Percentage”: as to any Canadian Borrower
Revolving Lender at any time, the percentage which such Lender’s Canadian
Borrower Revolving Commitment then constitutes of the Total Canadian Borrower
Revolving Commitments or, at any time after the Canadian Borrower Revolving
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Canadian Borrower Revolving Loans then
outstanding constitutes of the aggregate principal amount of the Canadian
Borrower Revolving Loans then outstanding; provided that in the event that the
Canadian Borrower Revolving Loans are paid in full prior to the reduction to
zero of the Total Canadian Borrower Revolving Extensions of Credit, the Canadian
Borrower Revolving Percentages shall be determined in a manner designed to
ensure that the other outstanding Canadian Borrower Revolving Extensions of
Credit shall be held by the Canadian Borrower Revolving Lenders on a comparable
basis.
     “Canadian Borrower Secured Parties”: the collective reference to the
Agents, the Canadian Borrower Lenders and any Qualified Counterparties to
Specified Swap Agreements to which the Canadian Borrower is a party.
     “Canadian Borrower Term Commitment”: as to any Lender, the obligation of
such Lender, if any, to make a Canadian Borrower Term Loan to the Canadian
Borrower in a principal amount not to exceed the amount set forth under the
heading “Canadian Borrower Term Commitment” opposite such Lender’s name on
Schedule 1.1A. The original aggregate amount of the Canadian Borrower Term
Commitments is $170,000,000.
     “Canadian Borrower Term Facility”: the Canadian Borrower Term Commitments
and the Canadian Borrower Term Loans made thereunder.
     “Canadian Borrower Term Lender”: each Lender that has a Canadian Borrower
Term Commitment or a Delayed Draw Term Commitment or that holds a Canadian
Borrower Term Loan or a Delayed Draw Term Loan.
     “Canadian Borrower Term Loan”: as defined in Section 2.1.
     “Canadian Borrower Term Loan Note”: a promissory note in the form of
Exhibit C-2, as it may be amended, supplemented or otherwise modified from time
to time.
     “Canadian Borrower Term Percentage”: as to any Canadian Borrower Term
Lender at any time, the percentage which such Lender’s Canadian Borrower Term
Commitment then constitutes of the aggregate Canadian Borrower Term Commitments
(or, at any time after the Closing Date, the percentage which the aggregate
principal amount of such Lender’s Canadian Borrower Term Loans then outstanding
constitutes of the aggregate principal amount of the Canadian Borrower Term
Loans then outstanding).
     “Canadian Franchises”: the collective reference to all “Assets” (as defined
in the respective Acquisition Agreements) of each Canadian Franchise Seller.
     “Canadian Franchise Sellers”: the collective reference to each “Vendor” (as
defined in the respective Acquisition Agreements).
     “Canadian General Security Agreements”: the collective reference to the
Canadian General Security Agreements to be executed and delivered by the
Canadian Borrower and each Canadian Subsidiary Guarantor, substantially in the
form of Exhibit D.

 



--------------------------------------------------------------------------------



 



8
     “Canadian Guarantee Agreements”: the collective reference to the Canadian
Guarantee Agreements to be executed and delivered by the Canadian Borrower and
each Canadian Subsidiary Guarantor, in each case, substantially in the form of
Exhibit E.
     “Canadian IP Security Agreements”: the collective reference to the Canadian
IP Security Agreements to be executed and delivered by the Canadian Borrower and
each Canadian Subsidiary Guarantor, substantially in the form of Exhibit F.
     “Canadian Loan Party”: any Loan Party organized or existing under the laws
of Canada or one of the provinces or territories of Canada.
     “Canadian Pension Plans”: each pension, superannuation benefit or
retirement savings plan, arrangement or scheme including any pension plan,
top-up pension or supplemental pension, “registered retirement savings plan” (as
defined in the ITA), “registered pension plan” (as defined in the ITA) and
“retirement compensation arrangement” (as defined in the ITA) that is maintained
or contributed to by any Loan Party for its employees or former employees in
Canada, but does not include the Canada Pension Plan or the Quebec Pension Plan
as maintained by the Government of Canada or the Province of Quebec.
     “Canadian Pledge Agreements”: the collective reference to the Canadian
Pledge Agreements to be executed and delivered by the Canadian Borrower and each
Canadian Subsidiary Guarantor, substantially in the form of Exhibit G.
     “Canadian Resident”: a Person that is, at all relevant times, (a) not a
“non-resident” as defined in the ITA, or (b) an “authorized foreign bank” as
defined in the ITA, and which will receive amounts paid or credited to it with
respect to Canadian Borrower Revolving Loans and fees and other amounts payable
in connection therewith in respect of its “Canadian banking business” as defined
in the ITA for the purposes of paragraph 212(13.3)(a) of the ITA.
     “Canadian Security Agreements”: the collective reference to (i) the
Canadian General Security Agreements, (ii) the Canadian IP Security Agreements,
(iii) the Canadian Pledge Agreements and (iv) the Deeds of Hypothec, the Bonds
and the Bond Pledge Agreements.
     “Canadian Subsidiary”: any Subsidiary of Holdings organized or existing
under the laws of Canada or one of the provinces or territories of Canada.
     “Canadian Subsidiary Guarantors”: each Canadian Subsidiary (other than the
Canadian Borrower) that is party to a Canadian Guarantee Agreement.
     “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
     “Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation (including
common stock and preferred stock), any and all equivalent ownership interests in
a Person (other than a corporation), including partnership interests (general
and limited), and membership and limited liability company interests, and any
and all warrants, rights or options to purchase any of the foregoing.



--------------------------------------------------------------------------------



 



9

     “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States, Canada or the United Kingdom
or issued by any agency thereof and backed by the full faith and credit of the
United States, Canada or the United Kingdom, in each case maturing within one
year from the date of acquisition; (b) certificates of deposit, time deposits,
eurodollar time deposits, overnight bank deposits or banker’s acceptances having
maturities of six months or less from the date of acquisition issued by any
Lender or by any commercial bank organized under the laws of the United States,
Canada or the United Kingdom or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States, Canadian
or the United Kingdom government; (e) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth, province or territory of the United States, Canada or the United
Kingdom, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, province, territory, political subdivision, taxing
authority or foreign government (as the case may be) have the highest rating
obtainable from either S&P or Moody’s; (f) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (b) of this definition; (g) money market mutual or similar funds that
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition; or (h) money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
     “Cash Management Obligations”: obligations owed by Loan Parties to any
Lender or any affiliate of a Lender in respect of any overdraft and related
liabilities arising from treasury, depository and cash management services
(including the provision of employee credit cards) or any automated clearing
house transfers of funds.
     “Catch-Up Date”: as defined in Section 2.3(e).
     “Certificated Securities”: as defined in Section 4.19(a).
     “Change of Control”: at any time, (a) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), excluding the
Permitted Investors, shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 35% of the voting power for the election of directors of Holdings
(determined on a fully diluted basis); (b) the board of directors of Holdings
shall cease to consist of a majority of Continuing Directors; (c) Holdings shall
cease to own and Control, of record and beneficially (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly, 100% of each class
of outstanding Capital Stock of the US Borrower free and clear of all Liens
(except Liens created by the US Guarantee and Collateral Agreement); or (d) the
US Borrower shall cease to beneficially (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act) own and Control, directly, or indirectly through
Wholly-Owned Subsidiaries of the US Borrower, 100% of each class of outstanding
Capital Stock of the Canadian Borrower and the UK Borrower free and clear of all
Liens (except Liens created by the US Guarantee and Collateral Agreement) .
     “Class”: when used in reference to any Loan or Borrowing, refers to whether
such Loan or the Loans comprising such Borrowing are UK Borrower Dollar Term
Loans, UK Borrower Euro Term



--------------------------------------------------------------------------------



 



10

Loans, Canadian Borrower Term Loans, Delayed Draw Term Loans, Canadian Borrower
Revolving Loans, US Borrower Revolving Loans or Swingline Loans.
     “Cleandown Date”: the date that is the earlier of the consummation of the
Permitted UK Reorganization and 90 days following the Closing Date, which date
may be extended with the prior written consent of the Administrative Agent.
     “Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is October 30, 2006.
     “Closing Date US Borrower Revolving Loans”: as defined in Section 2.5(b).
     “CLP Assets”: all current or delinquent consumer loans and other extensions
of credit to individuals made by and in the name of the Borrowers or any of
their respective Subsidiaries, in the ordinary course of business.
     “CLP Assets Disposition Agreement”: asset disposition agreements that
provide for the sale or other disposition by any Group Member for fair market
value consideration payable solely in cash, to any applicable purchaser, of any
CLP Assets Disposition Collateral of such Group Member on a non-recourse basis.
     “CLP Assets Disposition Collateral”: with respect to any CLP Assets
Disposition Agreement, the CLP Assets which are the subject thereof, together
with the related Contract Files and Servicing Files, the right to receive
payments under such CLP Assets and all proceeds of any of the foregoing.
     “CLP Program”: any loan program entered into by the Borrowers or any of
their Respective Subsidiaries or any of their Affiliates in the nature of the
loan programs which are, or in the past have been, evidenced by the First
Delaware Bank Agreement.
     “Code”: the Internal Revenue Code of 1986, as amended.
     “Collateral”: all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
     “Commitment”: as to any Lender, the sum of the UK Borrower Term Commitment,
the Canadian Borrower Term Commitment, Delayed Draw Term Commitment, the
Canadian Borrower Revolving Commitment and the US Borrower Revolving Commitment
of such Lender.
     “Commitment Fee Rate”: 0.50% per annum; provided, that on and after the
first Adjustment Date occurring after the delivery of financial statements of
Holdings pursuant to Section 6.1 covering a period following the Closing Date of
not less than six full fiscal months, the Commitment Fee Rate will be determined
pursuant to the Pricing Grid.
     “Commonly Controlled Entity”: an entity, whether or not incorporated, that
is under common control with Holdings or any Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes Holdings or any
Borrower and that is treated as a single employer under Section 414 of the Code.
     “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit H.



--------------------------------------------------------------------------------



 



11

     “Confidential Information Memorandum”: the Confidential Information
Memorandum dated October 2006 and furnished to certain Lenders.
     “Consolidated Capital Expenditures”: for any period, with respect to any
Person, the aggregate of all expenditures (whether paid in cash or other
consideration or accrued as a liability and including that portion of Capital
Lease Obligations which is capitalized on the consolidated balance sheet of the
Group Members) by such Person and its Subsidiaries during such period for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that, in conformity with GAAP, are included in
“additions to property, plant or equipment” or comparable items reflected in the
consolidated statement of cash flows of such Person and its Subsidiaries;
provided that Consolidated Capital Expenditures shall not include expenditures
in connection with any acquisition (a) financed with the proceeds of any
Reinvestment Deferred Amount or (b) that is a Permitted Acquisition.
     “Consolidated EBITDA”: for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or write off of debt discount
and debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary or
non-recurring expenses or losses that do not constitute reserves (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business), (f) the aggregate amount actually
paid by the US Borrower and its Subsidiaries in cash on account of fees and
expenses incurred by the US Borrower and its Subsidiaries in connection with the
Transactions, and (g) non-cash losses or charges associated with the write down
or impairment of goodwill or other assets under the Financial Accounting
Standards Board Statement of Financial Accounting Standards No. 142 and minus,
to the extent included in the statement of such Consolidated Net Income for such
period, the sum of (i) interest income, (ii) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (iii) income tax credits (to the extent not netted from income tax
expense) and (iv) any other non-cash income, all as determined on a consolidated
basis.
     “Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period less the aggregate amount actually paid
by the US Borrower and its Subsidiaries during such period on account of
Consolidated Capital Expenditures (excluding the principal amount of
Indebtedness (other than any Loans) incurred in connection with such
expenditures) plus Consolidated Lease Expense for such period to
(b) Consolidated Fixed Charges for such period.
     “Consolidated Fixed Charges”: for any period, the sum (without duplication)
of (a) Consolidated Interest Expense for such period, (b) capitalized lease
payments made during such period, (c) Consolidated Lease Expense for such
period, and (d) scheduled payments made during such period on account of
principal of Indebtedness of the US Borrower or any of its Subsidiaries
(including scheduled principal payments in respect of the Term Loans); provided
that notwithstanding anything to the contrary contained herein, for purposes of
calculating Consolidated Fixed Charges, until four complete fiscal quarters of
Holdings shall have elapsed following the Closing Date, amounts under clauses
(a) and (d) of this definition shall be calculated as of any date of
determination by multiplying such amounts from the Closing Date through such
date of determination (including, for purposes of calculations made on a Pro
Forma Basis, any Consolidated Interest Expense relating to Indebtedness deemed
to be incurred during such period) by a fraction the numerator of which is 365
and the



--------------------------------------------------------------------------------



 



12

denominator of which is the number of days elapsed since the Closing Date as of
such date of determination.
     “Consolidated Interest Expense”: for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the US
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the US Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP).
     “Consolidated Lease Expense”: for any period, the aggregate amount of fixed
and contingent rentals payable by the US Borrower and its Subsidiaries for such
period with respect to leases of real and personal property, determined on a
consolidated basis in accordance with GAAP.
     “Consolidated Leverage Ratio”: as at the last day of any period, the ratio
of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.
     “Consolidated Net Income”: for any period, the consolidated net income (or
loss) of the US Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the US Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the US Borrower) in which the US Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the US Borrower or such Subsidiary in the form of dividends or
similar distributions and (c) the undistributed earnings of any Subsidiary of
the US Borrower to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.
     “Consolidated Total Debt”: at any date, the aggregate principal amount of
all Indebtedness of the US Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP, but excluding any
liabilities referred to in clause (f) of the definition of “Indebtedness”.
     “Continuing Directors”: the directors of Holdings on the Closing Date and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of Holdings is recommended by at least 66-?%
of the then Continuing Directors or such other director receives the vote of the
Permitted Investors in his or her election by the shareholders of Holdings.
     “Contract File”: for any CLP Asset the original documents evidencing the
loan made thereunder and all other documents, instruments, agreements and other
information relating thereto and to the obligor thereunder.
     “Contractual Obligation”: as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
     “Contribution Notice”: a contribution notice issued by the Pensions
Regulator under Section 38 or Section 47 of the Pensions Act 2004.



--------------------------------------------------------------------------------



 



13

     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in Control of, is Controlled by, or is under
common Control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
     “Criminal Code Section”: as defined in Section 11.18(c).
     “Cumulative Growth Amount”: on any date of determination, (a) the sum of
50% of Excess Cash Flow for each fiscal year (or, in the case of the fiscal year
ending June 30, 2007, for the period from the Closing Date to June 30, 2007) of
Holdings (but not less than zero in any fiscal year), commencing with the fiscal
year ending June 30, 2007, that was not required to be applied to prepay any of
the Loans pursuant to Section 2.11(d) minus (b) the aggregate amount of
Restricted Payments made since the Closing Date pursuant to Section 7.6(e).
     “Declined Amounts”: as defined in Section 2.11(g).
     “Deed of Hypothec”: as defined in Section 9.1(c).
     “Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
     “Defaulting Lender”: as defined in Section 2.17(f).
     “Delayed Draw Commitment Period”: the period from and including the day
after the Closing Date to the date that is eight weeks after the Closing Date.
     “Delayed Draw Conditions”: as defined in Section 5.3.
     “Delayed Draw Date”: as defined in Section 2.1.
     “Delayed Draw Term Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Delayed Draw Term Loans to the Canadian Borrower in an
aggregate principal amount not to exceed the amount set forth under the heading
“Delayed Draw Term Commitment” opposite such Lender’s name on Schedule 1.1A. The
original aggregate amount of the Delayed Draw Term Commitments is $125,000,000.
     “Delayed Draw Term Facility”: the Delayed Draw Term Commitments and the
Delayed Draw Term Loans made thereunder.
     “Delayed Draw Term Loan”: as defined in Section 2.1.
     “Delayed Draw Term Loan Note”: a promissory note in the form of
Exhibit C-3, as it may be amended, supplemented or otherwise modified from time
to time.
     “Delayed Draw Term Percentage”: as to any Canadian Borrower Term Lender at
any time, the percentage which such Lender’s Delayed Draw Term Commitment and
Delayed Draw Term



--------------------------------------------------------------------------------



 



14

Loans then constitutes of the aggregate outstanding Delayed Draw Term
Commitments and Delayed Draw Term Loans then outstanding.
     “Deposited Amortization Payment Amount”: as defined in Section 2.3(e).
     “Deposited Prepayment Amount”: as defined in Section 2.11(g).
     “Designated Obligations”: all Obligations of the Loan Parties in respect of
(a) principal of and interest on the Loans (after giving effect to the funding
of participations in the outstanding Swingline Loans), (b) Reimbursement
Obligations and interest thereon, and (c) fees for the account of any of the
Lenders, whether or not the same shall at the time of any determination be due
and payable under the terms of the Loan Documents.
     “Disposition”: with respect to any property (including, without limitation,
Capital Stock of the US Borrower or any of its Subsidiaries), any sale, lease,
Sale Leaseback Transaction, assignment, conveyance, transfer or other
disposition thereof and any issuance of Capital Stock of the US Borrower or any
of its Subsidiaries. The terms “Dispose” and “Disposed of” shall have
correlative meanings.
     “Dollars” and “$”: dollars in lawful currency of the United States.
     “Eligible Assignee”: (a) any Lender, any Affiliate of a Lender and any
Approved Fund (any two or more Approved Funds with respect to a particular
Lender being treated as a single Eligible Assignee for all purposes hereof), and
(b) any commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course;
provided that neither any Borrower nor any Affiliate of any Borrower shall be an
Eligible Assignee.
     “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or human health
and safety as it relates to environmental protection, as now or may at any time
hereafter be in effect.
     “ERISA”: the Employee Retirement Income Security Act of 1974, as amended.
     “Euribor Base Rate”: with respect to each day during each Interest Period
pertaining to a Euribor Loan, the rate per annum determined by the Banking
Federation of the European Union for deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period in Euros,
determined as of approximately 11:00 A.M. (Brussels time) two (2) TARGET Days
prior to the beginning of such Interest Period (as set forth by Bloomberg
Information Service or any successor thereto or any other service selected by
the Administrative Agent which has been nominated by the Banking Federation of
the European Union as an authorized information vendor for the purpose of
displaying such rates). In the event that the rate referenced in the preceding
sentence is not available, the “Euribor Base Rate” shall be determined by
reference to the rate per annum equal to the offered quotation rate to first
class banks in the European interbank market by Wells Fargo Bank, National
Association (or such other bank or banks as may be designated by the
Administrative Agent in consultation with the UK Borrower), for deposits (for
delivery on the first day of the relevant Interest Period) in Euros of amounts
in same day funds comparable to the principal amount of the applicable Loan of
the Administrative Agent, in its capacity as a Lender, for which the Euribor
Base Rate is then being determined with maturities comparable to such period (or
such other amounts as the Administrative Agent shall reasonably



--------------------------------------------------------------------------------



 



15

determine) as of approximately 11:00 A.M. (Brussels time) two (2) TARGET Days
prior to the beginning of such Interest Period.
     “Euribor Loans”: any Loans the rate of interest applicable to which is
based upon the Euribor Rate.
     “Euribor Rate”: with respect to each day during each Interest Period
pertaining to a Euribor Loan, a rate per annum determined for such day (rounded
upward to the nearest 1/100th of 1%) equal to: (a) the Euribor Base Rate plus
(b) the Mandatory Cost (if any).
     “Euribor Tranche”: the collective reference to Euribor Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
     “Euros” and “€”: the single currency of Participating Member States.
     “Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan or a Floating Eurodollar Rate Loan, the aggregate (without duplication) of
the maximum rates (expressed as a decimal fraction) of reserve requirements in
effect on such day (including basic, supplemental, marginal and emergency
reserves) under any regulations of the Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board) maintained by a member bank of the
Federal Reserve System.
     “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan or a Floating Eurodollar Rate Loan, the
rate per annum determined by reference to the British Bankers’ Association
Interest Settlement Rates for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 A.M. (London, England time) two
(2) Business Days prior to the beginning of such Interest Period (as set forth
by Bloomberg Information Service or any successor thereto or any other service
selected by the Administrative Agent which has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rates). In the event that the rate referenced in the preceding
sentence is not available, the “Eurodollar Base Rate” shall be determined by
reference to the rate per annum equal to the offered quotation rate to first
class banks in the London interbank market by Wells Fargo Bank, National
Association (or such other bank or banks as may be designated by the
Administrative Agent in consultation with the Borrowers), for deposits (for
delivery on the first day of the relevant Interest Period) in Dollars of amounts
in same day funds comparable to the principal amount of the applicable Loan of
Administrative Agent, in its capacity as a Lender, for which the Eurodollar Base
Rate is then being determined with maturities comparable to such period (or such
other amounts as the Administrative Agent shall reasonably determine) as of
approximately 11:00 A.M. (London, England time) two (2) Business Days prior to
the beginning of such Interest Period.
     “Eurodollar Loans”: any Loans (other than Floating Eurodollar Rate Loans)
the rate of interest applicable to which is based upon the Eurodollar Rate.
     “Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan or a Floating Eurodollar Rate Loan, a rate per
annum determined for such day in accordance with the following formula (rounded
upward to the nearest 1/100th of 1%):

         
 
  Eurodollar Base Rate    
 
       



--------------------------------------------------------------------------------



 



16

         
 
 
 
1.00 — Eurocurrency Reserve Requirements    

     “Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
     “Event of Default”: any of the events specified in Section 8, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
     “Excess Cash Flow”: for any fiscal year (or other period) of Holdings,
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year (or other period), (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income and (iii) the aggregate net amount of non-cash loss on the Disposition of
property by the US Borrower and its Subsidiaries during such fiscal year (or
other period) (other than sales of inventory in the ordinary course of
business), to the extent deducted in arriving at such Consolidated Net Income
minus (b) the sum, without duplication, of (i) the amount of all non-cash
credits included in arriving at such Consolidated Net Income, (ii) the aggregate
amount actually paid by the US Borrower and its Subsidiaries in cash during such
fiscal year (or other period) on account of Consolidated Capital Expenditures
(excluding (x) the principal amount of Indebtedness incurred in connection with
such expenditures (but not excluding any Revolving Loans and Swingline Loans
incurred in connection with any such expenditures) and (y) the proceeds of
equity contributions to, or equity issuances by, Holdings, which are contributed
to any of the Borrowers to finance such expenditures), (iii) the aggregate
amount actually paid by the US Borrower and its Subsidiaries in cash during such
fiscal year (or other period) on account of Permitted Acquisitions (excluding
(x) the principal amount of Indebtedness incurred in connection with such
expenditures (but not excluding any Revolving Loans and Swingline Loans incurred
in connection with any such expenditures) and (y) the proceeds of equity
contributions to, or equity issuances by, Holdings, which are contributed to any
of the Borrowers to finance such expenditures), (iv) the aggregate amount of all
regularly scheduled principal payments of Funded Debt (including the Term Loans,
Capital Lease Obligations and Synthetic Lease Obligations) of the US Borrower
and its Subsidiaries made in cash during such fiscal year (or other period)
(other than in respect of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder and, in any
event, excluding the Revolving Loans), and (v) the aggregate net amount of
non-cash gains on the Disposition of property by the US Borrower and its
Subsidiaries during such fiscal year (or other period) (other than sales of
inventory in the ordinary course of business), to the extent included in
arriving at such Consolidated Net Income.
     “Excess Cash Flow Application Date”: as defined in Section 2.11(d).
     “Exchange Act”: the Securities Exchange Act of 1934, as amended.
     “Excluded Taxes”: (i) any net income taxes and franchise taxes (imposed in
lieu of net income taxes) imposed on the Administrative Agent or any Lender as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), (ii) in relation
to any Borrowing by the UK Borrower, any tax that is required by law to be
deducted or withheld from amounts payable to a Lender where, on the date on
which the payment falls due (A) such Lender is not, or has ceased to be, a UK
Qualifying Lender (otherwise than by reason of any change after the date it
became a Lender under this Agreement in, or in the interpretation,
administration, or application of, any law or UK Treaty, or any published
practice or published



--------------------------------------------------------------------------------



 



17

concession of any relevant taxing authority) and such payment could have been
made to the Lender without such a deduction or withholding for or on account of
tax if the Lender had been a UK Qualifying Lender or (B) in the case of a UK
Treaty Lender, the UK Borrower is able to demonstrate that the payment could
have been made to the Lender without a deduction or withholding for or on
account of tax had the Lender complied with its obligations as regards treaty
formalities under Section 2.19(d) or (C) in the case of a UK Non-Bank Lender, a
direction under section 349C of the UK Taxes Act (as that provision has effect
on the date on which the relevant UK Non-Bank Lender became a party to this
Agreement), which related to the relevant payment, has been given (and not
revoked), the UK Borrower has notified that UK Non-Bank Lender of the precise
terms of that direction and deduction or withholding for or on account of tax is
required to be made from the relevant payment solely because that direction has
been given (and not revoked), (iii) any United States withholding taxes imposed
on amounts payable to any Lender at the time such Lender becomes a party to this
Agreement, except to the extent such Lender’s assignor (if any) was entitled, at
the time of assignment, to receive additional amounts from the Borrower with
respect to such Taxes, (iv) taxes imposed on payments under the Canadian
Borrower Revolving Facility because the Lender is not a Canadian Resident,
(v) any withholding or other taxes that are attributable to a Lender’s failure
to comply with the requirements of paragraph (d) or (e) of Section 2.19 and (vi)
with respect to payments made pursuant to Section 2.8(c) to a Person acting as
Administrative Agent (other than the initial Administrative Agent hereunder),
taxes that were imposed on such Person with respect to such payments at the time
it became the Administrative Agent (but only to the extent that such taxes are
greater than the taxes that would have been payable by the initial
Administrative Agent on such payments had it not been replaced); provided that
notwithstanding any of the other provisions of this definition, any withholding
or other tax (other than taxes referred to in clause (i) of this definition) on
or with respect to payments made by or on behalf of any Borrower under this
Agreement or any other Loan Document attributable to a CAM Exchange shall not be
an Excluded Tax.
     “Excluded UK Subsidiary”: each of the Persons listed on Schedule 1.1B.
     “Executive Order”: as defined in Section 4.23(a).
     “Existing Credit Agreement”: the Third Amended and Restated Credit
Agreement, dated as of July 8, 2005, by and among Holdings, the US Borrower, the
lenders party thereto, Wells Fargo Bank, National Association, as sole lead
arranger and as administrative agent, U.S. Bank National Association, as
syndication agent, and Manufacturers and Traders Trust Company, as documentation
agent.
     “Facility”: each of (a) the UK Borrower Dollar Term Facility, (b) the UK
Borrower Euro Term Facility, (c) the Canadian Borrower Term Facility, (d) the
Delayed Draw Term Facility, (e) the Canadian Borrower Revolving Facility and
(f) the US Borrower Revolving Facility.
     “Federal Funds Effective Rate”: for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers (or, if such day is not a
Business Day, for the next preceding Business Day), as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by Wells Fargo Bank,
National Association, from three federal funds brokers of recognized standing
selected by it.
     “Fee Letter”: that certain letter agreement, dated September 29, 2006,
among the US Borrower, Credit Suisse Securities (USA) LLC, and Wells Fargo Bank,
National Association, relating to certain fees payable in connection with this
Agreement and other matters set forth therein.



--------------------------------------------------------------------------------



 



18

     “Fee Payment Date”: (a) the last Business Day of each March, June,
September and December (commencing on December 31, 2006), (b) the Revolving
Termination Date, (c) with respect to the Canadian Borrower Revolving Facility,
the date the Total Canadian Borrower Revolving Commitments are reduced to zero
and (d) with respect to the US Borrower Revolving Facility, the date the Total
US Borrower Revolving Commitments are reduced to zero.
     “Financial Support Direction”: a financial support direction issued by the
Pensions Regulator under Section 43 of the Pensions Act 2004.
     “First Delaware Bank Agreement”: that certain Marketing and Servicing
Agreement dated as of October 18, 2002 by and between First Bank of Delaware and
the US Borrower.
     “Floating Eurodollar Rate Loan”: any US Borrower Revolving Loan the rate of
interest applicable to which is based upon the Applicable Floating Eurodollar
Rate.
     “Foreign Lender” shall mean, for purposes of the Tax in question, a Lender
that is treated as foreign by the jurisdiction imposing such Tax, and, with
respect to the Canadian Borrower, any Canadian Borrower Lender (or assignee or
participant thereof) that is not a Canadian Resident and shall include, for the
avoidance of doubt, with respect to the UK Borrower, a UK Treaty Lender.
     “Foreign Subsidiary”: any Subsidiary of Holdings that is not a US
Subsidiary.
     “Funded Debt”: as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrowers, Indebtedness in respect of the
Loans.
     “Funding Default”: as defined Section 2.17(f).
     “Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
     “GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then Holdings, the Borrowers and the Administrative Agent
agree to enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating the Borrowers’ financial condition shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made. Until such time as such an amendment shall have been executed and
delivered by Holdings, the Borrowers, the Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.



--------------------------------------------------------------------------------



 



19

     “Governmental Approval”: any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.
     “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
     “Group Members”: the collective reference to Holdings and its respective
Subsidiaries.
     “Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrowers in good faith.
     “Guarantors”: without duplication, the collective reference to US Borrower
Guarantors, the Canadian Borrower Guarantors and the UK Borrower Guarantors.
     “Holdings”: as defined in the preamble hereto.
     “Identified Lenders”: the Persons identified by any Agent to any Borrower
as prospective Lenders under any of the Facilities on or prior to the Closing
Date.
     “Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person, (f) all



--------------------------------------------------------------------------------



 



20

obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements, (g) the liquidation value of all redeemable preferred
Capital Stock of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and (j) for the
purposes of Section 8(e) only, all obligations of such Person in respect of Swap
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
     “Information”: as defined in Section 11.15.
     “Insolvency”: with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
     “Insolvent”: pertaining to a condition of Insolvency.
     “Intellectual Property”: the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, Canadian, United Kingdom, multinational or foreign laws or otherwise,
including copyrights, copyright licenses, patents, patent licenses, trademarks,
trademark licenses, technology, know-how and processes, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
     “Intercompany Note”: a promissory note substantially in the form of Exhibit
I.
     “Interest Payment Date”: (a) as to any ABR Loan (including any Swingline
Loan) or any Floating Eurodollar Rate Loan, the last Business Day of each March,
June, September and December (commencing on December 31, 2006) to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan or Euribor Loan having an Interest Period of three months or
less, the last day of such Interest Period, (c) as to any Eurodollar Loan or
Euribor Loan having an Interest Period longer than three months, each day that
is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period, (d) as to any Loan
(other than any Revolving Loan that is an ABR Loan, any Floating Eurodollar Rate
Loan and any Swingline Loan, except in the case of the repayment or prepayment
of all Loans or all such Revolving Loans under the applicable Revolving
Facility), the date of any repayment or prepayment made in respect thereof and
(e) as to any Swingline Loan, the day that such Loan is required to be repaid;
provided that, notwithstanding the foregoing, in the case of UK Borrower Dollar
Term Loans and UK Borrower Euro Term Loans, the first Interest Payment Date
shall be March 31, 2007, and the UK Borrower shall be required to pay on such
date, all interest accrued on the UK Borrower Dollar Term Loans and the UK
Borrower Euro Term Loans prior to such date.
     “Interest Period”: as to any Eurodollar Loan or Euribor Loan,
(a) initially, (x) in the case of any Eurodollar Loan, the period commencing on
the borrowing or conversion date, as the case may be, with respect to such
Eurodollar Loan, and ending one, two, three or six months thereafter, as
selected by the relevant Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto and
(y) in the case of Euribor Loans, the period commencing on the Closing



--------------------------------------------------------------------------------



 



21

Date and ending one month thereafter; and (b) thereafter, each period commencing
on the last day of the next preceding Interest Period applicable to such
Eurodollar Loan or Euribor Loan and ending one, two, three or six months
thereafter, as selected by such Borrower by delivery of an irrevocable Notice of
Conversion/Continuation to the Administrative Agent not later than 12:00 Noon,
New York City time, on the date that is three Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that all
of the foregoing provisions relating to Interest Periods are subject to the
following:
          (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
          (ii) no Borrower may select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date (in the case of
any Revolving Facility) or beyond the date final payment is due on the UK
Borrower Dollar Term Loans, the UK Borrower Euro Term Loans, the Canadian
Borrower Term Loans or the Delayed Draw Term Loans (in the case of the UK
Borrower Dollar Term Facility, the UK Borrower Euro Term Facility, the Canadian
Borrower Term Facility or the Delayed Draw Term Facility, respectively);
          (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
          (iv) no Borrower shall select Interest Periods so as to require a
payment or prepayment of any Eurodollar Loan or Euribor Loan during an Interest
Period for such Loan.
          “Investments”: as defined in Section 7.8.
          “Issuing Lender”: Wells Fargo Bank, National Association, or any
affiliate thereof, in its capacity as issuer of any US Borrower Letter of Credit
or, if such Issuing Lender shall not be acceptable to any beneficiary of any US
Borrower Letter of Credit, for purposes of such US Borrower Letter of Credit,
such other Lender or an Affiliate of a Lender that, with the approval of the
Administrative Agent and the Borrower, agrees, pursuant to an agreement with and
in form and substance reasonably satisfactory to the Administrative Agent and
the Borrower, to be bound by the terms hereof applicable to the Issuing Lender.
          “ITA”: the Income Tax Act (Canada), as amended.
          “Judgment Currency”: as defined in Section 11.19.
          “Judgment Currency Conversion Date”: as defined in Section 11.19.
          “Lenders”: as defined in the preamble hereto.
          “Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any



--------------------------------------------------------------------------------



 



22

preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
     “Loan”: any loan made or maintained by any Lender pursuant to this
Agreement.
     “Loan Documents”: this Agreement, the Security Documents, the Notes, and
the Fee Letter.
     “Loan Parties”: each Group Member that is a party to a Loan Document.
     “Majority Canadian Borrower Revolving Lenders: at any time, holders of more
than 50% of the Total Canadian Borrower Revolving Extensions of Credit (or,
prior to any termination of the Canadian Borrower Revolving Commitments, the
holders of more than 50% of the Total Canadian Borrower Revolving Commitments).
     “Majority Canadian Borrower Term Lenders”: at any time, Canadian Borrower
Term Lenders having Canadian Borrower Term Loans, Delayed Draw Term Loans and
unused Canadian Borrower Term Commitments and Delayed Draw Term Commitments
representing more than 50% of the sum of all Canadian Borrower Term Loans and
Delayed Draw Term Loans outstanding and unused Canadian Borrower Term
Commitments and Delayed Draw Term Commitments at such time.
     “Majority Facility Lenders”: (a) with respect to the Canadian Borrower
Revolving Facility, the Majority Canadian Borrower Revolving Lenders, (b) with
respect to the US Borrower Revolving Facility, the Majority US Borrower
Revolving Lenders, (c) with respect to the UK Borrower Dollar Term Facility, the
Majority UK Borrower Dollar Term Lenders, (d) with respect to the UK Borrower
Euro Term Facility, the Majority UK Borrower Euro Term Lenders, and (e) with
respect to the Canadian Borrower Term Facility and the Delayed Draw Term
Facility, the Majority Canadian Borrower Term Lenders.
     “Majority UK Borrower Dollar Term Lenders”: at any time, UK Borrower Dollar
Term Lenders having UK Borrower Dollar Term Loans and unused UK Borrower Dollar
Term Commitments representing more than 50% of the sum of all UK Borrower Dollar
Term Loans outstanding and unused UK Borrower Dollar Term Commitments at such
time.
     “Majority UK Borrower Euro Term Lenders”: at any time, UK Borrower Euro
Term Lenders having UK Borrower Euro Term Loans and unused UK Borrower Euro Term
Commitments representing more than 50% of the sum of all UK Borrower Euro Term
Loans outstanding and unused UK Borrower Euro Term Commitments at such time.
     “Majority US Borrower Revolving Lenders: at any time, holders of more than
50% of the Total US Borrower Revolving Extensions of Credit (or, prior to any
termination of the US Borrower Revolving Commitments, the holders of more than
50% of the Total US Borrower Revolving Commitments).
     “Mandatory Cost”: the percentage rate per annum calculated by the
Administrative Agent in accordance with Annex 1 (Mandatory Cost Formula).
     “Mandatory Prepayment Date”: as defined in Section 2.11(k).



--------------------------------------------------------------------------------



 



23

     “Material Acquisition”: any acquisition of property or series of related
acquisitions of property that (a) is material in accordance with GAAP or (b)(i)
constitutes assets comprising all or substantially all of an operating unit of a
business or constitutes all or substantially all of the common stock or Capital
Stock or common equity interests of a Person and (ii) involves the payment of
consideration by the Borrower and its Subsidiaries in excess of $2,000,000 (it
being expressly understood that each of the Acquisitions shall be deemed a
“Material Acquisition”).
     “Material Adverse Effect”: a material adverse effect on and/or material
adverse developments with respect to (a) the business, assets, liabilities,
operations, condition (financial or otherwise), operating results, projections
or prospects of Holdings and its Subsidiaries taken as a whole, (b) a
significant portion of the industry or business segment in which Holdings or its
Subsidiaries operate or rely upon if such effect or development is reasonably
likely to have a material adverse effect on Holdings and its Subsidiaries taken
as a whole, (c) the ability of any Loan Party to fully and timely perform its
Obligations under any Loan Document to which it is a party or (d) the legality,
validity, binding effect or enforceability of this Agreement or any of the other
Loan Documents or the rights, remedies and benefits available to, or conferred
upon, any Agent, any Lender or any Secured Party hereunder or thereunder.
     “Material Disposition”: any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the US Borrower or any of
its Subsidiaries in excess of $2,000,000.
     “Material Environmental Amount”: an amount payable by Holdings and/or any
of its Subsidiaries in excess of $10,000,000 for remedial costs, compliance
costs, compensatory damages, punitive damages, fines, penalties or any
combination thereof.
     “Materials of Environmental Concern”: any substance, material or waste that
is defined, regulated, governed or otherwise characterized under any
Environmental Law as hazardous or toxic or as a pollutant or contaminant (or by
words of similar meaning and regulatory effect), any petroleum or petroleum
products, asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
molds or fungus, and radioactivity, or radiofrequency radiation at levels known
to be hazardous to human health and safety.
     “Maximum Amount”: as defined in Section 11.18(a).
     “Moody’s”: Moody’s Investors Service, Inc.
     “Mortgaged Properties”: the real properties as to which, pursuant to
Section 6.10(b) or otherwise, the Administrative Agent, for the benefit of the
applicable Secured Parties, shall be granted a Lien pursuant to the Mortgages.
     “Mortgages”: each of the mortgages, debentures, immovable hypothecs, deeds
of trust, deeds to secure debt or such equivalent documents hereafter entered
into and executed and delivered by one or more of the Loan Parties to the
Administrative Agent, in each case, in form and substance acceptable to the
Administrative Agent.
     “Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and cash equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of (i) attorneys’ fees,
accountants’ fees,



--------------------------------------------------------------------------------



 



24

investment banking fees, and other customary fees and expenses actually incurred
in connection therewith, (ii) amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and (iii) taxes paid and the relevant
Borrower’s reasonable and good faith estimate of income, franchise, sales, and
other applicable taxes required to be paid by any Borrower or any Subsidiary
Guarantor in connection with such Asset Sale or Recovery Event in the taxable
year that such Asset Sale or Recovery Event is consummated, the computation of
which shall, in each such case, take into account the reduction in tax liability
resulting from any available operating losses and net operating loss carryovers,
tax credits, and tax credit carry forwards, and similar tax attributes and
(b) in connection with any issuance or sale of Capital Stock or any incurrence
or issuance of Indebtedness, the cash proceeds received from any such issuance
or incurrence, net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.
     “New York UCC”: the Uniform Commercial Code as in effect from time to time
in the State of New York.
     “Non-US Collateral”: any Collateral that is not US Collateral.
     “Non-US Loan Party”: any Loan Party that is not a US Loan Party.
     “Note”: a UK Borrower Dollar Term Loan Note, a UK Borrower Euro Term Loan
Note, a Canadian Borrower Term Loan Note, a Delayed Draw Term Loan Note, a
Canadian Borrower Revolving Loan Note, a US Borrower Revolving Loan Note or a
Swingline Loan Note.
     “Notice of Borrowing”: a Notice of Borrowing, in substantially the form of
Exhibit J-1.
     “Notice of Conversion/Continuation”: a Notice of Conversion/Continuation,
in substantially the form of Exhibit J-2.
     “Notice of Prepayment”: a Notice of Prepayment, in substantially the form
of Exhibit J-3.
     “Obligation Currency”: as defined in Section 11.19.
     “Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Borrower or any Guarantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of any Borrower or any other Loan Party to any
Agent, any Lender or any party to a Specified Swap Agreement, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Swap
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to any Agent or to any Lender that are required to be
paid by any Borrower or any Guarantor pursuant hereto) or otherwise, and Cash
Management Obligations in an aggregate amount of up to $1,000,000 at any time
outstanding for all such Cash Management Obligations.
     “OFAC”: as defined in Section 4.23(b).



--------------------------------------------------------------------------------



 



25

     “Other Taxes”: any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
     “Outstanding UK Intercompany Loan”: intercompany loans in the aggregate
principal amount of £20,539,325 from DFG World, Inc. to the UK Borrower.
     “Overdraft Lending Agreement”: the FirstBank Overdraft Lending Agreement,
dated as of December 10, 2003, between Bank of Montreal and the Canadian
Borrower, as amended, and any related agreements.
     “Participant”: as defined in Section 11.6(c).
     “Participating Member State”: any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
     “Patriot Act”: the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Title III of Pub. L. 107-56, signed into law October 26, 2001, 31
U.S.C. Section 5318.
     “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
     “Pensions Regulator”: the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.
     “Permitted Acquisition”: as defined in Section 7.8(j).
     “Permitted Investors”: the collective reference to the Sponsor and its
Control Investment Affiliates.
     “Permitted UK Reorganization”: the following transactions: (a) the UK
Borrower shall capitalize the Outstanding UK Intercompany Loan; (b) the UK
Borrower shall obtain all necessary authorizations and make all necessary
filings with the relevant courts in order to reduce its share capital in an
amount equal to the Outstanding UK Intercompany Loan; and (c) subject to the
reduction in share capital referred to in clause (b), the UK Borrower shall make
a distribution to DFG World, Inc. in an amount equal to the Outstanding UK
Intercompany Loan.
     “Permitted Uses”: as to any Person, (a) investments in Cash Equivalents,
(b) the payment of Capital Lease Obligations, (c) Consolidated Capital
Expenditures of such Person, (d) the payment of trade payables in the ordinary
course of its business, and (e) the payment of its Taxes and other statutory
obligations.
     “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
     “Plan”: at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at

 



--------------------------------------------------------------------------------



 



26
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
     “Platform”: as defined in Section 11.20.
     “Pledge”: as defined in Section 9.1(c).
     “PPSA” shall mean the Personal Property Security Act or similar personal
property security legislation as in effect from time to time (except as
otherwise specified) in any applicable province or territory of Canada. As for
Collateral situated in the Province of Québec, the term “PPSA” shall mean the
Civil Code of Québec.
     “Prepayment Collateral Account”: as defined in Section 2.3(e).
     “Prepayment Offer Amounts”: as defined in Section 2.11(j).
     “Prepayment Offer Notice”: as defined in Section 2.11(j).
     “Pricing Grid”: the table set forth below.

                                      Applicable Margin for         Applicable
Margin for   Canadian Borrower         Canadian Borrower   Revolving Loans and  
      Revolving Loans and   US Borrower         US Borrower   Revolving Loans
that     Consolidated   Revolving Loans that   are ABR Loans and     Leverage
Ratio   are Eurodollar Loans   Swingline Loans   Commitment Fee Rate
Greater than 3.00 to 1.0
    3.00 %     2.00 %     0.50 %
Equal to or less than 3.00 to 1.0 but greater than 2.50 to 1.0
    2.75 %     1.75 %     0.50 %
Equal to or less than 2.50 to 1.0
    2.50 %     1.50 %     0.375 %

     For the purposes of the Pricing Grid, subject to the terms of the
definition of “Applicable Margin” and definition of “Commitment Fee Rate”,
changes in the Applicable Margin and the Commitment Fee Rate resulting from
changes in the Consolidated Leverage Ratio shall become effective on the date
(the “Adjustment Date”) that is three Business Days after the date on which
financial statements (from which the Consolidated Leverage Ratio is derived) are
delivered to the Lenders pursuant to Section 6.1 and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 6.1, then, until the date that is three Business Days after
the date on which such financial statements (from which the Consolidated
Leverage Ratio is derived) are delivered, the highest rate set forth in each
column of the Pricing Grid shall apply. In addition, at all times while an Event
of Default shall have occurred and be continuing, the highest rate set forth in
each column of the Pricing Grid shall apply. Each determination of the
Consolidated Leverage Ratio pursuant to the Pricing Grid shall be made in a
manner consistent with the determination thereof pursuant to Section 7.1.



--------------------------------------------------------------------------------



 



27

     “Primary Syndication Period”: the period beginning on the Closing Date and
ending on the date the Administrative Agent delivers written notice to the
Borrowers that the primary syndication of the Commitments and the Loans has been
completed.
     “Prime Rate”: the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, National Association, as its prime rate in effect
at its principal office in New York City (the Prime Rate not being intended to
be the lowest rate of interest charged by Wells Fargo Bank, National
Association, in connection with extensions of credit to debtors).
     “Pro Forma Balance Sheet”: as defined in Section 4.1(a).
     “Pro Forma Basis”: For the purposes of calculating (a) Consolidated EBITDA
for any period of four consecutive fiscal quarters (each, a “Reference Period”),
(i) if at any time during such Reference Period the US Borrower or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period and (ii) if during such Reference Period the US Borrower or any
Subsidiary shall have made a Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Acquisition occurred on the first day of such Reference Period
(including, in each such case, pro forma adjustments (x) arising out of events
which are directly attributable to a specific transaction, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the SEC, which would
include cost savings resulting from head count reduction, closure of facilities
and similar restructuring charges and (y) such other pro forma adjustments
relating to a specific transaction or event that are reasonably satisfactory to
the Administrative Agent (and, for purposes of the Delayed Draw Conditions, the
other Agents) and reflective of actual or reasonably anticipated synergies and
cost savings expected to be realized or achieved in the twelve months following
such transaction or event, which pro forma adjustments shall be certified by the
chief financial officer, chief credit officer, treasurer, controller or
comptroller of the relevant Borrower), (b) Consolidated Interest Expense for any
Reference Period, if at any time during such Reference Period the Borrower or
any Subsidiary shall have incurred any Indebtedness (including, without
limitation, any Delayed Draw Term Loans or Acquired Indebtedness) in connection
with a Material Acquisition, Consolidated Interest Expense shall be calculated
after giving pro forma effect to such incurrence of Indebtedness as if such
Indebtedness was incurred on the first day of such Reference Period and
(c) Consolidated Lease Expense and capitalized lease payments for any Reference
Period, if at any time during such Reference Period the Borrower or any
Subsidiary shall have made a Material Acquisition or Material Disposition,
Consolidated Lease Expense and capitalized lease payments, respectively, for
such Reference Period shall be calculated after giving pro forma effect thereto
as if such Material Acquisition or Material Disposition occurred on the first
day of such Reference Period.
     “Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64)
of the New York UCC.
     “Process Agent”: as defined in Section 11.12(d).
     “Projections”: as defined in Section 6.2(c).
     “Properties”: as defined in Section 4.17(a).



--------------------------------------------------------------------------------



 



28

     “PTR Scheme”: the Provisional Treaty Relief scheme as described in HM
Revenue and Customs Guidelines dated January 2003 and administered by HM Revenue
and Custom’s Centre for Non-Residents.
     “Public Lender”: as defined in Section 11.20.
     “Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was an Agent or a Lender or an Affiliate of an
Agent or a Lender.
     “Recovery Event”: any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation, eminent domain or similar
proceeding relating to any asset of any Group Member.
     “Refinanced Term Loans”: as defined in Section 11.1(c).
     “Refinancing”: the repayment in full of all amounts outstanding under the
Existing Credit Agreement and the termination of the commitments and agreements
thereunder and the security interests created in connection therewith.
     “Refunded Swingline Loans”: as defined in Section 2.7(b).
     “Register”: as defined in Section 11.6(b)(iv).
     “Regulation U”: Regulation U of the Board as in effect from time to time.
     “Reimbursement Obligation”: the obligation of the US Borrower to reimburse
the Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
     “Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans or reduce the Revolving
Commitments pursuant to Section 2.11(c) as a result of the delivery of a
Reinvestment Notice.
     “Reinvestment Event”: any Asset Sale or Recovery Event in respect of which
the relevant Borrower has delivered a Reinvestment Notice.
     “Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
applicable Group Member intends and expects to use all or a specified portion of
the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire or repair
assets useful in its business.
     “Reinvestment Prepayment Amount”: with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire or repair assets useful
in the Group Members’ business.
     “Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 270 days after such Reinvestment Event and
(b) the date on which the applicable Group Member shall have determined not to,
or shall have otherwise ceased to, acquire or repair assets useful in the Group
Member’s business with all or any portion of the relevant Reinvestment Deferred
Amount.



--------------------------------------------------------------------------------



 



29

     “Related Parties”: with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.
     “Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
     “Replacement Term Loans”: as defined in Section 11.1(c).
     “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.
     “Required Lenders”: at any time, the holders of more than 50% of (a) until
the Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding,
(ii) the aggregate amount of Delayed Draw Term Commitments then in effect, and
(iii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.
     “Requirement of Law”: as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to the conduct by such Person of the business
in which it is currently engaged or to which such Person or any of its property
is subject.
     “Reservations”: (a) the principle that equitable remedies are remedies
which may be granted or refused at the discretion of the court, the limitation
of enforcement by laws relating to bankruptcy, insolvency, liquidation,
reorganization, court schemes, moratoria, administration and other laws
generally affecting the rights of creditors; (b) the time barring of claims
under applicable limitation laws, the possibility that an undertaking to assume
liability for or to indemnify a person against non-payment of stamp duty may be
void, defenses of set-off or counterclaim; and (c) any other general principles
which are set out as qualifications as to matters of law in the legal opinions
delivered to the Administrative Agent under Section 5.
     “Responsible Officer”: the chief executive officer, director, president,
chief financial officer, treasurer, controller or comptroller of the relevant
Borrower, but in any event, with respect to financial matters, the chief
financial officer, chief credit officer, finance director, treasurer, controller
or comptroller or chief credit officer of such Borrower.
     “Restricted Payments”: as defined in Section 7.6.
     “Revolving Commitments”: each of the Canadian Borrower Revolving
Commitments and the US Borrower Revolving Commitments.
     “Revolving Extensions of Credit”: the US Borrower Revolving Extensions of
Credit and the Canadian Borrower Revolving Extensions of Credit.
     “Revolving Facilities”: the collective reference to the Canadian Borrower
Revolving Facility and the US Borrower Revolving Facility.



--------------------------------------------------------------------------------



 



30

     “Revolving Loans”: the Canadian Borrower Revolving Loans and the US
Borrower Revolving Loans.
     “Revolving Termination Date”: October 30, 2011.
     “SEC”: the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
     “S&P”: Standard & Poor’s Ratings Services.
     “Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, a Loan Party acquires, leases or licenses back the
right to use all or a material portion of such property.
     “Secured Party Accession Undertaking”: in respect of the UK Security Trust
Agreement, a Secured Party Accession Undertaking entered into pursuant to (and
as defined in) the UK Security Trust Agreement and accepted by the
Administrative Agent and Security Trustee under the UK Security Trust Agreement,
the form of which is set out in Schedule 1 to the UK Security Trust Agreement.
     “Secured Parties”: the collective reference to the Canadian Borrower
Secured Parties, the US Borrower Secured Parties and the UK Borrower Secured
Parties.
     “Securities Act”: the Securities Act of 1933, as amended.
     “Security Documents”: the collective reference to the UK Security
Agreement, the UK Share Charge Agreements, the UK Security Trust Agreement, the
Canadian Security Agreements, the Canadian Guarantee Agreements, the US
Guarantee and Collateral Agreement, the Mortgages and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.
     “Security Trustee”: Wells Fargo Bank, National Association, together with
its affiliates, as the security trustee for the Secured Parties under the Loan
Documents, together with any of its successors in such capacity.
     “Senior Note Indenture”: the Indenture, dated as of November 13, 2003,
entered into by Holdings, the US Borrower, each of the other “Guarantors” (as
defined therein) and U.S. Bank National Association, as trustee, in connection
with the issuance of the Senior Notes, together with all instruments and other
agreements entered into by the Holdings, the Borrower or such other “Guarantors”
in connection therewith, as amended and supplemented from time to time through
the date hereof.
     “Senior Notes”: the 9.75% Senior Notes due 2011 of the US Borrower issued
pursuant to the Senior Note Indenture.
     “Servicing File”: for any CLP Asset all documents, records and other items
maintained by the servicer relating to such CLP Asset and the obligor thereunder
not otherwise included in the Contract File for such CLP Asset.
     “Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.



--------------------------------------------------------------------------------



 



31

     “Solvent”: with respect to any Person, means that as of any date of
determination, (a) the sum of the “fair value” of the assets of such Person
will, as of such date, exceed the sum of all debts of such Person as of such
date, as such quoted terms are determined in accordance with applicable federal
and state laws governing determinations of the insolvency of debtors, (b) the
“present fair saleable value” of the assets of such Person will, as of such
date, be greater than the amount that will be required to pay the probable
liability on existing debts of such Person as such debts become absolute and
matured, as such quoted term is determined in accordance with applicable federal
and state laws governing determinations of the insolvency of debtors, (c) such
Person will not have, as of such date, an unreasonably small amount of capital
with which to conduct any business in which it is or is about to become engaged
and to pay its debts as they fall due and (d) such Person does not intend to
incur, or believe or reasonably should believe that it will incur, debts beyond
its ability to pay as they mature or, in respect of the events or circumstances
described in clauses (a) through (d) above, the corresponding or analogous event
or circumstance in any jurisdiction to which that Person or its assets are
subject. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
prospective, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, prospective, matured
or unmatured, disputed, undisputed, secured or unsecured. For purposes of this
definition, the amount of any contingent, unliquidated and disputed claim and
any claim that has not been reduced to judgment at any time shall be computed as
the amount that, in light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.
     “Specified Rate”: as defined in Section 2.14(e).
     “Specified Swap Agreement”: any Swap Agreement entered into by the Borrower
and any Qualified Counterparty (or any Person who was a Qualified Counterparty
as of the Closing Date or as of the date such Swap Agreement was entered into)
in respect of interest rates or currency exchange rates to the extent permitted
under Section 7.12.
     “Sponsor”: Leonard Green & Partners, L.P.
     “Spot Currency Exchange Rate”: as defined in Section 11.19.
     “Stub Redemption”: the redemption of all Senior Notes that remain
outstanding after consummation of the Tender Offer.
     “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other Capital
Stock or ownership interests having ordinary voting power (other than Capital
Stock or such other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the US Borrower.
     “Subsidiary Guarantors”: the collective reference to the US Subsidiary
Guarantors, the Canadian Subsidiary Guarantors and the UK Subsidiary Guarantors.
     “Swap Agreement”: any agreement with respect to any swap, cap, collar,
hedge, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference



--------------------------------------------------------------------------------



 



32

to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of any Borrower or any of its
Subsidiaries shall be a “Swap Agreement”.
     “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000.
     “Swingline Lender”: Wells Fargo Bank, National Association, in its capacity
as the lender of Swingline Loans.
     “Swingline Loan Note”: a promissory note in the form of Exhibit C-4.
     “Swingline Loans”: as defined in Section 2.6.
     “Swingline Participation Amount”: as defined in Section 2.7(c).
     “Synthetic Lease Obligation”: the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
     “TARGET”: Trans-European Automated Real-Time Gross Settlement Express
Transfer payment system.
     “TARGET Day”: any day on which TARGET is open for the settlement of
payments in Euro.
     “Taxes”: all present or future income or other taxes, levies, imposts,
duties, charges, fees, deductions, withholdings, or similar charges imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
any and all liabilities (including interest, additions to tax or penalties)
applicable thereto, excluding, in the case of each Lender and each Agent,
Excluded Taxes and Other Taxes.
     “Tender Costs”: the fees, costs and expenses payable by the US Borrower in
connection with the Tender Offer (including premiums and consent fees payable in
connection therewith).
     “Tender Offer”: the tender for, and consent solicitation of the holders of,
the Senior Notes pursuant to documentation substantially in the form attached
hereto as Schedule 1.1C (the “Tender Offer Documents”), including the payment of
tender premiums, consent fees and other obligations associated therewith.
     “Tender Offer Documents”: as defined in the definition of “Tender Offer”.
     “Term Lenders”: the collective reference to the UK Borrower Dollar Term
Lenders, the UK Borrower Euro Term Lenders and the Canadian Borrower Term
Lenders.
     “Term Loan Maturity Date”: October 30, 2012.



--------------------------------------------------------------------------------



 



33

     “Term Loan Repayment Date”: the last day of each March, June, September and
December, commencing on December 31, 2006.
     “Term Loans”: the collective reference to the UK Borrower Dollar Term
Loans, UK Borrower Euro Term Loans, Canadian Borrower Term Loans and Delayed
Draw Term Loans.
     “Total Canadian Borrower Revolving Commitments”: at any time, the aggregate
amount of the Canadian Borrower Revolving Commitments then in effect.
     “Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
     “Total US Borrower Revolving Commitments”: at any time, the aggregate
amount of the US Borrower Revolving Commitments then in effect.
     “Total Canadian Borrower Revolving Extensions of Credit”: at any time, the
aggregate amount of the Canadian Borrower Revolving Extensions of Credit of the
Canadian Borrower Revolving Lenders outstanding at such time.
     “Total Revolving Extensions of Credit”: at any time, the aggregate amount
of the Total Canadian Borrower Revolving Extensions of Credit and the Total US
Borrower Revolving Extensions of Credit.
     “Total US Borrower Revolving Extensions of Credit”: at any time, the
aggregate amount of the US Borrower Revolving Extensions of Credit of the US
Borrower Revolving Lenders outstanding at such time.
     “Transactions”: the collective reference to (a) the Tender Offer, (b) the
Acquisitions, (c) the Refinancing and (d) the entering into of this Agreement
and the Loans made hereunder on the Closing Date and on any Delayed Draw Date.
     “Transferee”: any Assignee or Participant.
     “Type”: as to any Loan, its nature as an ABR Loan, a Eurodollar Loan, a
Euribor Loan or a Floating Eurodollar Rate Loan.
     “UK Bank Lender”: a Lender (i) which is a bank (as defined for the purpose
of section 349 of the UK Taxes Act) making an advance under this Agreement or
(ii) in respect of an advance made under this Agreement by a person that was a
bank (as defined for the purpose of section 349 of the UK Taxes Act) at the time
that that advance was made, and, in the case of each of the foregoing clauses
(i) and (ii), which is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance.
     “UK Borrower”: as defined in the preamble hereto.
     “UK Borrower Dollar Term Commitment”: as to any Lender, the obligation of
such Lender, if any, to make a UK Borrower Dollar Term Loan to the UK Borrower
in a principal amount not to exceed the amount set forth under the heading “UK
Borrower Dollar Term Commitment” opposite such Lender’s name on Schedule 1.1A.
The original aggregate amount of the UK Borrower Dollar Term Commitments is
$40,000,000.



--------------------------------------------------------------------------------



 



34

     “UK Borrower Dollar Term Facility”: the collective reference to the UK
Borrower Dollar Term Commitments and the UK Borrower Dollar Term Loans made
thereunder.
     “UK Borrower Dollar Term Lender”: each Lender that has a UK Borrower Dollar
Term Commitment, or that holds a UK Borrower Dollar Term Loan.
     “UK Borrower Dollar Term Loan”: as defined in Section 2.1.
     “UK Borrower Dollar Term Loan Note”: a promissory note in the form of
Exhibit C-5, as it may be amended, supplemented or otherwise modified from time
to time.
     “UK Borrower Dollar Term Percentage”: as to any UK Borrower Dollar Term
Lender at any time, the percentage which such Lender’s UK Borrower Dollar Term
Commitment then constitutes of the aggregate UK Borrower Dollar Term Commitments
(or, at any time after the Closing Date, the percentage which the aggregate
principal amount of such Lender’s UK Borrower Dollar Term Loans then outstanding
constitutes of the aggregate principal amount of the UK Borrower Dollar Term
Loans then outstanding).
     “UK Borrower Euro Term Commitment”: as to any Lender, the obligation of
such Lender, if any, to make a UK Borrower Euro Term Loan to the UK Borrower in
a principal amount not to exceed the amount set forth under the heading “UK
Borrower Euro Term Commitment” opposite such Lender’s name on Schedule 1.1A. The
original aggregate amount of the UK Borrower Euro Term Commitments is
€31,491,103.76.
     “UK Borrower Euro Term Facility”: the collective reference to the UK
Borrower Euro Term Commitments and the UK Borrower Euro Term Loans made
thereunder.
     “UK Borrower Euro Term Lender”: each Lender that has a UK Borrower Euro
Term Commitment or that holds a UK Borrower Euro Term Loan.
     “UK Borrower Euro Term Loan”: as defined in Section 2.1.
     “UK Borrower Euro Term Loan Note”: a promissory note in the form of Exhibit
C-6, as it may be amended, supplemented or otherwise modified from time to time.
     “UK Borrower Euro Term Percentage”: as to any UK Borrower Euro Term Lender
at any time, the percentage which such Lender’s UK Borrower Euro Term Commitment
then constitutes of the aggregate UK Borrower Euro Term Commitments (or, at any
time after the Closing Date, the percentage which the aggregate principal amount
of such Lender’s UK Borrower Euro Term Loans then outstanding constitutes of the
aggregate principal amount of the UK Borrower Euro Term Loans then outstanding).
     “UK Borrower Guarantors”: the collective reference to Holdings, the US
Borrower, the Canadian Borrower, the Canadian Subsidiary Guarantors, the US
Subsidiary Guarantors and the UK Subsidiary Guarantors.
     “UK Borrower Secured Parties”: the collective reference to the Agents, the
UK Borrower Dollar Term Lenders, the UK Borrower Euro Term Lenders and any
Qualified Counterparties to Specified Swap Agreements to which the UK Borrower
is a party.



--------------------------------------------------------------------------------



 



35

     “UK Borrower Term Commitments”: the collective reference to the UK Borrower
Dollar Term Commitments and the UK Borrower Euro Term Commitments
     “UK Loan Party”: any Loan Party organized or existing under the laws of any
jurisdiction within the United Kingdom.
     “UK Non-Bank Lender”: a Lender (i) which is a company resident in the
United Kingdom (for the purposes of the first condition set out in section 349B
of the UK Taxes Act) or (ii) which satisfies one of the other conditions set out
in section 349B of the UK Taxes Act.
     “UK Qualifying Lender”: a Lender which is beneficially entitled to the
interest payable to that Lender in respect of any Borrowing and is either a:
(i) UK Bank Lender; (ii) UK Non-Bank Lender; or (iii) UK Treaty Lender.
     “UK Security Agreement”: the Guarantee and Debenture to be executed and
delivered by the UK Borrower, each UK Subsidiary Guarantor and the other parties
thereto, substantially in the form of Exhibit K.
     “UK Security Trust Agreement”: the Security Trust Deed to be executed and
delivered by the UK Borrower Secured Parties, the Canadian Borrower Secured
Parties, the US Borrower Secured Parties and the other parties thereto,
substantially in the form of Exhibit L.
     “UK Share Charge Agreements”: the collective reference to the UK
Thirty-Five Percent Share Charge Agreement and the UK Sixty-Five Percent Share
Charge Agreement.
     “UK Sixty-Five Percent Share Charge Agreement”: the Share Charge to be
executed and delivered by DFG World, Inc. and the other parties thereto over
certain of DFG World, Inc.’s shares in, inter alia, the UK Borrower,
substantially in the form of Exhibit M-1.
     “UK Subsidiary”: any Subsidiary of Holdings organized or existing under the
laws of any jurisdiction within the United Kingdom.
     “UK Subsidiary Guarantors”: each UK Subsidiary (other than the UK Borrower)
that is party to the UK Security Agreement, and which shall not include any
Excluded UK Subsidiaries.
     “UK Taxes Act”: the United Kingdom Income and Corporation Taxes Act 1988.
     “UK Thirty-Five Percent Share Charge Agreement”: the Share Charge to be
executed and delivered by DFG World, Inc. and the other parties thereto over
certain of DFG World, Inc.’s shares in, inter alia, the UK Borrower,
substantially in the form of Exhibit M-2.
     “UK Treaty”: as defined in the definition of “UK Treaty State”.
     “UK Treaty Lender”: a Lender which (i) is treated as a resident of a UK
Treaty State for the purposes of a UK Treaty and (ii) does not carry on a
business in the United Kingdom through a permanent establishment with which that
Lender’s participation in the Borrowing is effectively connected.
     “UK Treaty State”: a jurisdiction having a double taxation agreement (a “UK
Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.



--------------------------------------------------------------------------------



 



36

     “Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any
similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.
     “United States”: the United States of America.
     “US Borrower”: as defined in the preamble hereto.
     “US Borrower Borrowing Base”: at any date the sum of (a) eighty-five
percent of the sum of each of the following for the US Borrower and the Domestic
Subsidiaries, without duplication: (i) cash held overnight in store safes,
(ii) the balance held in store accounts, (iii) the amount payable under checks
held in store safes, (iv) clearing house transfers initiated on the previous day
and transfers of same-day funds to be credited to store accounts, (v) cash held
overnight by armored car carriers, (vi) eligible government receivables in
respect of government contracts, and (vii) cash balances held in demand deposit
accounts and/or investment accounts; provided that in no event shall any of the
items described in subparagraphs (i) through (vii) above be included in any
calculation of the “US Borrower Borrowing Base” to the extent any of the same
are subject to any Liens other than in favor of the Administrative Agent for the
benefit of any of the Lenders and (b) $25,000,000.
     “US Borrower Borrowing Base Report”: a report in the form attached hereto
as Exhibit B-2, certified by a Responsible Officer of the US Borrower.
     “US Borrower Guarantors”: the collective reference to Holdings and the US
Subsidiary Guarantors.
     “US Borrower L/C Commitment”: $30,000,000.
     “US Borrower L/C Disbursement”: a payment or disbursement made by the
Issuing Lender pursuant to a drawing under a US Borrower Letter of Credit.
     “US Borrower L/C Obligations”: at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding US
Borrower Letters of Credit and (b) the aggregate amount of drawings under US
Borrower Letters of Credit that have not then been reimbursed pursuant to
Section 3.5.
     “US Borrower L/C Participants”: the collective reference to all the US
Borrower Revolving Lenders other than the Issuing Lender.
     “US Borrower Letters of Credit”: as defined in Section 3.1(a)(ii).
     “US Borrower Lenders”: the collective reference to the Swingline Lender and
all US Borrower Revolving Lenders.
     “US Borrower Revolving Commitment”: as to any Lender, the obligation of
such Lender, if any, to make US Borrower Revolving Loans and participate in
Swingline Loans and US Borrower Letters of Credit in an aggregate principal
and/or face amount not to exceed the amount set forth under the heading “US
Borrower Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total US Borrower Revolving Commitments is
$75,000,000.



--------------------------------------------------------------------------------



 



37

     “US Borrower Revolving Commitment Period”: the period from and including
the Closing Date to the Revolving Termination Date.
     “US Borrower Revolving Extensions of Credit”: as to any US Borrower
Revolving Lender at any time, an amount equal to the sum of (a) the aggregate
principal amount of all US Borrower Revolving Loans held by such Lender then
outstanding, (b) such Lender’s US Borrower Revolving Percentage of the US
Borrower L/C Obligations then outstanding and (c) such Lender’s US Borrower
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.
     “US Borrower Revolving Facility”: the US Borrower Revolving Commitments and
the extensions of credit made thereunder.
     “US Borrower Revolving Lender”: each Lender that has a US Borrower
Revolving Commitment or that holds US Borrower Revolving Loans.
     “US Borrower Revolving Loan Note”: a promissory note in the form of Exhibit
C-7.
     “US Borrower Revolving Loans”: as defined in Section 2.4(a).
     “US Borrower Revolving Percentage”: as to any US Borrower Revolving Lender
at any time, the percentage which such Lender’s US Borrower Revolving Commitment
then constitutes of the Total US Borrower Revolving Commitments or, at any time
after the US Borrower Revolving Commitments shall have expired or terminated,
the percentage which the aggregate principal amount of such Lender’s US Borrower
Revolving Extensions of Credit then outstanding constitutes of the aggregate
principal amount of the US Borrower Revolving Extensions of Credit then
outstanding; provided that in the event that the US Borrower Revolving Loans are
paid in full prior to the reduction to zero of the Total US Borrower Revolving
Extensions of Credit, the US Borrower Revolving Percentages shall be determined
in a manner designed to ensure that the other outstanding US Borrower Revolving
Extensions of Credit shall be held by the US Borrower Revolving Lenders on a
comparable basis.
     “US Borrower Secured Parties”: the collective reference to the Agents and
the US Borrower Lenders and any Qualified Counterparties to Specified Swap
Agreements to which the US Borrower is a party.
     “US Collateral”: Collateral of US Loan Parties.
     “US Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by the US Borrower and each US Borrower
Guarantor, substantially in the form of Exhibit N.
     “US Loan Party”: any Loan Party organized or existing under the laws of the
United States, any of the fifty states or the District of Columbia.
     “US Subsidiary”: any Subsidiary of Holdings organized or existing under the
laws of the United States, any of the fifty states or the District of Columbia.
     “US Subsidiary Guarantors”: each US Subsidiary (other than the US Borrower)
that is party to the US Guarantee and Collateral Agreement.



--------------------------------------------------------------------------------



 



38

     “Wholly Owned Subsidiary”: as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
     “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a
Wholly Owned Subsidiary of a Borrower.
     “WFFCC”: Wells Fargo Financial Corporation Canada.
     1.2 Other Interpretive Provisions.
     (a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
     (b) As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations (including any of the Loan Documents) shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated, amended and restated or
otherwise modified from time to time. For purposes of this Agreement and the
other Loan Documents, where the permissibility of a transaction or
determinations of required actions or circumstances depend upon compliance with,
or are determined by reference to, amounts stated in Dollars, any requisite
currency translation shall be based on the Spot Currency Exchange Rate in effect
on the Business Day immediately preceding the date of such transaction or
determination and shall not be affected by subsequent fluctuations in exchange
rates.
     (c) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
     (d) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     (e) If more than one action occurs on any given date the permissibility of
the taking of which is determined hereunder by reference to the amount of the
Cumulative Growth Amount immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS



--------------------------------------------------------------------------------



 



39

     2.1 Term Commitments. Subject to the terms and conditions hereof, (a) each
UK Borrower Dollar Term Lender severally agrees to make a term loan (a “UK
Borrower Dollar Term Loan”) to the UK Borrower on the Closing Date in an amount
not to exceed the amount of the UK Borrower Dollar Term Commitment of such
Lender, (b) each UK Borrower Euro Term Lender severally agrees to make a term
loan (a “UK Borrower Euro Term Loan”) to the UK Borrower on the Closing Date in
an amount not to exceed the amount of the UK Borrower Euro Term Commitment of
such Lender, (c) each Canadian Borrower Term Lender severally agrees to make a
term loan (a “Canadian Borrower Term Loan”) to the Canadian Borrower on the
Closing Date in an amount not to exceed the amount of the Canadian Borrower Term
Commitment of such Lender and (d) each Canadian Borrower Term Lender severally
agrees to make term loans (each, a “Delayed Draw Term Loan”) to the Canadian
Borrower on up to two occasions (each, a “Delayed Draw Date”) during the Delayed
Draw Commitment Period in an aggregate principal amount at any time outstanding
which does not exceed the amount of such Lender’s Delayed Draw Term Commitment
at such time. The UK Borrower Dollar Term Loans, the Canadian Borrower Term
Loans and the Delayed Draw Term Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.12. The UK Borrower Euro Term Loans
shall be extended and, except as otherwise provided herein, maintained, as
Euribor Loans in accordance with Sections 2.2 and 2.12. The UK Borrower Term
Commitments and the Canadian Borrower Term Commitments shall terminate on the
Closing Date. The amount of Delayed Draw Term Commitments shall be reduced upon
the making of Delayed Draw Term Loans by the amount of such Delayed Draw Term
Loans and shall terminate at the end of the Delayed Draw Commitment Period if
not previously reduced to zero.
     2.2 Procedure for Term Loan Borrowings.
     (a) The UK Borrower shall deliver to the Administrative Agent an
irrevocable Notice of Borrowing (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, at least one
Business Day prior to the anticipated Closing Date) requesting that the UK
Borrower Dollar Term Lenders make the UK Borrower Dollar Term Loans on the
Closing Date and specifying (i) the amount to be borrowed and (ii) instructions
for remittance of the UK Borrower Dollar Term Loans to be borrowed. Upon receipt
of such Notice of Borrowing from the UK Borrower, the Administrative Agent shall
promptly notify each UK Borrower Dollar Term Lender thereof. Not later than
12:00 Noon, New York City time, on the Closing Date each UK Borrower Dollar Term
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the UK Borrower Dollar Term Loan
to be made by such Lender on the Closing Date. Such borrowings of UK Borrower
Dollar Term Loans will then be made available to the UK Borrower by the
Administrative Agent crediting such account as is designated in writing to the
Administrative Agent by the UK Borrower, with the aggregate of the amounts made
available to the Administrative Agent by the UK Borrower Dollar Term Lenders and
in like funds as received by the Administrative Agent.
     (b) The UK Borrower shall deliver to the Administrative Agent an
irrevocable Notice of Borrowing (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, at least one
Business Day prior to the anticipated Closing Date) requesting that the UK
Borrower Euro Term Lenders make the UK Borrower Euro Term Loans on the Closing
Date and specifying (i) the amount to be borrowed and (ii) instructions for
remittance of the UK Borrower Euro Term Loans to be borrowed. Upon receipt of
such Notice of Borrowing from the UK Borrower, the Administrative Agent shall
promptly notify each UK Borrower Euro Term Lender thereof. Not later than 12:00
Noon, New York City time, on the Closing Date each UK Borrower Euro Term Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the UK Borrower Euro Term Loan to be
made by such Lender on the Closing Date. Such borrowings of UK Borrower Euro
Term Loans will then be made available to the UK



--------------------------------------------------------------------------------



 



40

Borrower by the Administrative Agent crediting such account as is designated in
writing to the Administrative Agent by the UK Borrower, with the aggregate of
the amounts made available to the Administrative Agent by the UK Borrower Euro
Term Lenders and in like funds as received by the Administrative Agent.
     (c) The Canadian Borrower shall deliver to the Administrative Agent an
irrevocable Notice of Borrowing (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, at least one
Business Day prior to the anticipated Closing Date) requesting that the Canadian
Borrower Term Lenders make the Canadian Borrower Term Loans on the Closing Date
and specifying (i) the amount to be borrowed and (ii) instructions for
remittance of the Canadian Borrower Term Loans to be borrowed. Upon receipt of
such Notice of Borrowing from the Canadian Borrower, the Administrative Agent
shall promptly notify each Canadian Borrower Term Lender thereof. Not later than
12:00 Noon, New York City time, on the Closing Date each Canadian Borrower Term
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Canadian Borrower Term Loan
to be made by such Lender on the Closing Date. Such borrowings of Canadian
Borrower Term Loans will then be made available to the Canadian Borrower by the
Administrative Agent crediting such account as is designated in writing to the
Administrative Agent by the Canadian Borrower, with the aggregate of the amounts
made available to the Administrative Agent by the Canadian Borrower Term Lenders
on the Closing Date and in like funds as received by the Administrative Agent.
     (d) The Canadian Borrower may borrow under the Delayed Draw Term
Commitments during the Delayed Draw Commitment Period on any Business Day but on
not more than two occasions; provided that the Canadian Borrower shall deliver
to the Administrative Agent an irrevocable Notice of Borrowing (which notice
must be received by the Administrative Agent prior to 12:00 Noon, New York City
time, at least one Business Day prior to the requested Delayed Draw Date (or,
with the consent of the Administrative Agent, prior to 10:00 A.M. New York City
time on the requested Delayed Draw Date)), specifying (i) the amount to be
borrowed, (ii) the requested Delayed Draw Date and (iii) instructions for
remittance of the Delayed Draw Term Loans to be borrowed. Upon receipt of any
such Notice of Borrowing from the Canadian Borrower, the Administrative Agent
shall promptly notify each Canadian Borrower Term Lender thereof. Each Canadian
Borrower Term Lender will make the amount of its pro rata share of any such
borrowing of Delayed Draw Term Loans (based on the amount of its Delayed Draw
Term Commitment) available to the Administrative Agent for the account of the
Canadian Borrower at the Funding Office prior to 12:00 Noon, New York City time,
on the Delayed Draw Date requested by the Canadian Borrower in funds immediately
available to the Administrative Agent. Such borrowings of Delayed Draw Term
Loans will then be made available to the Canadian Borrower by the Administrative
Agent crediting such account as is designated in writing to the Administrative
Agent by the Canadian Borrower, with the aggregate of the amounts made available
to the Administrative Agent by the Canadian Borrower Term Lenders on such
Delayed Draw Date and in like funds as received by the Administrative Agent.
Each borrowing under the Delayed Draw Term Commitments shall be in an amount
equal to $50,000,000 or a whole multiple of $1,000,000 in excess thereof.
     (e) The Term Loans (other than the UK Borrower Euro Term Loans) made on the
Closing Date and the Term Loans made on any Delayed Draw Date shall initially be
ABR Loans and, unless otherwise agreed by the Administrative Agent in its sole
discretion, no UK Borrower Dollar Term Loan, Canadian Borrower Term Loan or
Delayed Draw Term Loan may be converted into or continued as a Eurodollar Loan
prior to the date that is three weeks after the Closing Date. The UK Borrower
Euro Term Loans made on the Closing Date shall be Euribor Loans.
       2.3 Repayment of Term Loans.



--------------------------------------------------------------------------------



 



41

     (a) The UK Borrower Dollar Term Loan of each UK Borrower Dollar Term Lender
shall be repaid by the UK Borrower in installments on each Term Loan Repayment
Date following the Closing Date. Each such installment shall be in an amount
equal to such Lender’s UK Borrower Dollar Term Percentage multiplied by 0.25% of
the aggregate principal amount of all UK Borrower Dollar Term Loans made on the
Closing Date. To the extent not previously paid, all UK Borrower Dollar Term
Loans shall be due and payable on the Term Loan Maturity Date, together with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of payment.
     (b) The UK Borrower Euro Term Loan of each UK Borrower Euro Term Lender
shall be repaid by the UK Borrower in installments on each Term Loan Repayment
Date following the Closing Date. Each such installment shall be in an amount
equal to such Lender’s UK Borrower Euro Term Percentage multiplied by 0.25% of
the aggregate principal amount of all UK Borrower Euro Term Loans made on the
Closing Date. To the extent not previously paid, all UK Borrower Euro Term Loans
shall be due and payable on the Term Loan Maturity Date, together with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of payment.
     (c) The Canadian Borrower Term Loan of each Canadian Borrower Term Lender
shall be repaid by the Canadian Borrower in installments on each Term Loan
Repayment Date following the Closing Date. Each such installment shall be in an
amount equal to such Lender’s Canadian Borrower Term Percentage multiplied by
0.25% of the aggregate principal amount of all Canadian Borrower Term Loans made
on the Closing Date. To the extent not previously paid, all Canadian Borrower
Term Loans shall be due and payable on the Term Loan Maturity Date, together
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of payment.
     (d) The Delayed Draw Term Loans of each Canadian Borrower Term Lender shall
be repaid by the Canadian Borrower in installments on each Term Loan Repayment
Date following the first Delayed Draw Date. Each such installment shall be in an
amount equal to such Lender’s Delayed Draw Term Percentage multiplied by 0.25%
of the aggregate principal amount of all Delayed Draw Term Loans made on each
Delayed Draw Date. To the extent not previously paid, all Delayed Draw Term
Loans shall be due and payable on the Term Loan Maturity Date, together with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of payment.
     (e) Notwithstanding the foregoing, if any amortization payment provided for
in Section 2.3(c) or (d) (together with mandatory prepayments of the Canadian
Borrower Term Loans and the Delayed Draw Term Loans made pursuant to
Section 2.11(a), (b) or (d)) would cause more than 25% of the original
outstanding principal amount of the Canadian Borrower Term Loans or the Delayed
Draw Term Loans borrowed on any Delayed Draw Date to be repaid within five years
plus a day of the date of borrowing thereof (each, a “Catch-Up Date”), then,
solely to the extent necessary to avoid such repayment within such time period,
the relevant amount of any such amortization payment (each, a “Deposited
Amortization Payment Amount”) shall instead be deposited in a cash collateral
account established with the Administrative Agent on terms and conditions
reasonably satisfactory to the Administrative Agent and will be subject to a
first priority security interest in favor of the Canadian Borrower Secured
Parties and the UK Borrower Secured Parties to secure the Obligations of the
Canadian Loan Parties and the UK Loan Parties (the “Prepayment Collateral
Account”). Beneficial ownership of all funds held in the Prepayment Collateral
Account will remain with the Canadian Borrower and such Borrower shall at all
times be entitled to use such funds solely for (x) voluntary prepayments on the
Canadian Borrower Term Loans and the Delayed Draw Term Loans in accordance with
Section 2.10 or (y) any Permitted Uses. All gains, losses and income from the
investment or use of such funds shall be for the account of, and shall be
provided to, the Canadian Borrower.



--------------------------------------------------------------------------------



 



42

       2.4 Revolving Commitments.
     (a) Subject to the terms and conditions hereof, (i) each Canadian Borrower
Revolving Lender severally agrees to make revolving credit loans (“Canadian
Borrower Revolving Loans”) to the Canadian Borrower from time to time during the
Canadian Borrower Revolving Commitment Period in an aggregate principal amount
at any one time outstanding which does not exceed the lesser of (x) the amount
of such Lender’s Canadian Borrower Revolving Commitment and (y) such Lender’s
Canadian Borrower Revolving Percentage of the Canadian Borrower Borrowing Base
and (ii) each US Borrower Revolving Lender severally agrees to make revolving
credit loans (“US Borrower Revolving Loans”) to the US Borrower from time to
time during the US Borrower Revolving Commitment Period in an aggregate
principal amount at any one time outstanding which, when added to such Lender’s
US Borrower Revolving Percentage of the sum of (1) the US Borrower L/C
Obligations then outstanding and (2) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the lesser of (x) the amount
of such Lender’s US Borrower Revolving Commitment and (y) such Lender’s US
Borrower Revolving Percentage of the US Borrower Borrowing Base.
     (b) During the Canadian Borrower Revolving Commitment Period, the Canadian
Borrower may use the Canadian Borrower Revolving Commitments by borrowing,
prepaying the Canadian Borrower Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. During the
US Borrower Revolving Commitment Period, the US Borrower may use the US Borrower
Revolving Commitments by borrowing, prepaying the US Borrower Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.
     (c) The Canadian Borrower Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Canadian Borrower and
notified to the Administrative Agent in accordance with Sections 2.5(a) and
2.12. The US Borrower Revolving Loans may from time to time be Eurodollar Loans,
ABR Loans or Floating Eurodollar Rate Loans, as determined by the US Borrower
and notified to the Administrative Agent in accordance with Sections 2.5(b) and
2.12.
     (d) The Canadian Borrower shall repay all outstanding Canadian Borrower
Revolving Loans on the Revolving Termination Date, together with accrued and
unpaid interest on the Canadian Borrower Revolving Loans, to but excluding the
date of payment. The US Borrower shall repay all outstanding US Borrower
Revolving Loans on the Revolving Termination Date, together with accrued and
unpaid interest on the US Borrower Revolving Loans, to but excluding the date of
payment.
       2.5 Procedure for Revolving Loan Borrowing.
     (a) The Canadian Borrower may borrow under the Canadian Borrower Revolving
Commitments during the Canadian Borrower Revolving Commitment Period on any
Business Day, provided that the Canadian Borrower shall deliver to the
Administrative Agent an irrevocable Notice of Borrowing (which notice must be
received by the Administrative Agent prior to 12:00 Noon, New York City time,
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) at least one Business Day prior to the requested
Borrowing Date, in the case of ABR Loans), specifying (i) the amount and Type of
Canadian Borrower Revolving Loans to be borrowed, (ii) the requested Borrowing
Date, (iii) in the case of Eurodollar Loans, the respective amounts of each such
Type of Loan and the respective lengths of the initial Interest Period therefor
and (iv) instructions for remittance of the applicable Loans to be borrowed.
Each request by the Canadian Borrower to borrow Canadian Borrower Revolving
Loans hereunder shall be deemed to be a representation and warranty by the
Canadian Borrower that, after giving effect to such borrowing on the requested
Borrowing Date, the aggregate amount of the Canadian Borrower Revolving
Extensions



--------------------------------------------------------------------------------



 



43

of Credit of the Lenders then outstanding shall not exceed the Canadian Borrower
Borrowing Base. Unless otherwise agreed by the Administrative Agent in its sole
discretion, no Canadian Borrower Revolving Loan may be made as, converted into
or continued as a Eurodollar Loan prior to the date that is three weeks after
the Closing Date. Each borrowing under the Canadian Borrower Revolving
Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$500,000 or a whole multiple of $100,000 in excess thereof (or, if the then
aggregate Available Canadian Borrower Revolving Commitments of the Lenders are
less than $500,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon receipt of
any such Notice of Borrowing from the Canadian Borrower, the Administrative
Agent shall promptly notify each Canadian Borrower Revolving Lender thereof.
Each Canadian Borrower Revolving Lender will make the amount of its pro rata
share of each borrowing available to the Administrative Agent for the account of
the Canadian Borrower at the Funding Office prior to 12:00 Noon, New York City
time, on the Borrowing Date requested by the Canadian Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Canadian Borrower by the Administrative Agent crediting
such account as is designated in writing to the Administrative Agent by the
Canadian Borrower, with the aggregate of the amounts made available to the
Administrative Agent by the Canadian Borrower Revolving Lenders and in like
funds as received by the Administrative Agent.
     (b) The US Borrower may borrow under the US Borrower Revolving Commitments
during the US Borrower Revolving Commitment Period on any Business Day, provided
that the US Borrower shall deliver to the Administrative Agent an irrevocable
Notice of Borrowing (which notice must be received by the Administrative Agent
prior to 12:00 Noon, New York City time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of ABR Loans or Floating
Eurodollar Rate Loans) (provided that any such notice of a borrowing of ABR
Loans or Floating Eurodollar Rate Loans under the US Revolving Facility to
finance payments required by Section 3.5 may be given not later than 10:00 A.M.,
New York City time, on the date of the proposed borrowing), specifying (i) the
amount and Type of US Borrower Revolving Loans to be borrowed, (ii) the
requested Borrowing Date, (iii) in the case of Eurodollar Loans, the respective
amounts of each such Type of Loan and the respective lengths of the initial
Interest Period therefor and (iv) instructions for remittance of the applicable
Loans to be borrowed. Each request by the US Borrower to borrow US Borrower
Revolving Loans hereunder shall be deemed to be a representation and warranty by
the US Borrower that, after giving effect to such borrowing on the requested
Borrowing Date, the aggregate amount of the US Borrower Revolving Extensions of
Credit of the Lenders then outstanding shall not exceed the US Borrower
Borrowing Base. Any US Borrower Revolving Loans borrowed on the Closing Date
(the “Closing Date US Borrower Revolving Loans”) shall initially be ABR Loans
and, unless otherwise agreed by the Administrative Agent in its sole discretion,
no US Borrower Revolving Loan may be made as, converted into or continued as
(x) a Floating Eurodollar Rate Loan prior to the date that is one week after the
Closing Date or (y) a Eurodollar Loan prior to the date that is three weeks
after the Closing Date. Each borrowing under the US Borrower Revolving
Commitments shall be in an amount equal to (x) in the case of ABR Loans or
Floating Eurodollar Rate Loans, $500,000 or a whole multiple of $100,000 in
excess thereof (or, if the then aggregate Available US Borrower Revolving
Commitments of the Lenders are less than $500,000, such lesser amount) and
(y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided, that the Swingline Lender may request,
on behalf of the US Borrower, borrowings under the US Borrower Revolving
Commitments that are ABR Loans or Floating Eurodollar Rate Loans in other
amounts pursuant to Section 2.7. Upon receipt of any such Notice of Borrowing
from the US Borrower, the Administrative Agent shall promptly notify each US
Borrower Revolving Lender thereof. Each US Borrower Revolving Lender will make
the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the US Borrower at the Funding Office
prior to 12:00



--------------------------------------------------------------------------------



 



44

Noon, New York City time, on the Borrowing Date requested by the US Borrower in
funds immediately available to the Administrative Agent. Such borrowing will
then be made available to the US Borrower by the Administrative Agent crediting
such account as is designated in writing to the Administrative Agent by the US
Borrower, with the aggregate of the amounts made available to the Administrative
Agent by the US Borrower Revolving Lenders and in like funds as received by the
Administrative Agent.
       2.6 Swingline Commitment.
     (a) Subject to the terms and conditions hereof, the Swingline Lender agrees
to make a portion of the credit otherwise available to the US Borrower under the
US Borrower Revolving Commitments from time to time during the US Borrower
Revolving Commitment Period by making swing line loans (“Swingline Loans”) to
the US Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding US Borrower Revolving
Loans, may exceed the Swingline Commitment then in effect) and (ii) the US
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan,
(x) the aggregate amount of the Available US Borrower Revolving Commitments of
the Lenders would be less than zero or (y) the aggregate amount of the US
Borrower Revolving Extensions of Credit of the Lenders then outstanding would
exceed the US Borrower Borrowing Base. During the US Borrower Revolving
Commitment Period, the US Borrower may use the Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swingline Loans shall be ABR Loans only.
     (b) The US Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the Revolving Termination Date.
       2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
     (a) Whenever the US Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date) by a Notice of Borrowing, specifying (i) the amount to be
borrowed and (ii) the requested Borrowing Date (which shall be a Business Day
during the US Borrower Revolving Commitment Period). Each borrowing under the
Swingline Commitment shall be in an amount equal to $100,000 or a whole multiple
of $50,000 in excess thereof. Promptly thereafter, on the Borrowing Date
specified in a Notice of Borrowing in respect of Swingline Loans, the Swingline
Lender shall make available to the Administrative Agent for the account of the
US Borrower at the Funding Office an amount in immediately available funds equal
to the amount of the Swingline Loan to be made by the Swingline Lender. Such
borrowing will then be made available to the US Borrower by the Administrative
Agent crediting such account as is designated in writing to the Administrative
Agent by the US Borrower, with the aggregate of the amounts made available to
the Administrative Agent by the Swingline Lender and in like funds as received
by the Administrative Agent.
     (b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the US Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each US Borrower Revolving Lender to make, and each US Borrower
Revolving Lender hereby agrees to make, a US Borrower Revolving Loan, in an
amount



--------------------------------------------------------------------------------



 



45

equal to such US Borrower Revolving Lender’s US Borrower Revolving Percentage of
the aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender. Each US
Borrower Revolving Lender shall make the amount of such US Borrower Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such US Borrower Revolving Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The US Borrower irrevocably authorizes the Swingline Lender to
charge any accounts of the US Borrower maintained with the Administrative Agent
(up to the amount available in each such account) in order to immediately pay
the amount of such Refunded Swingline Loans to the extent amounts received from
the US Borrower Revolving Lenders are not sufficient to repay in full such
Refunded Swingline Loans.
     (c) If prior to the time a US Borrower Revolving Loan would have otherwise
been made pursuant to Section 2.7(b), one of the events described in
Section 8(f) shall have occurred and be continuing with respect to any Borrower
or if for any other reason, as determined by the Swingline Lender in its sole
discretion, US Borrower Revolving Loans may not be made as contemplated by
Section 2.7(b), each US Borrower Revolving Lender shall, on the date such US
Borrower Revolving Loan was to have been made pursuant to the notice referred to
in Section 2.7(b), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such US Borrower Revolving
Lender’s US Borrower Revolving Percentage times (ii) the sum of the aggregate
principal amount of Swingline Loans then outstanding that were to have been
repaid with such US Borrower Revolving Loans.
     (d) Whenever, at any time after the Swingline Lender has received from any
US Borrower Revolving Lender such Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such US Borrower Revolving Lender will return to the
Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.
     (e) Each US Borrower Revolving Lender’s obligation to make the Loans
referred to in Section 2.7(b) and to purchase participating interests pursuant
to Section 2.7(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such US Borrower Revolving Lender or the US Borrower may
have against the Swingline Lender, the US Borrower or any other Person for any
reason whatsoever, (ii) the occurrence or continuance of a Default or an Event
of Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the US Borrower, (iv) any breach of this Agreement or any other Loan Document by
the US Borrower, any other Loan Party or any other US Borrower Revolving Lender
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
       2.8 Commitment Fees, etc.
     (a) The Canadian Borrower agrees to pay to the Administrative Agent for the
account of each Canadian Borrower Revolving Lender a commitment fee for the
period from and including the



--------------------------------------------------------------------------------



 



46

date hereof to but excluding the last day of the Canadian Borrower Revolving
Commitment Period, computed at the Commitment Fee Rate on the average daily
amount of the Available Canadian Borrower Revolving Commitment of such Lender
during the period for which payment is made, payable quarterly in arrears on
each Fee Payment Date, commencing on the first such date to occur after the date
hereof. The Canadian Borrower agrees to pay to the Administrative Agent for the
account of each Canadian Borrower Term Lender that holds a Delayed Draw Term
Commitment a commitment fee for the period from and including the date hereof to
but excluding the last day of the Delayed Draw Commitment Period, computed at
the Commitment Fee Rate on the average daily amount of the Available Delayed
Draw Commitment of such Lender during the period for which payment is made,
payable in arrears on each Delayed Draw Date and on the last day of the Delayed
Draw Commitment Period, commencing on the first such date to occur after the
date hereof.
     (b) The US Borrower agrees to pay to the Administrative Agent for the
account of each US Borrower Revolving Lender a commitment fee for the period
from and including the date hereof to but excluding the last day of the US
Borrower Revolving Commitment Period, computed at the Commitment Fee Rate on the
average daily amount of the Available US Borrower Revolving Commitment of such
Lender during the period for which payment is made, payable quarterly in arrears
on each Fee Payment Date, commencing on the first such date to occur after the
date hereof.
     (c) Each of the Canadian Borrower and the US Borrower agrees to pay to each
Agent the respective fees in the amounts and on the dates as set forth in any
fee agreements with such Agent and to perform any other obligations contained
therein.
       2.9 Termination or Reduction of Revolving Commitments.
     (a) The Canadian Borrower shall have the right, upon not less than three
Business Days’ notice to the Administrative Agent, to terminate the Canadian
Borrower Revolving Commitments or, from time to time, to reduce the amount of
the Canadian Borrower Revolving Commitments; provided that no such termination
or reduction of Canadian Borrower Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Canadian Borrower
Revolving Loans made on the effective date thereof, the Total Canadian Borrower
Revolving Extensions of Credit would exceed the Total Canadian Borrower
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Canadian Borrower Revolving Commitments then in effect; and provided, further,
that if any such notice of termination of the Canadian Borrower Revolving
Commitments indicates that such termination is to be made in connection with a
refinancing of the Facilities, such notice of termination may be revoked if such
refinancing is not consummated.
     (b) The US Borrower shall have the right, upon not less than three Business
Days’ notice to the Administrative Agent, to terminate the US Borrower Revolving
Commitments or, from time to time, to reduce the amount of the US Borrower
Revolving Commitments; provided that no such termination or reduction of US
Borrower Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the US Borrower Revolving Loans and Swingline
Loans made on the effective date thereof, the Total US Borrower Revolving
Extensions of Credit would exceed the Total US Borrower Revolving Commitments.
Any such reduction shall be in an amount equal to $1,000,000, or a whole
multiple thereof, and shall reduce permanently the US Borrower Revolving
Commitments then in effect; and provided, further, that if any such notice of
termination of the US Borrower Revolving Commitments indicates that such
termination is to be made in connection with a refinancing of the Facilities,
such notice of termination may be revoked if such refinancing is not
consummated.

 



--------------------------------------------------------------------------------



 



47

          2.10 Optional Prepayments. Each of the Borrowers may at any time and
from time to time prepay their respective Term Loans as provided in
Section 2.17(b) or the Revolving Loans, as provided in Section 2.17(c), in whole
or in part, without premium or penalty, upon irrevocable Notice of Prepayment
delivered to the Administrative Agent no later than 12:00 Noon, New York City
time, three Business Days prior thereto, in the case of Eurodollar Loans and
Euribor Loans, and no later than 12:00 Noon, New York City time, one Business
Day prior thereto, in the case of ABR Loans or Floating Eurodollar Rate Loans,
which notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans, Euribor Loans, ABR Loans or Floating
Eurodollar Rate Loans; provided, that if a Eurodollar Loan or Euribor Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrowers shall also pay any amounts owing pursuant to
Section 2.20; and provided, further, that if such notice of prepayment indicates
that such prepayment is to be funded with the proceeds of a refinancing of all
of the Facilities, such notice of prepayment may be revoked if such refinancing
is not consummated. Upon receipt of any such Notice of Prepayment the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Lans) accrued interest to such
date on the amount prepaid. Partial prepayments of Term Loans and Revolving
Loans shall be in an aggregate principal amount of $250,000 or a whole multiple
of $100,000 in excess thereof. Partial prepayments of Swingline Loans shall be
in an aggregate principal amount of $100,000 or a whole multiple of $50,000 in
excess thereof.
          2.11 Mandatory Prepayments and Commitment Reductions.
          (a) If any Capital Stock shall be issued by any Group Member
(excluding Capital Stock issued to a Loan Party), concurrently with, and as a
condition to closing of such transaction, an amount equal to 50% of the Net Cash
Proceeds thereof shall be applied on the date of such issuance toward the
prepayment of the Term Loans and the reduction of the Revolving Commitments as
set forth in Section 2.11(g).
          (b) If any Indebtedness shall be issued or incurred by any Group
Member (excluding any Indebtedness permitted to be incurred in accordance with
Section 7.2), concurrently with, and as a condition to closing of such
transaction, an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such issuance or incurrence toward the prepayment of the
Term Loans and the reduction of the Revolving Commitments as set forth in
Section 2.11(g).
          (c) If on any date any Group Member shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall
be delivered in respect thereof, concurrently with, and as a condition to
closing of such transaction, on such date such Net Cash Proceeds shall be
offered to prepay the Canadian Borrower Term Loans and any Delayed Draw Term
Loans and applied toward the prepayment of the UK Borrower Dollar Term Loans and
the UK Borrower Euro Term Loans and the reduction of the Revolving Commitments
as set forth in Section 2.11(g); provided, that, notwithstanding the foregoing,
(x) the aggregate Net Cash Proceeds of Asset Sales and Recovery Events that may
be excluded from the foregoing requirement pursuant to a Reinvestment Notice
shall not exceed $5,000,000 in any fiscal year of Holdings and (y) on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be offered to
prepay the Canadian Borrower Term Loans and any Delayed Draw Term Loans and
applied toward the prepayment of the UK Borrower Dollar Term Loans and the UK
Borrower Euro Term Loans and the reduction of the Revolving Commitments as set
forth in Section 2.11(g).



--------------------------------------------------------------------------------



 



48

          (d) If, for any fiscal year of Holdings commencing with the fiscal
year ending June 30, 2007, there shall be Excess Cash Flow, the Borrowers shall,
on the relevant Excess Cash Flow Application Date, apply toward the prepayment
of the Term Loans and the reduction of the Revolving Commitments as set forth in
Section 2.11(g) an amount equal to (i) 50% of such Excess Cash Flow minus
(ii) to the extent not funded with the proceeds of Indebtedness, (x) the
aggregate amount of all prepayments of Revolving Loans and Swingline Loans
during such fiscal year (or other period) to the extent accompanying permanent
optional reductions of the Revolving Commitments in respect of such Revolving
Loans and (y) all optional prepayments of the Term Loans during such fiscal
year. Each such prepayment and commitment reduction shall be made on a date (an
“Excess Cash Flow Application Date”) no later than five days after the earlier
of (i) the date on which the financial statements of Holdings referred to in
Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (ii) the date such
financial statements are actually delivered.
          (e) If, at any time, the aggregate amount of the Canadian Borrower
Revolving Extensions of Credit of the Lenders then outstanding exceeds either
(i) the Canadian Borrower Borrowing Base or (ii) the aggregate amount of the
Canadian Borrower Revolving Commitments, the Canadian Borrower shall immediately
prepay the Canadian Borrower Revolving Loans to the Administrative Agent on
behalf of the Canadian Borrower Revolving Lenders in an amount equal to such
excess.
          (f) If, at any time, the aggregate amount of the US Borrower Revolving
Extensions of Credit of the Lenders then outstanding exceeds either (i) the US
Borrower Borrowing Base or (ii) the aggregate amount of the US Borrower
Revolving Commitments, the US Borrower shall immediately prepay the US Borrower
Revolving Loans to the Administrative Agent on behalf of the US Borrower
Revolving Lenders in an amount equal to such excess; provided that if the
aggregate principal amount of US Borrower Revolving Loans then outstanding is
less than the amount of such excess (because US Borrower L/C Obligations
constitute a portion thereof), the US Borrower shall, to the extent of the
balance of such excess, replace outstanding US Borrower Letters of Credit and/or
deposit an amount in cash in a cash collateral account established with the
Administrative Agent for the benefit of the US Borrower Lenders on terms and
conditions satisfactory to the Administrative Agent. The US Borrower shall
prepay $11,536,350 in aggregate principal amount of Closing Date US Borrower
Revolving Loans on the Cleandown Date.
          (g) Amounts to be applied in connection with offers to prepay,
prepayments and Commitment reductions made pursuant to clauses (a) through
(d) of this Section 2.11 shall be applied, first, to the prepayment (or
prepayment offer, as applicable) of the Term Loans in accordance with
Section 2.17(b) and, second, to reduce permanently the Revolving Commitments in
accordance with Section 2.17(c); provided that any Term Lender may decline to
accept any prepayment amount that would otherwise be required to be applied to
prepay the Term Loans in accordance with the foregoing clause first (any such
declined prepayments, “Declined Amounts”), and any such Declined Amounts shall
be applied to the prepayment, in accordance with Section 2.17(b), of the Term
Loans held by Term Lenders that have elected to accept such Declined Amounts
(any such Declined Amounts remaining after application in accordance with the
foregoing provisions of this proviso may be retained by the applicable
Borrower); and provided, further, that notwithstanding the foregoing, if the
application provided for in this sentence of any prepayment amounts under
Section 2.11(a), (b) or (d) towards the prepayment of the Canadian Borrower Term
Loans and the Delayed Draw Term Loans (together with (x) other mandatory
prepayments of the Canadian Borrower Term Loans and the Delayed Draw Term Loans
made pursuant to Section 2.11(a), (b) or (d) and (y) amortization payments made
in respect of the Canadian Borrower Term Loans and the Delayed Draw Term Loans
pursuant to Section 2.3) would cause more than 25% of the original outstanding
principal amount of any Canadian



--------------------------------------------------------------------------------



 



49

Borrower Term Loan or any Delayed Draw Term Loan borrowed on any Delayed Draw
Date to be repaid on or before the applicable Catch-Up Date, then, solely to the
extent necessary to avoid such repayment within such time period, the relevant
amount of any prepayment which would have otherwise been allocated to such
Canadian Borrower Term Loans or such Delayed Draw Term Loans, as applicable
(each, a “Deposited Prepayment Amount”) shall instead be deposited in the
Prepayment Collateral Account. Any reduction of the Canadian Borrower Revolving
Commitments pursuant to this Section 2.11(g) shall be accompanied by prepayment
of the Canadian Borrower Revolving Loans to the extent, if any, that the Total
Canadian Borrower Revolving Extensions of Credit exceed the amount of the Total
Canadian Borrower Revolving Commitments as so reduced. Any reduction of the US
Borrower Revolving Commitments pursuant to this Section 2.11(g) shall be
accompanied by prepayment of the US Borrower Revolving Loans and/or Swingline
Loans to the extent, if any, that the Total US Borrower Revolving Extensions of
Credit exceed the amount of the Total US Borrower Revolving Commitments as so
reduced, provided that if the aggregate principal amount of US Borrower
Revolving Loans and Swingline Loans then outstanding is less than the amount of
such excess (because US Borrower L/C Obligations constitute a portion thereof),
the US Borrower shall, to the extent of the balance of such excess, replace
outstanding US Borrower Letters of Credit and/or deposit an amount in cash in a
cash collateral account established with the Administrative Agent for the
benefit of the US Borrower Lenders on terms and conditions reasonably
satisfactory to the Administrative Agent.
          (h) On the first day following the Catch-Up Date with respect to any
Canadian Borrower Term Loans or Delayed Draw Term Loans, such Canadian Borrower
Term Loans or Delayed Draw Term Loans, as the case may be, shall be prepaid, on
a pro rata basis in accordance with Section 2.17(b), in an amount equal to the
aggregate of all Deposited Amortization Payment Amounts and Deposited Prepayment
Amounts originally deposited in the Prepayment Collateral Account in respect of
such Canadian Borrower Term Loans or Delayed Draw Term Loans; provided that the
amount of any such prepayment shall be decreased by the amount of any voluntary
prepayments of such Canadian Borrower Term Loans or Delayed Draw Term Loans, as
the case may be, made with funds held in the Prepayment Collateral Account.
          (i) The application of any prepayment of Loans pursuant to this
Section 2.11 shall be made on a pro rata basis regardless of Type. Each
prepayment of the Loans under this Section 2.11 (except in the case of Revolving
Loans under any Facility that are ABR Loans (to the extent all Revolving Loans
under such Facility are not being prepaid) and Swingline Loans) shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.
          (j) With respect to any Net Cash Proceeds or Reinvestment Prepayment
Amount described in Section 2.11(c) that is allocated to Canadian Borrower Term
Loans or Delayed Draw Term Loans pursuant to Section 2.17(b) (such amounts, the
“Prepayment Offer Amounts”), the Canadian Borrower will, on the applicable date
specified in Section 2.11(c), give the Administrative Agent telephonic notice
(promptly confirmed in writing) specifying the Type of each Canadian Borrower
Term Loan and Delayed Draw Term Loan being offered to be prepaid and the
principal amount of each such Loan (or portion thereof) being offered to be
prepaid, and shall provide to each Canadian Borrower Term Lender notice of such
prepayment offer (each, a “Prepayment Offer Notice”). Each Prepayment Offer
Notice shall (i) include an offer by the Borrower to prepay on the date that is
ten Business Days after the date of the Prepayment Offer Notice, the relevant
Canadian Borrower Term Loans and Delayed Draw Term Loans of such Lender in an
amount equal to the portion of the Prepayment Offer Amount indicated in such
Lender’s Prepayment Offer Notice as being applicable to such Lender’s Canadian
Borrower Term Loans and Delayed Draw Term Loans, (ii) specify the Type of each
Loan being prepaid and (iii) set forth the option of each Canadian Borrower Term
Lender to (x) accept or decline such offer or (y) accept Declined Amounts. Each
Canadian



--------------------------------------------------------------------------------



 



50

Borrower Term Lender shall notify the Administrative Agent no later than 12:00
Noon, New York City time on the Business Day immediately preceding the date on
which such prepayment is to be made of its intent to accept such offer for
prepayment or decline such offer (and, if such offer is accepted by such
Canadian Borrower Term Lender, the amount of Canadian Borrower Term Loans and
Delayed Draw Term Loans with respect to which such Canadian Borrower Term Lender
shall elect to accept the offer of prepayment and whether such Canadian Borrower
Term Lender shall accept Declined Amounts); provided that to the extent any
Canadian Borrower Term Lender shall not notify the Administrative Agent by such
time, such Canadian Borrower Term Lender shall be deemed to have accepted such
offer for prepayment and not elected to accept Declined Amounts. Subject to
Section 2.11(i), the Canadian Borrower shall pay the aggregate amount allocated
to the Canadian Borrower Term Loans and Delayed Draw Term Loans to the Canadian
Borrower Term Lenders that have accepted such offer for prepayment pro rata with
respect to each Canadian Borrower Term Lender, according to the amount of
Canadian Borrower Term Loans and Delayed Draw Term Loans which such Canadian
Borrower Term Lender has elected to have prepaid and the aggregate amount of
Canadian Borrower Term Loans and Delayed Draw Term Loans such Lenders have
elected to have prepaid. After application of mandatory prepayments of the
Canadian Borrower Term Loans and Delayed Draw Term Loans as described above in
this Section 2.11(j) and to the extent there are prepayment amounts remaining
after such application, an amount equal to the total of such amounts shall be
paid first, by the UK Borrower to the prepayment of the UK Borrower Dollar Term
Loans and the UK Borrower Euro Term Loans in accordance with Sections 2.11(g),
2.11(k) and 2.17(b) and, second, by the relevant Borrowers to reduce permanently
the Revolving Commitments in accordance with Section 2.17(c).
          (k) Holdings shall deliver to the Administrative Agent and each Lender
a Notice of Prepayment with respect to each prepayment and/or Commitment
reduction required under this Section 2.11 not less than five Business Days
prior to the date such prepayment and/or Commitment reduction shall be made
(each, a “Mandatory Prepayment Date”). Such notice shall set forth (i) the
Mandatory Prepayment Date, (ii) the principal amount of each Loan (or portion
thereof) to be prepaid and the amount of any Commitment reduction, (iii) the
Type of each Loan being prepaid, and (iv) the option of each Term Lender to
(x) decline its share of such prepayment or (y) accept Declined Amounts. Any
Term Lender that wishes to exercise its option to decline such prepayment or to
accept Declined Amounts shall notify the Administrative Agent by facsimile
transmission not later than 12:00 Noon, New York City time on the Business Day
immediately preceding the Mandatory Prepayment Date. Any Term Lender that does
not provide written notice of the exercise of any such options on or prior to
the Business Day prior to the Mandatory Prepayment Date shall be deemed to have
accepted such prepayment and not elected to accept such Declined Amounts.
Holdings shall deliver to the Administrative Agent, at the time of each
prepayment or Commitment reduction required under this Section 2.11, a
certificate signed by a Responsible Officer of Holdings setting forth in
reasonable detail the calculation of the amount of such prepayment or Commitment
reduction.
          2.12 Conversion and Continuation Options; Selection of Interest
Periods.
          (a) Each relevant Borrower may elect from time to time to convert
Eurodollar Loans to ABR Loans or, solely in the case of US Borrower Revolving
Loans that are Eurodollar Loans, Floating Eurodollar Rate Loans, by delivering
the Administrative Agent an irrevocable Notice of Conversion/Continuation
indicating such election no later than 12:00 Noon, New York City time, on the
Business Day preceding the proposed conversion date, provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto. The US Borrower may elect from time to time to
convert US Borrower Revolving Loans that are Eurodollar Loans or ABR Loans to
Floating Eurodollar Rate Loans, by delivering the Administrative Agent an
irrevocable Notice of Conversion/Continuation indicating such election no later
than 12:00 Noon, New



--------------------------------------------------------------------------------



 



51

York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. Each Borrower may elect
from time to time to convert ABR Loans or Floating Eurodollar Rate Loans to
Eurodollar Loans by giving the Administrative Agent prior irrevocable notice of
such election no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
or Floating Eurodollar Rate Loan may be converted into a Eurodollar Loan when
any Event of Default has occurred and is continuing. Upon receipt of any such
Notice of Conversion/Continuation the Administrative Agent shall promptly notify
each relevant Lender thereof.
          (b) Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the applicable
Borrower delivering an irrevocable Notice of Conversion/Continuation to the
Administrative Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, specifying the length of the next
Interest Period to be applicable to such Loans, provided that no Eurodollar Loan
may be continued as such when any Event of Default has occurred and is
continuing, and provided, further, that if the applicable Borrower shall fail to
give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period. The UK Borrower shall select Interest Periods with respect to
Euribor Loans upon the expiration of the then current Interest Period with
respect thereto by delivering an irrevocable Notice of Conversion/Continuation
to the Administrative Agent in accordance with the applicable provisions of the
term “Interest Period” set forth in Section 1.1, specifying the length of the
next Interest Period to be applicable to such Loans; provided that if the UK
Borrower shall fail to give any such notice, the UK Borrower shall be deemed to
have selected an Interest Period of one month. Upon receipt of any such Notice
of Continuation/Conversion the Administrative Agent shall promptly notify each
relevant Lender thereof.
          (c) For greater certainty, and notwithstanding any of the foregoing,
no conversion hereunder shall be or be deemed to be a discharge, rescission,
extinguishment, novation, issue, repayment, advance, disposition or substitution
of any Loan and any Loan so converted shall continue to be the same obligation
and not a new obligation.
          2.13 Limitations on Eurodollar and Euribor Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions and
continuations of Eurodollar Loans, and all selections of Interest Periods shall
be in such amounts and be made pursuant to such elections so that, (a) after
giving effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof, (b) after giving effect thereto, the
aggregate principal amount of the Euribor Loans comprising each Euribor Tranche
shall be equal to the equivalent in Euros of $5,000,000 (determined at the Spot
Currency Exchange Rate) or a whole multiple of the equivalent in Euros of
$1,000,000 (determined at the Spot Currency Exchange Rate) in excess thereof,
(c) no more than eight Eurodollar Tranches shall be outstanding under any
Facility at any one time and (d) no more than eight Euribor Tranches shall be
outstanding under the UK Borrower Euro Term Facility at any one time.
          2.14 Interest Rates and Payment Dates; Currency of Account.
          (a) (i) Each Eurodollar Loan shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Eurodollar Rate determined for such day plus the Applicable Margin, (ii) each
Euribor Loan shall bear interest for each day during each Interest Period with
respect thereto at a rate per annum equal to the Euribor Rate determined for
such day plus the Applicable Margin and (iii) each Floating Eurodollar Rate Loan
shall bear interest at a rate per



--------------------------------------------------------------------------------



 



52

annum equal to the daily average Applicable Floating Eurodollar Rate in effect
during the applicable interest computation period.
          (b) Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.
          (c) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), or if a Default or Event of Default
under Section 8(f) has occurred and is continuing, all outstanding Loans and
Reimbursement Obligations (whether or not overdue) shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the US Borrower Revolving Facility plus 2%, and (ii) if all or a
portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility (or, in the case of the UK Borrower
Euro Term Facility, the rate that would otherwise be applicable thereto) plus 2%
(or, in the case of any such other amounts that do not relate to a particular
Facility, the rate then applicable to ABR Loans under the US Borrower Revolving
Facility plus 2%), in each case, with respect to clauses (i) and (ii) above,
from the date of such non-payment until such amount is paid in full (as well
after as before judgment); provided that notwithstanding the foregoing, with
respect to any Obligations of the UK Borrower, each of the references in this
Section 2.14(c) to “2%” shall be deemed to be references to “1%”.
          (d) Interest shall be payable in arrears by the respective Borrowers
on their respective Loans on each Interest Payment Date, provided that interest
accruing pursuant to Section 2.14(c) shall be payable from time to time on
demand.
          (e) Solely for purposes of the Interest Act (Canada), (i) whenever
interest is to be computed or expressed at any rate (the “Specified Rate”) on
the basis of a year of 360 days or any other period of time less than a calendar
year hereunder, the annual rate of interest to which each such Specified Rate is
equal is such Specified Rate multiplied by a fraction, the numerator of which is
the actual number of days in the relevant year and the denominator of which is
360 or such other period of time, respectively; (ii) the principle of deemed
reinvestment of interest shall not apply to any interest calculation hereunder;
and (iii) the rates of interest stipulated herein are intended to be nominal
rates and not effective rates or yields.
          (f) Subject to clauses (g) through (j) below, the Dollar is the
currency of account and payment for any sum due from any Loan Party under any
Loan Document.
          (g) A repayment of a Loan or other Obligation or a part of a Loan or
other Obligation shall be made in the currency in which that Loan or other
Obligation is denominated on its due date.
          (h) Each payment of interest shall be made in the currency in which
the sum in respect of which the interest is payable was denominated when that
interest accrued.
          (i) Each payment in respect of costs, expenses or Taxes shall be made
in the currency in which the costs, expenses or Taxes are incurred.
          (j) Any amount expressed to be payable in a currency other than
Dollars shall be paid in that other currency.



--------------------------------------------------------------------------------



 



53

          2.15 Computation of Interest and Fees.
          (a) Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that, with
respect to ABR Loans the rate of interest on which is calculated on the basis of
the Prime Rate, the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the relevant Borrowers
and the relevant Lenders of each determination of a Eurodollar Rate or a Euribor
Rate. Any change in the interest rate on a Loan resulting from a change in the
ABR or the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the relevant Borrowers
and the relevant Lenders of the effective date and the amount of each such
change in interest rate. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to an ABR Loan or Floating Eurodollar Rate Loan being
converted from a Eurodollar Loan, the date of conversion of such Eurodollar Loan
to such ABR Loan or Floating Eurodollar Rate Loans, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to an ABR Loan or
Floating Eurodollar Rate Loans being converted to a Eurodollar Loan, the date of
conversion of such ABR Loan or Floating Eurodollar Rate Loans to such Eurodollar
Loan, as the case may be, shall be excluded; provided that if a Loan is repaid
on the same day on which it is made, one day’s interest shall be paid on that
Loan.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
each Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of any Borrower, deliver to such
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.14(a).
          2.16 Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
          (a) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon each Borrower) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate or the Euribor Rate for
such Interest Period, or
          (b) the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the
Eurodollar Rate or the Euribor Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
relevant Borrowers and the relevant Lenders as soon as practicable thereafter.
If such notice is given (i) any Eurodollar Loans or Floating Eurodollar Rate
Loans under the relevant Facility requested to be made on or after the first day
of such Interest Period shall be made as ABR Loans, (ii) any Loans under the
relevant Facility that were to have been converted on the first day of or during
such Interest Period to Eurodollar Loans or Floating Eurodollar Rate Loans shall
be continued as ABR Loans, (iii) any outstanding Eurodollar Loans or Floating
Eurodollar Rate Loans under the relevant Facility shall be converted, on the
last day of the then-current Interest Period or, in the case of Floating
Eurodollar Rate Loans, on the next Business Day, to ABR Loans and (iv) any
Euribor Loan shall bear interest at a rate per annum equal to the sum of (x) the



--------------------------------------------------------------------------------



 



54

rate notified by the applicable UK Borrower Euro Term Lender to the
Administrative Agent as soon as practicable and in any event before interest is
due to be paid in respect of that Interest Period, to be that which expresses as
a percentage rate per annum the cost to that Lender of funding its UK Borrower
Euro Term Loan from whatever source it may reasonably select, plus (y) the
Applicable Margin with respect to UK Borrower Euro Term Loans, plus (z) the
Mandatory Cost (if any) (provided that if such a notice is given, and the
Administrative Agent or the UK Borrower so requires, the Administrative Agent
and the UK Borrower shall enter into negotiations (for a period of not more than
thirty days) with a view to agreeing a substitute basis for determining the rate
of interest on such UK Borrower Euro Term Loans, and any such substitute basis
agreed pursuant to this proviso shall, with the prior consent of all the UK
Borrower Euro Term Loenders and the UK Borrower, be binding on all parties
hereto). Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans or Floating Eurodollar Rate Loans under the relevant
Facility shall be made or continued as such, nor shall the Borrower under the
relevant Facility have the right to convert Loans under such Facility to
Eurodollar Loans or Floating Eurodollar Rate Loans, as applicable. The
provisions of Section 2.12(c) shall apply to this Section 2.16 mutatis mutandis.
          2.17 Pro Rata Treatment and Payments.
          (a) Each borrowing by any Borrower from the Lenders hereunder, each
payment by any Borrower on account of any commitment fee and any reduction of
the Commitments of the Lenders shall be made pro rata according to the
respective UK Borrower Term Percentages, Canadian Borrower Term Percentages,
Delayed Draw Term Percentages, Canadian Borrower Revolving Percentages or US
Borrower Revolving Percentages, as the case may be, of the relevant Lenders.
          (b) Except as otherwise provided herein, each payment (including each
prepayment) by any Borrower on account of principal of and interest on the Term
Loans shall be made by such Borrower pro rata to the Term Lenders according to
the respective outstanding principal amounts of the Term Loans of such Borrower
then held by the Term Lenders (provided that (i) voluntary prepayments of Term
Loans may, at the option of any relevant Borrower, be made solely in respect of
(x) the Canadian Borrower Term Loans and the Delayed Draw Term Loans or (y) the
UK Borrower Dollar Term Loans and the UK Borrower Euro Term Loans, and each such
prepayment shall be made pro rata to (A) the Canadian Borrower Term Lenders or
(B) the UK Borrower Dollar Term Lenders and the UK Borrower Euro Term Lenders,
as the case may be, according to the outstanding principal amounts of the
Canadian Borrower Term Loans and the Delayed Draw Term Loans or the UK Borrower
Dollar Term Loans and the UK Borrower Euro Term Loans, as applicable and
(ii) voluntary prepayments made with funds held in the Prepayment Collateral
Account shall be made solely in respect of the Canadian Borrower Term Loans or
the Delayed Draw Term Loans originally extended on the Closing Date or any
Delayed Draw Date, as the case may be, and each such prepayment shall be made
pro rata to the Canadian Borrower Term Lenders according to the respective
outstanding principal amounts of such Canadian Borrower Term Loans or Delayed
Draw Term Loans then held by such Term Lenders). Notwithstanding the foregoing
sentence, an amount equal to any Net Cash Proceeds or Reinvestment Prepayment
Amounts under Section 2.11(c) required to be applied to the prepayment (or
prepayment offer, as applicable) of the Term Loans pursuant to Section 2.11(g)
shall be allocated, in the case of Net Cash Proceeds or Reinvestment Prepayment
Amounts (i) of any UK Subsidiary, first, to the UK Borrower Dollar Term Loans
and the UK Borrower Euro Term Loans pro rata



--------------------------------------------------------------------------------



 



55

according to the respective outstanding principal amounts thereof held by the UK
Borrower Dollar Term Lenders and the UK Borrower Euro Term Lenders and second,
if the UK Borrower Dollar Term Loans and the UK Borrower Euro Term Loans have
been repaid in full, to the Canadian Borrower Term Loans and the Delayed Draw
Term Loans pro rata according to the respective outstanding principal amounts
thereof held by the Canadian Borrower Term Lenders, (ii) of any Canadian
Subsidiary, first, to the Canadian Borrower Term Loans and the Delayed Draw Term
Loans pro rata according to the respective outstanding principal amounts thereof
held by the Canadian Borrower Term Lenders, and second, if the Canadian Borrower
Term Loans and the Delayed Draw Term Loans have been repaid in full, to the UK
Borrower Dollar Term Loans and the UK Borrower Euro Term Loans pro rata
according to the respective outstanding principal amounts thereof held by the UK
Borrower Dollar Term Lenders and the UK Borrower Euro Term Lenders, and (iii) of
any other Group Member, pro rata among the Term Loans according to the
respective outstanding principal amounts of the Term Loans then held by the Term
Lenders, and, in the case of each of the foregoing clauses (i) through (iii),
any such amounts allocated to the UK Borrower Dollar Term Loans and the UK
Borrower Euro Term Loans shall be applied by the UK Borrower to prepay the UK
Borrower Dollar Term Loans and the UK Borrower Euro Term Loans in accordance
with the following sentence and any such amounts allocated to the Canadian
Borrower Term Loans and the Delayed Draw Term Loans shall be offered by the
Canadian Borrower to the holders of the Canadian Borrower Term Loans and Delayed
Draw Term Loans in accordance with Section 2.11(j). The amount of each principal
prepayment of the UK Borrower Dollar Term Loans, UK Borrower Euro Term Loans,
Canadian Borrower Term Loans and Delayed Draw Term Loans, respectively, shall be
applied to reduce the then remaining installments of the UK Borrower Dollar Term
Loans, UK Borrower Euro Term Loans, Canadian Borrower Term Loans and Delayed
Draw Term Loans, respectively, pro rata based upon the respective then remaining
principal amounts thereof. Amounts prepaid on account of the Term Loans may not
be reborrowed.
          (c) Each mandatory prepayment by the relevant Borrower on account of
principal of and interest on any Revolving Loans shall be applied on a pro rata
basis to the US Borrower Revolving Facility and the Canadian Borrower Revolving
Facility according to the amount of US Borrower Revolving Extensions of Credit
and Canadian Borrower Revolving Extensions of Credit; provided that
notwithstanding the foregoing, any mandatory prepayments under (i)
Section 2.11(e) shall be applied solely to the Canadian Borrower Revolving
Facility and (ii) Section 2.11(f) shall be applied solely to the US Borrower
Revolving Facility. Any voluntary prepayment by any Borrower on account of the
Revolving Loans may, at the option of such Borrower, be made solely in respect
of the Canadian Borrower Revolving Loans or the US Borrower Revolving Loans, and
any such voluntary prepayments shall be applied on a pro rata basis to the
Facility so designated by such Borrower to be prepaid.
          (d) Subject to the right of Term Lenders to decline prepayment amounts
(or not accept offers to prepay) under Section 2.11, each payment (including
each prepayment) by any Borrower of Loans under any Facility shall be applied on
a pro rata basis to the outstanding Loans held by the Lenders under such
Facility (but subject to application of such payments according to Type as
specified under Section 2.10 or 2.11(i), as applicable).
          (e) All payments (including prepayments) to be made by any Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Funding Office, in immediately available
funds. The Administrative Agent shall distribute such payments to the relevant
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on Eurodollar Loans or Euribor Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day. If any payment on a Eurodollar Loan or a
Euribor Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.



--------------------------------------------------------------------------------



 



56

          (f) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to the date of any borrowing that such Lender will
not make the amount that would constitute its share of such borrowing available
to the Administrative Agent, the Administrative Agent may assume that such
Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the relevant Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor (a “Funding Default”), such Lender (the “Defaulting Lender”) shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower under the relevant Facility.
          (g) Unless the Administrative Agent shall have been notified in
writing by the relevant Borrower prior to the date of any payment due to be made
by such Borrower hereunder that such Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that such Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata            shares of a corresponding amount. If such payment
is not made to the Administrative Agent by such Borrower within three Business
Days after such due date, the Administrative Agent shall be entitled to recover,
on demand, from each Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against any Borrower.
          (h) Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its reasonable discretion at any time or from time
to time, without any Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, (i) make Canadian Borrower Revolving Loans
in an aggregate amount equal to the portion of the Obligations constituting
interest and fees from time to time due and payable to itself or any Canadian
Borrower Revolving Lender, and apply the proceeds of any such Canadian Borrower
Revolving Loan to those Obligations; provided that, after giving effect to any
such Canadian Borrower Revolving Loan, the aggregate outstanding Canadian
Borrower Revolving Extensions of Credit will not exceed the lesser of (x) the
Total Canadian Borrower Revolving Commitments and (y) the Canadian Borrower
Borrowing Base and (ii) make US Borrower Revolving Loans in an aggregate amount
equal to the portion of the Obligations constituting interest, fees and
Swingline Loans and US Borrower Reimbursement Obligations from time to time due
and payable to itself, any US Borrower Revolving Lender, the Issuing Lender, or
the Swingline Lender, and apply the proceeds of any such US Borrower Revolving
Loan to those Obligations; provided that, after giving effect to any such US
Borrower Revolving Loan, the aggregate outstanding US Borrower Revolving
Extensions of Credit will not exceed the lesser of (x) the Total US Borrower
Revolving Commitments and (y) the US Borrower Borrowing Base.
          2.18 Requirements of Law.
          (a) If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive



--------------------------------------------------------------------------------



 



57

(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:
          (i) shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application, any Eurodollar
Loan, Euribor Loan or Floating Eurodollar Rate Loan made by it, or change the
basis of taxation of payments to such Lender in respect thereof (except for
Taxes covered by Section 2.19 and changes in the rate of tax on the overall net
income of such Lender);
          (ii) shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate or the Euribor Rate; or
          (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, Euribor Loans or Floating Eurodollar
Rate Loans or issuing or participating in US Borrower Letters of Credit, or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, the relevant Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
relevant Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Loans or
US Borrower Letters of Credit to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to the relevant Borrower
(with a copy to the Administrative Agent) of a written request therefor, the
relevant Borrower shall pay to such Lender such additional amount or amounts as
will compensate such Lender or such corporation for such reduction.
          (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the relevant Borrower (with a copy to
the Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, no Borrower shall be
required to compensate a Lender pursuant to this Section for any amounts
incurred more than nine months prior to the date that such Lender notifies such
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such nine-month period shall be extended to include the period of such
retroactive effect. The obligations of each Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.



--------------------------------------------------------------------------------



 



58

          2.19 Taxes.
          (a) All payments made by or on behalf of any Borrower under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Taxes, unless such
deduction or withholding is required by law. If any Taxes or Other Taxes are
required by law to be deducted or withheld from any amounts payable to the
Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
so that the Administrative Agent or such Lender (after payment of all Taxes and
Other Taxes including Taxes or Other Taxes attributable to amounts payable under
this Section) receives an amount equal to the sum it would have received had no
such deductions or withholdings been made. Each relevant Borrower shall
indemnify the Agents and each relevant Lender within 10 Business Days after
written demand therefor, for the full amount of any Taxes or Other Taxes
(including Taxes and Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.19) paid by such Agent or such Lender and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate stating the amount of such payment or liability and setting forth in
reasonable detail the calculation thereof delivered to the relevant Borrower by
an Agent or a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender shall be
conclusive absent manifest error. Statements payable by any Borrower pursuant to
this Section 2.19 shall be submitted to the relevant Borrower at the address
specified under Section 11.5.
          (b) In addition, each relevant Borrower shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Taxes or Other Taxes are required to be paid by any
Borrower, as promptly as possible thereafter such Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Borrower showing payment thereof. If the relevant Borrower
fails to pay any Taxes or Other Taxes when due to the appropriate Governmental
Authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, such Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.
          (d) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
applicable Borrower is a resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall, to the extent it may lawfully do so, deliver to such
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable Requirements of Law or reasonably requested by such
Borrowers or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Requirements of Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the applicable Borrower or the
Administrative Agent, shall, to the extent it may lawfully do so, deliver such
other documentation prescribed by applicable Requirements of Law or reasonably
requested by such Borrower or the Administrative Agent as will enable such
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the above two sentences, in the case
of taxes other than U.S., UK or Canadian taxes the completion, execution and
submission of the foregoing forms shall not be required if in the Lender’s
judgment such completion,



--------------------------------------------------------------------------------



 



59

execution or submission would subject such Lender to any material unreimbursed
cost or expense or would be otherwise disadvantageous to such Lender in any
material respect.
          (e) Without limiting the generality of the foregoing Section 2.19(d),
in the event that any Borrower is a resident for tax purposes in the United
States of America, any Foreign Lender shall, to the extent it may lawfully do
so, deliver to the relevant Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
          (i) duly completed copies of Internal Revenue Service Form W-8BEN (or
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,
          (ii) duly completed copies of Internal Revenue Service Form W-8ECI (or
successor form),
          (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, in substantially the form of Exhibit O, or any other form approved
by the Administrative Agent, to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W 8BEN (or successor form), or
          (iv) any other form prescribed by applicable Requirements of Law as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable Requirements of Law to permit Borrowers to
determine the withholding or deduction required to be made.
          (f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which such
Borrower has paid additional amounts pursuant to this Section 2.19, it shall pay
over such refund to such Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 2.19 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that each Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Borrower or any other Person. Any such Lender shall determine, in its sole
discretion, whether to claim any tax refund.
          (g) The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.



--------------------------------------------------------------------------------



 



60

     2.20 Indemnity. Each Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by such Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans or Euribor Loans, as
applicable, after such Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by such Borrower
in making any prepayment of Eurodollar Loans or Euribor Loans or any conversion
from Eurodollar Loans after such Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of Eurodollar Loans or Euribor Loans on a day that is not the last day of an
Interest Period with respect thereto or (d) any CAM Exchange. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, reduced, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, reduce, convert or continue to the last
day of such Interest Period (or, in the case of a failure to borrow, reduce,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest or other return
for such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the relevant Borrower by any Lender shall
be conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
     2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.18 or 2.19(a) with
respect to such Lender, it will, if requested by the relevant Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of any Borrower or the rights of any Lender
pursuant to Section 2.18 or 2.19(a).
     2.22 Replacement of Lenders. Each relevant Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18 or 2.19(a), (b) defaults in its obligation to make Loans hereunder
or (c) has not consented to a proposed change, waiver, discharge or termination
of the provisions of this Agreement as contemplated by Section 11.1 that
requires the consent of all Lenders or all Lenders under a particular Facility
and which has been approved by the Required Lenders as provided in Section 11.1,
with a Lender or Eligible Assignee; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) in the case of clause (a), prior to
any such replacement, such Lender shall have taken no action under Section 2.21
so as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.18 or 2.19(a), (iii) the replacement financial institution or other
commercial lending institution shall purchase, at par, all Loans and other
amounts (or, in the case of clause (c) as it relates to provisions affecting a
particular Facility, Loans or other amounts owing under such Facility) owing to
such replaced Lender on or prior to the date of replacement, (iv) such Borrower
shall be liable to such replaced Lender under Section 2.20 if any Eurodollar
Loan or Euribor Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (v) the replacement
financial institution or other commercial lending institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, (vi) the
replaced Lender shall be deemed to have made such replacement in accordance with
the provisions of Section 11.6 (provided that such Borrower shall be obligated
to pay any registration and processing fee referred to therein), (vii) until
such time as such replacement shall be consummated, such Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.18, 2.19(a) or
2.19(c), as



--------------------------------------------------------------------------------



 



61

the case may be, and (viii) any such replacement shall not be deemed to be a
waiver of any rights that any Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender. Upon any such assignment, such
replaced Lender shall no longer constitute a “Lender” for purposes hereof (or,
in the case of clause (c) as it relates to provisions affecting a particular
Facility, a Lender under such Facility); provided that any rights of such
replaced Lender to indemnification hereunder shall survive as to such replaced
Lender. In the event that a replaced Lender does not execute an Assignment and
Assumption pursuant to Section 11.6 within three Business Days after receipt by
such replaced Lender of notice of replacement pursuant to this Section 2.22 and
presentation to such replaced Lender of an Assignment and Assumption evidencing
an assignment pursuant to this Section 2.22, such Borrower shall be entitled
(but not obligated), upon receipt by the replaced Lender of all amounts required
to be paid under this Section 2.22, to execute such an Assignment and Assumption
on behalf of such replaced Lender, and any such Assignment and Assumption so
executed by such Borrower, the replacement Lender and, to the extent required
pursuant to Section 11.6, the Administrative Agent, the Swingline Lender and the
Issuing Lender, shall be effective for purposes of this Section 2.22 and Section
11.6. Notwithstanding anything to the contrary in this Section 2.22, in the
event that a Lender which holds Loans or Commitments under more than one
Facility does not agree to a proposed amendment, supplement, modification,
consent or waiver which requires the consent of all Lenders under a particular
Facility, the relevant Borrower shall be permitted to replace the non-consenting
Lender with respect to the affected Facility and may, but shall not be required
to, replace such Lender with respect to any unaffected Facilities. For greater
certainty, and notwithstanding any of the foregoing, no replacement hereunder
shall be or be deemed to be a discharge, rescission, extinguishment, novation,
issue, repayment, advance, disposition or substitution of any Loan and any Loan
so assumed shall continue to be the same obligation and not a new obligation.
2.23 Notes. If so requested by any Lender by written notice to the Borrower
under any Facility (with a copy to the Administrative Agent), such Borrower
shall execute and deliver to such Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 11.6) (promptly after such Borrower’s receipt of such
notice) a Note or Notes to evidence such Lender’s Loans to such Borrower.
SECTION 3. LETTERS OF CREDIT
          3.1 L/C Commitment.
          (a) Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the other US Borrower Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (“US Borrower Letters of
Credit”) for the account of the US Borrower on any Business Day during the US
Borrower Revolving Commitment Period (other than the five Business Days prior to
the Revolving Termination Date) in such form as may be approved from time to
time by the Issuing Lender; provided that the Issuing Lender shall have no
obligation to issue any US Borrower Letter of Credit if, after giving effect to
such issuance, (i) the US Borrower L/C Obligations would exceed the US Borrower
L/C Commitment, (ii) the aggregate amount of the Available US Borrower Revolving
Commitments would be less than zero or (iii) the aggregate amount of the US
Borrower Revolving Extensions of Credit of the Lenders then outstanding would
exceed the US Borrower Borrowing Base. Each US Borrower Letter of Credit shall
(i) be denominated in Dollars, (ii) have a stated amount of not less than
$100,000 or such lesser amount as is acceptable to the Issuing Lender,
(iii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is five Business Days prior to the Revolving
Termination Date, provided that any US Borrower Letter of Credit with a one-year
term may provide for the renewal or extension thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above); and provided, further, that the Issuing Lender shall not renew or
extend any such US Borrower Letter of Credit if it has received



--------------------------------------------------------------------------------



 



62

written notice (or otherwise has knowledge) that an Event of Default has
occurred and is continuing or any of the conditions set forth in Section 5.2 are
not satisfied prior to the date of the decision to renew or extend such Letter
of Credit) and (iv) be otherwise acceptable in all respects to the Issuing
Lender.
          (b) The Issuing Lender shall not at any time be obligated to issue any
US Borrower Letter of Credit if (i) a Funding Default exists with respect to the
US Borrower Revolving Facility unless the Issuing Lender has entered into
arrangements satisfactory to it and the US Borrower to eliminate the Issuing
Lender’s risk with respect to the participation in US Borrower Letters of Credit
of the Defaulting Lender, including by cash collateralizing such Defaulting
Lender’s US Borrower Revolving Percentage in the Issuing Lender’s obligations
and rights under and in respect of each US Borrower Letter of Credit and the
amount of each draft paid by the Issuing Lender thereunder or (ii) such issuance
would conflict with, or cause the Issuing Lender or any US Borrower L/C
Participant to exceed any limits imposed by, any applicable Requirement of Law.
          3.2 Procedure for Issuance of Letter of Credit. The US Borrower may
from time to time request that the Issuing Lender issue a US Borrower Letter of
Credit by delivering to the Issuing Lender at its address for notices specified
herein an Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may request. Upon receipt of any Application, the Issuing
Lender will process such Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall promptly issue the US Borrower Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any US Borrower Letter of Credit earlier than (i) three Business Days,
in the case of standby letters of credit or similar agreements or (ii) five
Business Days, in the case of commercial letters of credit or similar
agreements, or in each case such shorter period as may be agreed to by the
Issuing Lender in any particular instance, after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such US Borrower Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the US Borrower. The Issuing Lender shall furnish a copy of
such US Borrower Letter of Credit to the US Borrower promptly following the
issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the US Borrower
Revolving Lenders, notice of the issuance of each US Borrower Letter of Credit
(including the amount thereof).
          3.3 Fees and Other Charges.
          (a) The US Borrower will pay a fee on the average aggregate daily
undrawn and unexpired amount of all outstanding US Borrower Letters of Credit at
a per annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the US Borrower Revolving Facility, shared ratably among
the US Borrower Revolving Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition, the US Borrower shall pay to
the Issuing Lender directly for its own account, in advance, on the date of
issuance of each Letter of Credit for the period from such date to but not
including the same day in the third full month following such issuance date and,
thereafter, on such date in each third month thereafter and on the expiration
date of the Letter of Credit, a fronting fee calculated at the per annum rate of
0.25% on the amount available for drawing under such Letter of Credit on such
payment date.
          (b) In addition to the foregoing fees, the US Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any US Borrower Letter of
Credit.



--------------------------------------------------------------------------------



 



63

          3.4 L/C Participations.
          (a) The Issuing Lender irrevocably agrees to grant and hereby grants
to each US Borrower L/C Participant, and, to induce the Issuing Lender to issue
US Borrower Letters of Credit, each US Borrower L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions set forth below, for such US Borrower L/C
Participant’s own account and risk an undivided interest equal to such US
Borrower L/C Participant’s Revolving Percentage in the Issuing Lender’s
obligations and rights under and in respect of each US Borrower Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each US
Borrower L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any US Borrower Letter of Credit for which the Issuing Lender is not
reimbursed in full by the US Borrower in accordance with the terms of this
Agreement, such US Borrower L/C Participant shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such US Borrower L/C Participant’s US Borrower Revolving Percentage of
the amount of such draft, or any part thereof, that is not so reimbursed. Each
US Borrower L/C Participant’s obligation to pay such amount shall be absolute
and unconditional and shall not be affected by any circumstance, including
(i) any setoff, counterclaim, recoupment, defense or other right that such US
Borrower L/C Participant may have against the Issuing Lender, the Borrower or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the US Borrower, (iv) any breach of this Agreement
or any other Loan Document by any Borrower, any other Loan Party or any other US
Borrower L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing
          (b) If any amount required to be paid by any US Borrower L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any US
Borrower Letter of Credit is paid to the Issuing Lender within three Business
Days after the date such payment is due, such US Borrower L/C Participant shall
pay to the Issuing Lender on demand an amount equal to the product of (i) such
amount, times (ii) the daily average Federal Funds Effective Rate during the
period from and including the date such payment is required to the date on which
such payment is immediately available to the Issuing Lender, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. If any such amount required to be
paid by any US Borrower L/C Participant pursuant to Section 3.4(a) is not made
available to the Issuing Lender by such US Borrower L/C Participant within three
Business Days after the date such payment is due, the Issuing Lender shall be
entitled to recover from such US Borrower L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the US Borrower Revolving Facility. A certificate
of the Issuing Lender submitted to any US Borrower L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.
          (c) Whenever, at any time after the Issuing Lender has made payment
under any US Borrower Letter of Credit and has received from any US Borrower L/C
Participant its pro rata share of such payment in accordance with
Section 3.4(a), the Issuing Lender receives any payment related to such US
Borrower Letter of Credit (whether directly from the US Borrower or otherwise,
including proceeds of collateral applied thereto by the Issuing Lender), or any
payment of interest on account thereof, the Issuing Lender will distribute to
such US Borrower L/C Participant its pro rata share thereof; provided, however,
that in the event that any such payment received by the Issuing Lender shall be
required to be returned by the Issuing Lender, such US Borrower L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.



--------------------------------------------------------------------------------



 



64

          3.5 Reimbursement Obligation of the US Borrower. If any draft is paid
under any US Borrower Letter of Credit, the US Borrower shall reimburse the
Issuing Lender for the amount of (a) the draft so paid and (b) any taxes, fees,
charges or other costs or expenses incurred by the Issuing Lender in connection
with such payment, not later than 12:00 Noon, New York City time, on (i) the
Business Day that the Borrower receives notice of such draft, if such notice is
received on such day prior to 10:00 A.M., New York City time, or (ii) if clause
(i) above does not apply, the Business Day immediately following the day that
the US Borrower receives such notice. Each such payment shall be made to the
Issuing Lender at its address for notices referred to herein in Dollars and in
immediately available funds. Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (x) until the Business Day next succeeding the date of the relevant
notice, Section 2.14(b) and (y) thereafter, Section 2.14(c).
          3.6 Obligations Absolute. The US Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that any
Borrower may have or have had against the Issuing Lender, any beneficiary of a
US Borrower Letter of Credit or any other Person. The Borrowers also agree with
the Issuing Lender that the Issuing Lender shall not be responsible for, and the
US Borrower’s Reimbursement Obligations under Section 3.5 shall not be affected
by, among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the US Borrower
and any beneficiary of any US Borrower Letter of Credit or any other party to
which such US Borrower Letter of Credit may be transferred or any claims
whatsoever of the US Borrower against any beneficiary of such US Borrower Letter
of Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any US Borrower
Letter of Credit, except for errors or omissions found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Issuing Lender. The
Borrowers agree that any action taken or omitted by the Issuing Lender under or
in connection with any US Borrower Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct,
shall be binding on the US Borrower and shall not result in any liability of the
Issuing Lender to any Borrower.
          3.7 Letter of Credit Payments. If any draft shall be presented for
payment under any US Borrower Letter of Credit, the Issuing Lender shall
promptly notify the US Borrower of the date and amount thereof. The
responsibility of the Issuing Lender to any Borrower in connection with any
draft presented for payment under any US Borrower Letter of Credit shall, in
addition to any payment obligation expressly provided for in such US Borrower
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such US Borrower Letter of Credit in connection with such
presentment are substantially in conformity with such US Borrower Letter of
Credit.
          3.8 Applications. To the extent that any provision of any Application
related to any US Borrower Letter of Credit, or any other agreement submitted by
any Borrower to, or entered into by any Borrower with, the Issuing Lender or any
other Person relating to any US Borrower Letter of Credit, is inconsistent with
the provisions of this Section 3, the provisions of this Section 3 shall
control.
          3.9 Existing Letters of Credit. The standby letters of credit,
identified on Schedule 3.9, issued by Wells Fargo Bank, National Association, as
“Issuing Bank” under the Existing Credit Agreement shall be deemed to be, and
shall remain outstanding as, Letters of Credit under this Agreement.
SECTION 4. REPRESENTATIONS AND WARRANTIES



--------------------------------------------------------------------------------



 



65

          To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, Holdings and the Borrowers hereby jointly and severally represent and
warrant to each Agent and each Lender that:
          4.1 Financial Condition.
          (a) The unaudited pro forma consolidated balance sheet of Holdings and
its consolidated Subsidiaries as at September 30, 2006 (including the notes
thereto) (the “Pro Forma Balance Sheet”), copies of which have heretofore been
furnished to each Lender, has been prepared giving effect (as if such events had
occurred on such date) to (i) the consummation of the Acquisitions, (ii) the
Loans to be made on the Closing Date and the Loans to be made on any Delayed
Draw Dates and the use of proceeds thereof and (iii) the payment of fees and
expenses in connection with the foregoing. The Pro Forma Balance Sheet has been
prepared based on the best information available to Holdings and its
Subsidiaries as of the date of delivery thereof, and presents fairly on a pro
forma basis the estimated financial position of Holdings and its consolidated
Subsidiaries as at September 30, 2006, assuming that the events specified in the
preceding sentence had actually occurred at such date.
          (b) The audited consolidated balance sheets of Holdings and its
consolidated Subsidiaries as at June 30, 2004, June 30, 2005 and June 30, 2006,
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from Ernst & Young LLP, present fairly the consolidated
financial condition of Holdings and its consolidated Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal years then ended. The unaudited consolidated
balance sheet of Holdings and its consolidated Subsidiaries as at July 31, 2006
and August 31, 2006, and the related unaudited consolidated statements of income
and cash flows for the one-month and two-month periods ended on such dates,
present fairly the consolidated financial condition of Holdings and its
consolidated Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the one-month and two-month
periods then ended (subject to normal year-end audit and quarter end adjustments
and the absence of footnotes). All such audited financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as approved by
the aforementioned firm of accountants and disclosed therein). No Group Member
has, as of the Closing Date, any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent audited financial
statements referred to in this paragraph. During the period from June 30, 2006
to and including the date hereof there has been no Disposition by any Group
Member of any material part of its business or property.
          4.2 No Change. Since June 30, 2006, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.
          4.3 Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, the legal
right and holds all material Governmental Approvals necessary, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except to the extent that
the failure to so qualify could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect, and (d) is in compliance with all Requirements
of Law (including those necessary for each Group Member to conduct the business



--------------------------------------------------------------------------------



 



66

in which it is currently engaged) except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of each Borrower, to
obtain extensions of credit to be obtained by it hereunder. Each Loan Party has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
each Borrower, to authorize the extensions of credit to be obtained by it on the
terms and conditions of this Agreement and to authorize the other Transactions.
No Governmental Approval or consent or authorization of, filing with, notice to
or other act by or in respect of, any other Person is required in connection
with the Acquisitions and the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents or the consummation of the other Transactions,
except (i) Governmental Approvals, consents, authorizations, filings and notices
described in Schedule 4.4, which Governmental Approvals, consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect and (ii) the filings referred to in Section 4.19. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
          4.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of US Borrower Letters of
Credit, the borrowings hereunder and the use of the proceeds thereof and the
consummation of the other Transactions will not violate any Requirement of Law
or any material Contractual Obligation of any Group Member and will not result
in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to any Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.
          4.6 Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of any Group Member, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.
          4.7 No Default. No Group Member is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.
          4.8 Ownership of Property; Liens. Each Group Member has title in fee
simple or good and marketable title to, or a valid leasehold interest in, all
its real property, and good title to, or a valid leasehold interest in, all its
other property, and none of such property is subject to any Lien except as
permitted by Section 7.3.
          4.9 Intellectual Property. To the Group Members’ knowledge after due
inquiry, each Group Member owns, or is licensed to use, all Intellectual
Property necessary for the conduct of its business as currently conducted. No
material claim has been asserted and is pending by any Person challenging or
questioning any Group Member’s use of any Intellectual Property or the validity
or



--------------------------------------------------------------------------------



 



67

effectiveness of any Group Member’s Intellectual Property, nor does Holdings or
any Borrower know of any valid basis for any such claim. To the Group Members’
knowledge after due inquiry, the use of Intellectual Property by each Group
Member, and the conduct of such Group Member’s business, as currently conducted,
does not infringe on or otherwise violate the rights of any Person in any
material respect. No claims are pending or, to the knowledge of any Group
Member, threatened to the effect that the operations of any Group Member
infringe upon or violate the rights of any other person under any Intellectual
Property.
          4.10 Taxes. Each Group Member has filed or caused to be filed all
federal, state, provincial, territorial, foreign and other material tax returns
that are required to be filed and has paid all taxes shown to be due and payable
on said returns or on any assessments made against it or any of its property and
all other taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); no material tax Lien has been filed, and,
to the knowledge of any of the Group Members, no claim is being asserted, with
respect to any such tax, fee or other charge.
          4.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent, each Borrower
will furnish to each Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
          4.12 Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of any
Group Member, threatened; (b) hours worked by and payment made to employees of
each Group Member have not been in violation of the Fair Labor Standards Act or
any other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
          4.13 ERISA; Pensions. Neither a Reportable Event nor an “accumulated
funding deficiency” (within the meaning of Section 412 of the Code or
Section 302 of ERISA) has occurred during the five-year period prior to the date
on which this representation is made or deemed made with respect to any Plan,
and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code. No termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount. Neither any Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither any Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. No such Multiemployer
Plan is in Reorganization or Insolvent. Each Canadian Pension Plan (to the
extent any may exist) that is required to



--------------------------------------------------------------------------------



 



68

be funded is fully funded on a going-concern and solvency basis using actuarial
methods and assumptions which are consistent with the valuations last filed with
the applicable Governmental Authorities and which are consistent with generally
accepted actuarial principles. No promises of benefit improvements under any
Canadian Pension Plan have been made except where such improvement would not
result in a solvency deficiency or going concern unfunded liability in the
affected Canadian Pension Plan. All material obligations of each Borrower
(including fiduciary, funding, investment and administration obligations)
required to be performed in connection with the Canadian Pension Plans and the
funding agreements therefor have been performed on a timely basis, and, without
limiting the generality of the foregoing, all contributions or premiums required
to be made or paid by each Borrower to any Canadian Pension Plan have been made
or paid in a timely fashion in accordance with the terms of such Canadian
Pension Plan and all Requirements of Law. All employee contributions to all
Canadian Pension Plans by way of authorized payroll deduction or otherwise have
been properly withheld or collected by and fully paid into such plans in a
timely manner. There have been no improper withdrawals or applications of the
assets of any Canadian Pension Plan. The Borrowers’ sole obligation to or in
respect of any Canadian Pension Plan that is a “multi-employer”, “specified
multi-employer” or “multi-unit” pension plan is to make monetary contributions
to such plan in the amounts and in the manner set forth in the applicable
collective agreement(s). No Group Member (a) is or has at any time on or after
April 27, 2004 been an employer (for the purposes of Sections 38 to 51 of the
Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the Pensions Schemes Act 1993); and
(b) is or has at any time been “connected” with or an “associate” of (as those
terms are used in Sections 39 and 43 of the Pensions Act 2004) such an employer.
          4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
          4.15 Subsidiaries. Except as disclosed to the Administrative Agent by
the Borrowers in writing from time to time after the Closing Date, (a)
Schedule 4.15 sets forth the name and jurisdiction of organization of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party, and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of any
Borrower or any Subsidiary (including any right of pre-emption or conversion),
except as created by the Loan Documents.
          4.16 Use of Proceeds. The proceeds of the UK Borrower Dollar Term
Loans, the UK Borrower Euro Term Loans and the Canadian Borrower Term Loans
shall be transferred to the US Borrower on the Closing Date and used to fund the
Tender Offer and the Refinancing, to pay fees and expenses in connection with
the Transactions, and, following the Closing Date, to consummate the Stub
Redemption. In addition, certain proceeds of the UK Borrower Dollar Term Loans
and the UK Borrower Euro Term Loans may be used to satisfy certain intercompany
indebtedness and other corporate obligations. The proceeds of the Delayed Draw
Term Loans shall be used to finance the Acquisitions and to pay related fees and
expenses. The proceeds of the Revolving Loans and the Swingline Loans, and the
Letters of Credit, shall be used for working capital needs and general corporate
purposes; provided that the proceeds of not more than $15,000,000 aggregate
principal amount of the Closing Date US Borrower Revolving Loans shall be used
by the US Borrower to fund the Tender Offer and the Refinancing and to pay fees
and expenses in connection with the Transactions.
          4.17 Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to result in the payment of a Material Environmental
Amount:



--------------------------------------------------------------------------------



 



69

        (a) the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;
        (b) no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does Holdings or any Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened;
        (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
        (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Group Member, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
        (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;
        (f) the Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the Business; and
        (g) no Group Member has assumed any liability of any other Person under
Environmental Laws.
          4.18 Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement furnished
by or on behalf of any Loan Party to the Administrative Agent or the Lenders, or
any of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of each Borrower to be reasonable at the time made and as of the
Closing Date (with respect to such projections and pro forma financial
information delivered prior to the Closing Date), it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by



--------------------------------------------------------------------------------



 



70

such financial information may differ from the projected results set forth
therein by a material amount. As of each Delayed Draw Date, the representations
and warranties contained in the Acquisition Documentation are true and correct
in all material respects and all material conditions to the consummation of the
Acquisitions to be financed with the Delayed Draw Term Loans to be borrowed on
such on such Delayed Draw Date set forth in the Acquisition Documentation have
been satisfied or waived with the written consent of the Administrative Agent;
provided that the consent of the Administrative Agent shall not be required for
the waiver of the condition under such Acquisition Documentation that the
conditions precedent to all other Acquisitions shall have been satisfied or
waived. There is no fact known to any Loan Party that could reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Loan Documents, in the Confidential Information Memorandum
or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.
          4.19 Security Documents.
          (a) Each of the Canadian Security Agreements is effective to create in
favor of the Administrative Agent, for the benefit of each of the Canadian
Borrower Secured Parties and the UK Borrower Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of (i) the Capital Stock described in any of the Canadian
Pledge Agreements that are securities represented by stock certificates or
otherwise constituting certificated securities, when certificates representing
such Capital Stock are delivered to the Administrative Agent, and (ii) in the
case of the other Collateral not described in clause (i) constituting personal
property described in the Canadian Security Agreements, when the financing
statements and other filings, agreements and actions specified on Schedule
4.19(a) in appropriate form are executed and delivered, performed or filed in
the offices specified on Schedule 4.19(a), as the case may be, the
Administrative Agent, for the benefit of each of the Canadian Borrower Secured
Parties and the UK Borrower Secured Parties, shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Canadian Loan
Parties in such Collateral and the proceeds thereof, as security for the
Obligations of the Canadian Borrower and the other Canadian Loan Parties,
respectively, and in each case prior and superior in right to any other Person
(except, in the case of Capital Stock, Liens permitted under Section 7.3(a) and,
in the case of all other Collateral, Liens permitted under Section 7.3).
          (b) Subject to the Reservations, the UK Security Agreement is
effective to create in favor of the Security Trustee, for the benefit of each of
the Canadian Borrower Secured Parties and the UK Borrower Secured Parties,
respectively, a legal, valid and enforceable security interest in the Collateral
described therein and the proceeds thereof. Subject to the Reservations, the UK
Sixty-Five Percent Share Charge Agreement is effective to create in favor of the
Security Trustee, for the benefit of each of the Canadian Borrower Secured
Parties, the US Borrower Secured Parties and the UK Borrower Secured Parties,
respectively, a legal, valid and enforceable security interest in the Collateral
described therein and the proceeds thereof. Subject to the Reservations, the UK
Thirty-Five Percent Share Charge Agreement is effective to create in favor of
the Security Trustee, for the benefit of each of the Canadian Borrower Secured
Parties and the UK Borrower Secured Parties, respectively, a legal, valid and
enforceable security interest in the Collateral described therein and the
proceeds thereof. Upon the (i) recordation of the UK Security Agreement with the
United Kingdom Patent and Trademark Office, (ii) the filing of the UK Security
Agreement with the Land Registry, and (iii) the filing of the UK Security
Agreement and the UK Share Charge Agreements with Companies House, the
Administrative Agent, for the benefit of the Canadian Borrower Secured Parties,
the UK Borrower Secured Parties (and, solely in respect of the UK Sixty-Five
Percent Share Charge Agreement, the US Borrower Secured Parties), respectively,
shall, subject to the Reservations, have a fully perfected Lien



--------------------------------------------------------------------------------



 



71

on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof in which a security interest may be
perfected by such recordation or filings in the United Kingdom, in each case
prior and superior in right to any Person, subject to, in the case of Capital
Stock, Liens permitted under Section 7.3(a) and, in the case of all other such
Collateral, Liens permitted under Section 7.3 (it being understood that
subsequent recordings (x) in the United Kingdom Patent and Trademark Office may
be necessary to perfect a Lien on registered trademarks and patents, trademark
and patent applications and registered copyrights acquired by the UK Borrowers
after the date hereof and (y) at the Land Registry of England and Wales may be
necessary to perfect a Lien on any real property acquired by a UK Loan Party
after the date hereof).
          (c) The US Guarantee and Collateral Agreement is effective to create
in favor of the Administrative Agent, for the benefit of each of the Canadian
Borrower Secured Parties, the UK Borrower Secured Parties and the US Borrower
Secured Parties, respectively, a legal, valid and enforceable security interest
in the Collateral described therein and proceeds thereof. In the case of (i) the
Capital Stock described in the US Guarantee and Collateral Agreement that are
securities represented by stock certificates or otherwise constituting
certificated securities within the meaning of Section 8-102(a)(15) of the New
York UCC or the corresponding code or statute of any other applicable
jurisdiction (“Certificated Securities”), when certificates representing such
Capital Stock are delivered to the Administrative Agent, and (ii) in the case of
the other Collateral not described in clause (i) constituting personal property
described in the US Guarantee and Collateral Agreement, when the financing
statements and other filings, agreements and actions specified on
Schedule 4.19(c) in appropriate form are executed and delivered, performed or
filed in the offices specified on Schedule 4.19(c), as the case may be, the
Administrative Agent, for the benefit of each of the Canadian Borrower Secured
Parties, the UK Borrower Secured Parties and the US Borrower Secured Parties,
respectively, shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the US Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations of the US Borrower and the
other US Loan Parties, respectively, and in each case prior and superior in
right to any other Person (except, in the case Capital Stock, Liens permitted by
Section 7.3(a) and, in the case of all other Collateral, Liens permitted by
Section 7.3). As of the Closing Date, none of the Capital Stock of the US
Borrower or any US Subsidiary Guarantor that is a limited liability company or
partnership is a Certificated Security.
          (d) Each of the Mortgages delivered upon execution will be, effective
to create in favor of the Administrative Agent, for the benefit of the
applicable Secured Parties, a legal, valid and enforceable Lien on the Mortgaged
Properties described therein and proceeds thereof, and when the Mortgages are
filed in the recording offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations secured thereby, in each case prior and superior in
right to any other Person, except for Liens permitted by Section 7.3.
Schedule 4.19(d) lists, as of the Closing Date, each parcel of owned real
property and each leasehold interest in real property located in the United
States and held by any Borrower or any of its Subsidiaries (it being understood
that subsequent recordings at the Land Registry of England and Wales may be
necessary to perfect a Lien on any real property acquired by a UK Loan Party
after the date hereof).
          4.20 Solvency. Each Loan Party is, and after giving effect to the
Transactions and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith and the other transactions
contemplated hereby and thereby and after giving effect to any applicable rights
of contribution of such Loan Party in respect of guaranteed Obligations (but
excluding the effect of the restrictions on such rights of contribution set
forth in Section 2 of the US Guarantee and Collateral



--------------------------------------------------------------------------------



 



72

Agreement and any analogous restrictions on rights of contribution under any
other Security Documents), will be and will continue to be, Solvent.
          4.21 Regulation H. No Mortgage on Mortgaged Property located in the
United States encumbers improved real property that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in which flood insurance has not been made
available under the National Flood Insurance Act of 1968.
          4.22 Certain Documents. The Borrowers have delivered to the
Administrative Agent a complete and correct copy of the Acquisition
Documentation, the Senior Note Indenture and all Tender Offer Documents,
including any amendments, supplements or modifications with respect to any of
the foregoing. The amendments to the Senior Note Indenture contemplated in the
Tender Offer Documents have become operative and all conditions to the
effectiveness thereof have been satisfied.
          4.23 Anti-Terrorism Laws.
          (a) No Loan Party and, to the knowledge of the Loan Parties, none of
its Affiliates are in violation of any Requirement of Law relating to terrorism
or money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 (the “Executive Order”),
and the Patriot Act.
          (b) No Loan Party and to the knowledge of the Loan Parties, no
Affiliate or broker or other agent of any Loan Party acting or benefiting in any
capacity in connection with the Loans is any of the following:
          (i) a person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;
          (ii) a person owned or controlled by, or acting for or on behalf of,
any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
          (iii) a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
          (iv) a person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
          (v) a person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.
          (c) No Loan Party and, to the knowledge of the Loan Parties, no broker
or other agent of any Loan Party acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any material
contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, or (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.



--------------------------------------------------------------------------------



 



73

SECTION 5. CONDITIONS PRECEDENT
          5.1 Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:
       (a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, Holdings, each
Borrower and each Person listed on Schedule 1.1A, (ii) the Canadian Guarantee
Agreements and the Canadian Security Agreements, in each case, executed and
delivered by the Canadian Borrower or other Canadian Loan Party party thereto,
(iii) the UK Share Charge Agreements, the UK Security Trust Agreement, and the
UK Security Agreement, in each case (other than the UK Share Charge Agreement),
executed and delivered by the UK Borrower and each other UK Loan Party and by
DFG World, Inc. and the Security Trustee with respect to the UK Share Charge
Agreements and the UK Security Trust Agreement, together with a copy of all
notices required to be sent and other documents required to be executed under
the UK Security Agreement and the UK Share Charge Agreements, and (iv) the US
Guarantee and Collateral Agreement, executed and delivered by the US Borrower
and each other US Loan Party, together with an Acknowledgement and Consent in
the form attached to the US Guarantee and Collateral Agreement, executed and
delivered by each Issuer (as defined therein), if any, that is not a Loan Party.
       (b) Acquisitions; Tender Offer; Refinancing, etc. The following
transactions shall have been consummated, in each case on terms and conditions
reasonably satisfactory to the Lenders:
     (i) (A) the Senior Notes tendered pursuant to the Tender Offer shall have
been accepted for payment in a manner reasonably satisfactory to the
Administrative Agent and in compliance in all material respects with all
applicable laws and regulations, (B) the Administrative Agent shall have
received from the US Borrower evidence satisfactory to the Administrative Agent
that, on the Closing Date, after giving effect to the transactions contemplated
by the Loan Documents and the Tender Offer, the principal and accrued interest
on all Senior Notes tendered in the Tender Offer and all Tender Costs shall have
been delivered to U.S. Bank National Association as depositary for the Tender
Offer;
     (ii) the Senior Note Indenture shall have been modified in a manner
reasonably satisfactory to the Administrative Agent;
     (iii) (x) the Administrative Agent shall have received satisfactory
evidence that all amounts outstanding under the Existing Credit Agreement shall
have been repaid in full and all commitments and agreements thereunder shall
have been terminated and (y) arrangements satisfactory to the Administrative
Agent shall have been made for the termination of all security interests created
in connection therewith; and
     (iv) the Administrative Agent shall have received satisfactory evidence
that the fees and expenses to be incurred in connection with the Transactions
shall not exceed $8,000,000.



--------------------------------------------------------------------------------



 



74

       (c) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated financial
statements of Holdings and its consolidated Subsidiaries for the 2004, 2005 and
2006 fiscal years and (iii) unaudited interim consolidated financial statements
of Holdings and its consolidated Subsidiaries for each fiscal month ended after
the date of the latest applicable financial statements delivered pursuant to
clause (ii) of this paragraph and ended 30 days prior to the Closing Date, and
such financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material adverse change in the consolidated financial condition of
Holdings and its consolidated Subsidiaries, as reflected in the financial
statements or projections contained in the Confidential Information Memorandum.
The Administrative Agent shall have received projected financial statements and
assumptions of Holdings and its subsidiaries for the 2006 through 2011 fiscal
years and for the eight fiscal quarters of Holdings beginning with the fiscal
quarter ended September 30, 2006, in form and substance reasonably satisfactory
to the Administrative Agent.
       (d) Approvals. All Governmental Approvals and material consents and
approvals of, or notices to, any other Person required or, in the reasonable
discretion of the Administrative Agent, advisable in connection with the Tender
Offer, the Acquisitions, the execution and performance of the Loan Documents,
the continuing operations of the Group Members and the other transactions
contemplated hereby (and, in the case of any UK Loan Party, (i) a copy of a
resolution signed by all of the holders of the issued or allotted
            shares in such UK Loan Party, (ii) a copy of a resolution of the
board of directors of each such UK Loan Party, and (iii) a copy of a resolution
of the board of directors of each corporate shareholder referred to in clause
(i) above approving the terms of the resolutions referred to in clause
(i) above) shall have been obtained and be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that could reasonably be expected to
restrain, prevent or otherwise impose burdensome or otherwise adverse conditions
on any of the Transactions or any other extension of credit hereunder.
       (e) Lien Searches. The Administrative Agent shall have received the
results of recent lien and judgment searches in each of the jurisdictions where
the Loan Parties are located (within the meaning of Section 9-307 of the New
York UCC or the corresponding code or statute of any other applicable
jurisdiction) and where assets of the Loan Parties are located, and such
searches shall reveal no liens on any of the assets of the Loan Parties except
for liens permitted by Section 7.3 or discharged on or prior to the Closing Date
pursuant to documentation satisfactory to the Administrative Agent.
       (f) Fees. The Lenders and the Administrative Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date. All such amounts will be paid with proceeds of Loans
made on the Closing Date and will be reflected in the funding instructions given
by the Borrowers to the Administrative Agent on or before the Closing Date.
       (g) Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit P, with appropriate insertions and attachments, including
certified organizational authorizations, incumbency certifications, the
certificate of incorporation, articles of association or other similar
organizational document of each Loan Party certified by the relevant authority
of the jurisdiction of organization of such Loan Party, or its board of
directors in the case of each of the UK Loan Parties, and certified bylaws,
memorandum of association or other similar organizational document of each Loan



--------------------------------------------------------------------------------



 



75

Party, and (ii) a long form good standing certificate or comparable document for
each Loan Party (other than any UK Loan Party) from its jurisdiction of
organization.
       (h) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:
     (i) the legal opinion of Pepper Hamilton LLP, counsel to Holdings and its
Subsidiaries, substantially in the form of Exhibit Q-1;
     (ii) the legal opinion of Allen & Overy LLP, U.K. counsel to Holdings and
its Subsidiaries, substantially in the form of Exhibit Q-2;
     (iii) the legal opinion of Aird & Berlis LLP, Ontario, Canada, counsel to
Holdings and its Subsidiaries, substantially in the form of Exhibit Q-3;
     (iv) the legal opinion of Bishop & McKenzie LLP, Alberta counsel to
Holdings and its Subsidiaries, substantially in the form of Exhibit Q-4;
     (v) the legal opinion of Davies Ward Phillips Vineberg LLP, Quebec counsel
to Holdings and its Subsidiaries, substantially in the form of Exhibit Q-5;
     (vi) the legal opinion of Stewart McKelvey, Nova Scotia counsel to Holdings
and its Subsidiaries, substantially in the form of Exhibit Q-6;
     (vii) the legal opinion of Owen Bird Law Corporation, British Columbia
counsel to Holdings and its Subsidiaries, substantially in the form of
Exhibit Q-7;
     (viii) the legal opinion of Fillmore Riley LLP, Manitoba counsel to
Holdings and its Subsidiaries, substantially in the form of Exhibit Q-8;
     (ix) the legal opinion of Roy Hibberd, general counsel to Holdings,
substantially in the form of Exhibit Q-9;
     (x) the legal opinion of Skadden, Arps, Slate, Meagher & Flom LLP, special
counsel to the Joint Lead Arrangers listed on the cover page hereof in form and
substance satisfactory to the Administrative Agent; and
     (xi) to the extent consented to by the relevant counsel, each legal
opinion, if any, delivered in connection with the Acquisition Agreements,
accompanied by a reliance letter in favor of the Lenders.
Each such legal opinion shall be in form and substance reasonably satisfactory
to the Administrative Agent and shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
       (i) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of all Capital
Stock pledged pursuant to any Security Document, together with an undated stock
power (and an undated stock transfer form in respect of Capital Stock pledged
pursuant to the UK Security Agreement or any of the UK Share Charge Agreements)
for each such certificate executed in blank by a duly authorized



--------------------------------------------------------------------------------



 



76

officer of the pledgor thereof, and (ii) the Intercompany Notes and each other
promissory note (if any) pledged to the Administrative Agent pursuant to any
Security Document endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor or pledgors thereof.
       (j) Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement and any PPSA financing statement)
required by the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the applicable Secured
Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.
       (k) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer or treasurer of Holdings
certifying that each of the Loan Parties is, and after giving effect to the
Transactions and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith and the other transactions
contemplated hereby and thereby, after giving effect to any applicable rights of
contribution of such Person in respect of guaranteed Obligations, will be and
will continue to be, Solvent.
       (l) Insurance. The Administrative Agent shall have received insurance
certificates which (i) provide that no cancellation, material reduction in
amount or material change in coverage under the related insurance policies shall
be effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, (ii) name the Administrative Agent as an additional
insured party or loss payee and (iii) are reasonably satisfactory in all other
respects to the Administrative Agent.
       (m) Patriot Act. The Administrative Agent shall have received, at least
five Business Days prior to the Closing Date, all documentation and other
information required by Governmental Authorities under applicable “know your
customer” and anti-money-laundering rules and regulations, including the Patriot
Act.
       (n) Borrowing Base Reports. The Administrative Agent shall have received
a Canadian Borrower Borrowing Base Report dated as of October 26, 2006, and a US
Borrower Borrowing Base Report dated as of October 27, 2006.
       (o) UK Real Properties. The Administrative Agent shall have received:
     (i) (A) title deeds to each freehold property situated in England and Wales
and owned by a Loan Party incorporated in England and Wales; or (B) a letter
(reasonably satisfactory to the Administrative Agent) from solicitors holding
those title deeds undertaking to hold them to the order of the Administrative
Agent; or (C) if any document is at the Land Registry, a certified copy of that
document and a letter from the UK Borrower’s solicitors directing the registry
to issue the document to the Administrative Agent or its solicitors; and
     (ii) all necessary Land Registry application forms in relation to the
charging of property situated in England & Wales in favour of the Administrative
Agent (including a form to note the obligation to make further advances, a form
to register the restriction contained in the UK Security Agreement and a form



--------------------------------------------------------------------------------



 



77

disclosing overriding interests if necessary) duly completed, accompanied by
payment of the applicable Land Registry Fees.
       (p) UK Share Charge Agreements. The Administrative Agent shall have
received, for any Loan Party which is not incorporated under the laws of England
and Wales, evidence that its agent under the UK Share Charge Agreements for
service of process in England has accepted its appointment.
          5.2 Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit (including the making of any Loan, the
issuance of any Letter of Credit or the renewal or extension of any Letter of
Credit) requested to be made by it on any date (including its initial extension
of credit) is subject to the satisfaction of the following conditions precedent:
       (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date.
       (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date or any Acquisition to be made with the
proceeds of such extension of credit.
       (c) Borrowing Base.
     (i) After giving effect to any requested borrowing of Canadian Borrower
Revolving Loans on such date, the aggregate amount of the Canadian Borrower
Revolving Extensions of Credit of the Lenders then outstanding shall not exceed
the Canadian Borrower Borrowing Base.
     (ii) After giving effect to any requested borrowing of US Borrower
Revolving Loans on such date, the aggregate amount of the US Borrower Revolving
Extensions of Credit of the Lenders then outstanding shall not exceed the US
Borrower Borrowing Base.
Each borrowing by any Borrower, and each issuance, renewal, extension, increase
or amendment of a US Borrower Letter of Credit on behalf of, the US Borrower
hereunder shall constitute a representation and warranty by such Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
          5.3 Conditions to Each Delayed Draw Term Loan. The agreement of each
Lender to make any Delayed Draw Term Loan requested to be made by it on any date
is subject to the satisfaction of the following conditions precedent (the
“Delayed Draw Conditions”):
       (a) Legal Opinions. The Administrative Agent shall have received, to the
extent consented to by the relevant counsel (provided that the Borrowers shall
use commercially reasonable efforts to obtain such consent) each legal opinion
delivered in connection with the Acquisition Agreements, accompanied by a
reliance letter in favor of the Lenders.



--------------------------------------------------------------------------------



 



78

       (b) Filings, Registrations and Recordings. Each document (including any
PPSA financing statement) required by the Security Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the assets to be acquired in
connection with the Acquisitions to be financed with such Delayed Draw Term
Loans, prior and superior in right to any other Person (other than with respect
to Liens expressly permitted by Section 7.3), shall be in proper form for
filing, registration or recordation.
       (c) Lien Searches. The Administrative Agent shall have received the
results of recent lien and judgment searches in each of the jurisdictions where
the Vendors (as defined in the relevant Acquisition Agreement) are located
(within the meaning of Section 9-307 of the New York UCC or the corresponding
code or statute of any other applicable jurisdiction) and where assets of such
Vendors are located, and such searches shall reveal no liens on any of the
assets of such Vendors that are being acquired in such Acquisition except for
liens permitted by Section 7.3.
       (d) Approvals. Except as provided in the Acquisition Agreements, all
Governmental Approvals and material consents and approvals of, or notices to,
any other Person required or, in the reasonable discretion of the Administrative
Agent, advisable in connection with the Delayed Draw Term Loans and the
Acquisitions to be financed with the proceeds of such Delayed Draw Term Loans
shall have been obtained and be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority that could reasonably be expected to restrain,
prevent or otherwise impose burdensome or otherwise adverse conditions on any of
the Acquisitions or any extension of credit hereunder.
       (e) Fees. The Lenders and the Administrative Agent shall have received
all fees required to be paid (including all fees owed under Section 2.08 with
respect to Delayed Draw Term Commitments), and all expenses for which invoices
have been presented (including the reasonable fees and expenses of legal
counsel), on or before the relevant Delayed Draw Date. All such amounts in
respect of such Delayed Draw Loans will be paid with proceeds of the Delayed
Draw Loans made on the such Delayed Draw Date and will be reflected in the
funding instructions given by the Borrowers to the Administrative Agent on or
before such Delayed Draw Date.
       (f) Insurance. The Administrative Agent shall have received insurance
certificates covering the assets to be acquired in the Acquisition being
financed by such Delayed Draw Term Loans which (i) provide that no cancellation,
material reduction in amount or material change in coverage under the related
insurance policies shall be effective until at least 30 days after receipt by
the Administrative Agent of written notice thereof, (ii) name the Administrative
Agent as an additional insured party or loss payee and (iii) are reasonably
satisfactory in all other respects to the Administrative Agent.
       (g) Use of Proceeds. Such Delayed Draw Term Loans shall be utilized
solely for the purpose of financing one or more of the Acquisitions and related
transaction costs.
       (h) Acquisition Documentation. The Agents shall have received the fully
executed Acquisition Agreements pertaining to the Acquisitions and all other
related Acquisition Documentation. Such Acquisition Documentation shall be
reasonably satisfactory to the Agents in all respects and there shall have been
no material amendments or waivers (other than waivers consented to in writing by
the Administrative Agent; provided that the consent of the Administrative Agent
shall not be required for the waiver of the condition under such Acquisition



--------------------------------------------------------------------------------



 



79

Documentation that the conditions precedent to all other Acquisitions shall have
been satisfied or waived) to or under the Acquisition Documentation. The
Acquisitions to be financed with such Delayed Draw Term Loans shall be
consummated simultaneously with such Borrowing of Delayed Draw Term Loans in
accordance with applicable law and in accordance with all the material terms
described in the Acquisition Documentation.
       (i) Pro Forma Compliance. The Borrowers shall be in compliance on a pro
forma basis, with the financial covenants set forth in Section 7.1 applicable to
the period ending December 31, 2006, after giving effect to such Borrowing of
Delayed Draw Term Loans, any prior Borrowing of Delayed Draw Term Loans and the
Acquisitions previously consummated or to be financed with such Delayed Draw
Term Loans, as if such events had occurred on the first day of the most recently
ended four-fiscal quarter period of Holdings for which financial statements are
available.
       (j) Consolidated Leverage Ratio. The Agents shall be satisfied that the
Consolidated Leverage Ratio, determined on a pro forma basis as of the most
recently ended four-fiscal quarter period of Holdings as if the Transactions
(including such Delayed Draw Term Loans (and any prior Borrowing of Delayed Draw
Term Loans) and such Acquisition (and any Acquisitions previously consummated)
had been consummated on the first day of such four-fiscal quarter period, shall
be no more than (x) prior to the Cleandown Date, 3.8 to 1.0 and (y) after the
Cleandown Date, 3.7 to 1.0.
SECTION 6. AFFIRMATIVE COVENANTS
          Holdings and the Borrowers hereby jointly and severally agree that,
until all Commitments have been terminated and the principal of and interest on
each Loan, and all fees and all other expenses or amounts payable under any Loan
Document, shall have been paid in full and all Letters of Credit have been
canceled or have expired and all amounts drawn thereunder have been reimbursed
in full, each of Holdings and each Borrower shall and shall cause each of its
Subsidiaries (other than the Excluded UK Subsidiaries) to:
          6.1 Financial Statements. Furnish to the Administrative Agent and each
Lender:
       (a) as soon as available, but in any event within 90 days after the end
of each fiscal year of Holdings, a copy of the audited consolidated balance
sheet of Holdings and its consolidated Subsidiaries as at the end of such year
and the related audited consolidated statements of income and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Ernst &
Young LLP or other independent certified public accountants of nationally
recognized standing; and
       (b) as soon as available, but in any event not later than 45 days after
the end of each of the first three quarterly periods of each fiscal year of
Holdings, the unaudited consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently (except to the extent any such inconsistent application of
GAAP has been approved by such accountants (in the case of clause (a) above)



--------------------------------------------------------------------------------



 



80

or officer (in the case of clause (b) above), as the case may be, and disclosed
in reasonable detail therein) consistently throughout the periods reflected
therein and with prior periods.
          6.2 Certificates; Other Information. Furnish to the Administrative
Agent:
       (a) concurrently with the delivery of the financial statements referred
to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;
       (b) concurrently with the delivery of any financial statements pursuant
to Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of Holdings, as the case
may be, and (y) to the extent not previously disclosed to the Administrative
Agent, a description of any change in the jurisdiction of organization of any
Loan Party and a list of any Intellectual Property acquired by any Loan Party
since the date of the most recent report delivered pursuant to this clause (y)
(or, in the case of the first such report so delivered, since the Closing Date);
       (c) as soon as available, and in any event no later than 45 days after
the end of each fiscal year of Holdings, a detailed consolidated quarterly
budget for the following fiscal year (including projected consolidated quarterly
balance sheets of Holdings and its Subsidiaries, the related consolidated
statements of projected cash flow and projected income and a description of the
underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Projections are based on reasonable estimates, information and assumptions
and that such Responsible Officer has no reason to believe that such Projections
are incorrect or misleading in any material respect;
       (d) (i) within 45 days after the end of each of the first three fiscal
quarters of Holdings, a narrative discussion and analysis of the financial
condition and results of operations of Holdings and its Subsidiaries for such
fiscal quarter and for the period from the beginning of the then current fiscal
year to the end of such fiscal quarter (which may be satisfied through delivery
of the analogous information provided in a Form 10-Q of Holdings for such fiscal
quarter) and (ii) within 90 days after the end of each fiscal year of Holdings,
a narrative discussion and analysis of the financial condition and results of
operations of Holdings and its Subsidiaries for such fiscal year (which may be
satisfied through delivery of the analogous information provided in a Form 10-K
of Holdings for such fiscal year);
       (e) (i) within 10 days following the end of each calendar month, as of
the close of business of the Canadian Borrower on the last Business Day of the
immediately preceding calendar month and at and as of such other times as the
Administrative Agent may reasonably request, a Canadian Borrower Borrowing Base
Report and (ii) within 10 days following the end



--------------------------------------------------------------------------------



 



81

of each calendar month, as of the close of business of the US Borrower on the
last Business Day of the immediately preceding calendar month and at and as of
such other times as the Administrative Agent may reasonably request, a US
Borrower Borrowing Base Report;
       (f) no later than 10 Business Days (or such later date as may be agreed
by the Administrative Agent in its reasonable discretion) prior to the
effectiveness thereof, copies of substantially final drafts of any proposed
amendment, supplement, waiver or other modification with respect to the
Acquisition Documentation;
       (g) within five days after the same are filed, notice of filing and how
to obtain copies of all financial statements that Holdings or any Borrower sends
to the holders of any class of its debt securities or public equity securities
and, within five days after the same are filed, copies of all financial
statements that Holdings or any Borrower may make to, or file with, the SEC;
       (h) upon request by the Administrative Agent, within five days after the
same are sent or received, copies of all correspondence, reports, documents and
other filings with any Governmental Authority regarding compliance with or
maintenance of Governmental Approvals or Requirements of Law or that could
reasonably be expected to have a material effect on any of the Governmental
Approvals or otherwise on the operations of the Group Members; and
       (i) promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request.
          6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.
          6.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain or obtain all Governmental Approvals and all other
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business, except, in each case, as otherwise permitted by
Section 7.4 and except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(c) comply with all Governmental Approvals, and any term, condition or rule,
filing or fee obligations, or other requirements related thereto, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
          6.5 Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business,
which insurance shall, in each case, (i) (except with respect to insurance
policies in the UK, the cancellation, reduction and notice provisions of which
shall be reasonably satisfactory to Administrative Agent) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof, (ii) name the Administrative
Agent as an additional



--------------------------------------------------------------------------------



 



82

insured party or loss payee and (iii) be reasonably satisfactory in all other
respects to the Administrative Agent.
          6.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit, at
Holdings or such Borrower’s sole expense, representatives of the Administrative
Agent or any Lender to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time and as
often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of the Group Members with officers
and employees of the Group Members and with their independent certified public
accountants.
          6.7 Notices. Promptly give notice to the Administrative Agent of:
       (a) the occurrence of any Default or Event of Default;
       (b) any (i) default or event of default under any Contractual Obligation
of any Group Member or (ii) litigation, investigation or proceeding that may
exist at any time between any Group Member and any Governmental Authority, that
in either case, if not cured or if adversely determined, as the case may be,
could reasonably be expected to have a Material Adverse Effect;
       (c) any litigation, arbitration, mediation or other proceeding affecting
any Group Member (i) in which the amount involved is $10,000,000 or more and not
covered by insurance, (ii) in which injunctive or similar relief is sought or
(iii) which relates to any Loan Document, and, in each case, any material
developments with respect to any such litigation, arbitration, mediation or
other proceeding;
       (d) the following events, as soon as possible and in any event within
30 days after any Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan; and
       (e) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
          6.8 Environmental Laws.
       (a) Comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.



--------------------------------------------------------------------------------



 



83

       (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
          6.9 Interest Rate Protection. In the case of the Borrowers, within
180 days after the Closing Date, enter into, and thereafter maintain, Swap
Agreements to the extent necessary to provide that at least 50% of the aggregate
principal amount of the Term Loans is subject to either a fixed interest rate or
interest rate protection for a period of not less than twenty-four months, which
Swap Agreements shall have terms and conditions reasonably satisfactory to the
Administrative Agent.
          6.10 Additional Collateral, etc.
       (a) With respect to any property (to the extent of the type included in
the definition of Collateral) acquired at any time after the Closing Date by any
Loan Party (or any Group Member required to become a Loan Party pursuant to the
terms of the Loan Documents) (other than (x) any property described in paragraph
(b) or (c) below and (y) any property subject to a Lien expressly permitted by
Section 7.3(g)) as to which the Administrative Agent, for the benefit of the
relevant Secured Parties, does not have a perfected Lien, promptly (i) execute
and deliver to the Administrative Agent such amendments to the Security
Documents or such other documents as the Administrative Agent reasonably deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the relevant Secured Parties, a security interest in such property and (ii) take
all actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the relevant Secured Parties, a perfected first priority security
interest in such property, including the filing of Uniform Commercial Code
financing statements, PPSA financing statements or such other financing
statements or the registration in any required register with any relevant
Governmental Authority, as applicable, in such jurisdictions as may be required
by any Security Document or by law or as may be reasonably requested by the
Administrative Agent.
       (b) With respect to any interest in any real property (excluding any
leasehold interests) having a value (together with improvements thereof) of at
least $500,000 acquired after the Closing Date by any Loan Party (or any Group
Member required to become a Loan Party pursuant to the terms of the Loan
Documents) (other than any such real property subject to a Lien expressly
permitted by Section 7.3(g)), promptly (i) execute and deliver a first priority
Mortgage, in favor of the Administrative Agent, for the benefit of the
applicable Secured Parties, covering such interest in real property, (ii) if
reasonably requested by the Administrative Agent, provide the Administrative
Agent with (x) excluding properties in the UK, title and extended coverage
insurance covering such interest in real property in an amount at least equal to
the purchase price of such interest in real property (or such other amount as
shall be reasonably specified by the Administrative Agent) as well as a current
ALTA (or equivalent) survey thereof, together with a surveyor’s certificate and,
in the case of properties in the UK with a value in excess of $2,000,000,
reports on title with respect to such real property, (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
       (c) With respect to any new Subsidiary created or acquired after the
Closing Date by any Group Member, promptly:



--------------------------------------------------------------------------------



 



84

       (i) in the case of any such Subsidiary that is a Foreign Subsidiary, (1)
execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such amendments to the Security Documents and/or such
additional Security Documents as the Administrative Agent reasonably deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
each of the Secured Parties, a perfected first priority security interest in the
Capital Stock of such new Subsidiary (provided that in no event shall more than
65% of the total outstanding voting Capital Stock of any such new Subsidiary be
required to be so pledged as Collateral for the benefit of the US Borrower
Secured Parties), (2) execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such amendments to the US Guarantee and
Collateral Agreement as the Administrative Agent reasonably deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the US
Borrower Secured Parties, a perfected first priority security interest in the
Capital Stock of such new Subsidiary that is directly owned by the US Borrower
or any US Borrower Guarantor (provided that in no event shall more than 65% of
the total outstanding voting Capital Stock of any such new Subsidiary be
required to be so pledged as Collateral for the benefit of the US Borrower
Secured Parties), (3) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, (4) cause such new Subsidiary (A) (x) that is a Canadian Subsidiary, to
execute and deliver a Canadian Guarantee Agreement and the relevant Canadian
Security Agreements, (y) that is a UK Subsidiary, to become a party to the UK
Security Agreement (or to execute and deliver to the Administrative Agent such
other documents as the Administrative Agent reasonably deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the UK
Borrower Secured Parties and the Canadian Borrower Secured Parties,
respectively, a guarantee on equivalent terms to those set forth in the UK
Security Agreement), or (z) that is not a Canadian Subsidiary or a UK
Subsidiary, to execute and deliver such agreements and documents as the
Administrative Agent reasonably deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the of the UK Borrower Secured Parties
and the Canadian Borrower Secured Parties, respectively, a guarantee and
security interest under the laws of the jurisdiction of organization or
formation of such Foreign Subsidiary, on equivalent terms to those set forth in
the other relevant Security Documents, (B) to take such actions reasonably
necessary or advisable to grant to the Administrative Agent for the benefit of
each of the Canadian Borrower Secured Parties and the UK Borrower Secured
Parties, respectively, a perfected first priority security interest in the
Collateral described in the Canadian Security Agreements (in the case of a
Canadian Subsidiary) or the UK Security Agreement (in the case of a UK
Subsidiary) (or the equivalent assets in any foreign jurisdiction, in the case
of a Foreign Subsidiary that is not a Canadian Subsidiary or a UK Subsidiary),
with respect to such new Subsidiary, including the filing of PPSA financing
statements or such other financing statements in such jurisdictions or the
registration in any required register with any relevant Governmental Authority
as may be required by the Canadian Security Agreements or the UK Security
Agreement or such other agreements and documents referenced in clause (4)(A)(z)
above, as applicable, or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit P, with appropriate insertions
and attachments, and (5) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent; and



--------------------------------------------------------------------------------



 



85

       (ii) in the case of any such Subsidiary that is a US Subsidiary,
(1) execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such amendments to the Security Documents and/or such
additional Security Documents as the Administrative Agent reasonably deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
each of the Canadian Borrower Secured Parties, the UK Borrower Secured Parties
and the US Borrower Secured Parties, respectively, a perfected first priority
security interest in the Capital Stock of such new Subsidiary, (2) deliver to
the Administrative Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Group Member, (3) cause such new Subsidiary
(A) to become a party to the US Guarantee and Collateral Agreement, (B) to take
such actions reasonably necessary or advisable to grant to the Administrative
Agent for the benefit of each of the Canadian Borrower Secured Parties, the UK
Borrower Secured Parties and the US Borrower Secured Parties, respectively, a
perfected first priority security interest in the Collateral described in the US
Guarantee and Collateral Agreement with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the US Guarantee and Collateral Agreement or
by law or as may be requested by the Administrative Agent and (C) to deliver to
the Administrative Agent a certificate of such Subsidiary, substantially in the
form of Exhibit P, with appropriate insertions and attachments, and (4) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
          6.11 Credit Ratings. Use commercially reasonable efforts to maintain
at all times a credit rating by each of S&P and Moody’s in respect of the
Facilities provided for under this Agreement and a corporate rating by S&P and a
corporate family rating by Moody’s with respect to Holdings.
          6.12 Further Assurances. At any time or from time to time upon the
request of the Administrative Agent, at the expense of the Borrowers, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Administrative Agent may reasonably request in order to effect
fully the purposes of the Loan Documents and to provide for payment of the
Obligations in accordance with the terms of this Agreement, the Notes and the
other Loan Documents. In furtherance and not in limitation of the foregoing, the
Loan Parties shall take such actions as the Administrative Agent may reasonably
request from time to time (including, without limitation, the execution and
delivery of guaranties, security agreements, pledge agreements, mortgages, deeds
of trust, landlord’s consents and estoppels, stock powers, financing statements
and other documents, the filing or recording of any of the foregoing, obtaining
of title insurance with respect to any of the foregoing that relates to an
interest in real property (excluding properties in the UK), and the delivery of
stock certificates and other collateral with respect to which perfection is
obtained by possession) to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets (other than those
assets specifically excluded by the terms of this Agreement and the other Loan
Documents) of the Loan Parties on a first priority basis, subject to, in the
case of Capital Stock, Liens permitted under Section 7.3(a) and, in the case of
any other Collateral, Liens permitted under Section 7.3.
          6.13 Pensions.
          (a) In the case of any UK Subsidiaries:
     (i) Ensure that no action or omission is taken by any Group Member in
relation to such a pension scheme which has or is reasonably likely to have a
Material



--------------------------------------------------------------------------------



 



86

Adverse Effect (including, without limitation, the termination or commencement
of winding-up proceedings of any such pension scheme or any Group Member ceasing
to employ any member of such a pension scheme).
     (ii) Other than as set forth on Schedule 6.13, ensure that no Group Member
becomes an employer (for the purposes of Sections 38 to 51 of the Pensions Act
2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the Pension Schemes Act 1993) or “connected” with or
an “associate” of (as those terms are under in Sections 39 or 43 of the Pensions
Act 2004) such an employer.
     (iii) Deliver to the Administrative Agent at such times as those reports
are prepared in order to comply with the then current statutory or auditing
requirements (as applicable either to the trustees of any relevant schemes or to
Holdings or its Subsidiaries), actuarial reports in relation to all pension
schemes mentioned in clause (a) above.
     (iv) Promptly notify the Administrative Agent of any material change in the
rate of contributions to any pension schemes mentioned in clause (a) above paid
or recommended to be paid (whether by the scheme actuary or otherwise) or
required (by law or otherwise).
     (v) Immediately notify the Administrative Agent of any investigation or
proposed investigation by the Pensions Regulator which may lead to the issue of
a Financial Support Direction or a Contribution Notice to any Group Member.
     (vi) Immediately notify the Administrative Agent if it receives a Financial
Support Direction or a Contribution Notice from the Pensions Regulator.
          (b) In the case of any Canadian Subsidiaries (to the extent any
Canadian Pension Plans exist):
     (i) Ensure that, for each Canadian Pension Plan, each Canadian Subsidiary
complies, in a timely fashion, with and perform in all material respects all of
its obligations under and in respect of such Canadian Pension Plan, including
under any funding agreements and all applicable Requirements of Law (including
any fiduciary, funding, investment and administration obligations).
     (ii) Ensure that all employer or employee payments, contributions or
premiums required to be remitted, paid to or in respect of each Canadian Pension
Plan are paid or remitted by the Canadian Subsidiaries in a timely fashion in
accordance with the terms thereof, any funding agreements and all Requirements
of Law.
     (iii) Deliver to the Administrative Agent (A) if reasonably requested by
the Administrative Agent, copies of each annual and other return, report or
valuation with respect to each Canadian Pension Plan as filed with any
applicable Governmental Authority; (B) promptly after receipt thereof, a copy of
any direction, order, notice, ruling or opinion that any Canadian Subsidiary may
receive from any applicable Governmental Authority with respect to any Canadian
Pension Plan; and (C) notification within thirty days of the establishment of
any Canadian Pension Plan, or the commencement of



--------------------------------------------------------------------------------



 



87

          contributions to any such plan to which such Canadian Subsidiary was
not previously contributing.
          6.14 Permitted UK Reorganization. Ensure that, within 90 days
following the Closing Date or such longer period as may be agreed to in writing
by the Administrative Agent, the Loan Parties shall have completed the Permitted
UK Reorganization and the relevant Loan Parties shall provide evidence
(reasonably satisfactory to the Administrative Agent) of completion of the
Permitted UK Reorganisation.
          6.15 CLP Programs. No later than thirty days prior to the
implementation thereof, the applicable Borrower shall deliver written notice to
the Administrative Agent of the intention of such Borrower or any of its
Subsidiaries to enter into a CLP Program (other than the CLP Programs under the
First Delaware Bank Agreement), together with such information concerning the
same as the Administrative Agent may reasonably request.
          6.16 Stub Redemption. Consummate the Stub Redemption not later than
December 31, 2007.
          6.17 Post-Closing Covenants. Deliver or cause to be delivered the
documents and other agreements set forth on Schedule 6.17 within the time frames
specified on such Schedule 6.17.
SECTION 7. NEGATIVE COVENANTS
          Holdings and the Borrowers hereby jointly and severally agree that,
until all Commitments have been terminated and the principal of and interest on
each Loan, and all fees and all other expenses or amounts payable under any Loan
Document, shall have been paid in full and all Letters of Credit have been
canceled or have expired and all amounts drawn thereunder have been reimbursed
in full, each of Holdings and each Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:
          7.1 Financial Condition Covenants.
          (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
Holdings ending with any fiscal quarter set forth below to exceed the ratio set
forth below opposite such fiscal quarter:

          Consolidated Fiscal Quarter Ending   Leverage Ratio
December 31, 2006 through
September 30, 2007
  4.25 to 1.0
 
   
December 31, 2007 through
March 31, 2008
  4.00 to 1.0
 
   
June 30, 2008
  3.75 to 1.0
 
   
September 30, 2008 through
June 30, 2009
  3.25 to 1.0



--------------------------------------------------------------------------------



 



88

          Consolidated Fiscal Quarter Ending   Leverage Ratio
September 30, 2009 through
June 30, 2010
  2.75 to 1.0
 
   
September 30, 2010 and each
fiscal quarter of Holdings
thereafter
  2.25 to 1.0

; and provided that for purposes of this Section 7.1(a), the covenant set forth
above shall be determined on a Pro Forma Basis.
          (b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters
of Holdings ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

          Consolidated Fixed Fiscal Quarter Ending   Charge Coverage Ratio
December 31, 2006 through
June 30, 2008
  1.50 to 1.0
 
   
September 30, 2008 through
June 30, 2009
  1.60 to 1.0
 
   
September 30, 2009 through
June 30, 2010
  1.80 to 1.0
 
   
September 30, 2010 and each
fiscal quarter of Holdings
thereafter
  2.00 to 1.0

; and provided that for purposes of this Section 7.1(b), the covenant set forth
above shall be determined on a Pro Forma Basis.
          7.2 Indebtedness. Incur any Indebtedness, except:
       (a) Indebtedness of any Loan Party pursuant to any Loan Document;
       (b) unsecured Indebtedness of any Loan Party other than Holdings to any
other Loan Party other than Holdings; provided that such Indebtedness is
evidenced by one or more Intercompany Notes;
       (c) Guarantee Obligations incurred in the ordinary course of business by
any Loan Party other than Holdings of obligations of any other Loan Party other
than Holdings (excluding Indebtedness incurred under clause (e) of this
Section 7.2);
       (d) Indebtedness outstanding on the date hereof and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(without shortening the maturity thereof or increasing the principal amount
thereof);



--------------------------------------------------------------------------------



 



89

     (e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) (and any refinancings, refundings,
renewals or extensions thereof (without shortening the maturity thereof or
increasing the principal amount thereof) in an aggregate principal amount not to
exceed $10,000,000 at any one time outstanding;
     (f) Indebtedness of the Borrowers or any of their respective Subsidiaries
in respect of Swap Agreements permitted by Section 7.12;
     (g) Acquired Indebtedness incurred in connection with Permitted
Acquisitions (and any refinancings, refundings, renewals or extensions thereof
(without shortening the maturity thereof or increasing the principal amount
thereof)) in an aggregate principal amount not to exceed $10,000,000 at any one
time outstanding;
     (h) Cash Management Obligations incurred in the ordinary course of business
of the Loan Parties; and
     (i) additional unsecured Indebtedness of the Borrowers or any of their
respective Subsidiaries in an aggregate principal amount (for the Borrowers and
all such Subsidiaries) not to exceed $10,000,000 at any one time outstanding.
          7.3 Liens. Incur any Lien upon any of its property, whether now owned
or hereafter acquired, except:
     (a) Liens for taxes not yet due or that are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of Holdings or such Borrower or its Subsidiaries, as
the case may be, in conformity with GAAP;
     (b) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;
     (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
     (d) deposits (including rental deposit deeds relating to real property
leases to which the UK Loan Parties are a party) to secure the performance of
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
     (e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of any Borrower or any of its Subsidiaries;
     (f) Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d) (and replacement Liens
covering the same property, granted in connection with a refinancing permitted
under Section 7.2(d)), provided that no such Lien is spread to cover any
additional property after the Closing Date and that the amount of Indebtedness
secured thereby is not increased;



--------------------------------------------------------------------------------



 



90

     (g) Liens securing Indebtedness of any Borrower or any Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition of fixed or capital assets
or to refinance Indebtedness incurred for such purpose; provided that (i) such
Liens shall be created substantially simultaneously with the acquisition of such
fixed or capital assets or such refinancing, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(iii) the amount of Indebtedness secured thereby is not increased;
     (h) Liens created pursuant to the Security Documents;
     (i) any interest or title of a lessor under any lease entered into by any
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased; and
     (j) Liens securing Acquired Indebtedness permitted under Section 7.2(g)
(and replacement Liens covering the same property subject to such Liens at the
time of the relevant Permitted Acquisition, granted in connection with a
refinancing permitted under Section 7.2(g)), provided that no such Lien is
spread to cover any additional property.
          7.4 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
     (a) (i) any UK Loan Party may transfer assets by assignment or novation to
any other Loan Party other than Holdings, (ii) any Canadian Loan Party may be
merged or consolidated with or into any other Canadian Loan Party (provided that
if such merger or consolidation involves the Canadian Borrower, the Canadian
Borrower shall be the continuing or surviving corporation), and (iii) any US
Loan Party may be merged or consolidated with or into any other US Loan Party
(provided that if such merger or consolidated involves the US Borrower, the US
Borrower shall be the continuing or surviving corporation); and, in each case,
provided that the continuing or surviving corporation is a Borrower or a Wholly
Owned Subsidiary of a Borrower and no such merger or consolidation shall involve
Holdings;
     (b) any Subsidiary (i) (x) of the UK Borrower that is a UK Loan Party may
Dispose of any or all of its assets to any other Loan Party, (y) of the Canadian
Borrower that is a Canadian Loan Party may Dispose of any or all of its assets
to any other Loan Party and (z) of the US Borrower that is a US Loan Party may
Dispose of any or all of its assets to any other US Loan Party, that, in each
case, is a Borrower or a Wholly Owned Subsidiary of a Borrower (upon voluntary
liquidation or otherwise) any (ii) any Subsidiary of a Borrower may Dispose of
any or all of its assets pursuant to a Disposition permitted by Section 7.5;
     (c) any Investment of any Borrower or its Subsidiaries expressly permitted
by Section 7.8 may be structured as a merger, consolidation or amalgamation
(provided that such Borrower (or, if not involving a Borrower, a Wholly Owned
Subsidiary Guarantor) is the continuing or surviving corporation of any such
merger, consolidation or amalgamation); and
     (d) Excluded UK Subsidiaries may liquidate, wind up, or dissolve or dispose
of all their assets.
          7.5 Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary of Holdings,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:



--------------------------------------------------------------------------------



 



91

     (a) the Disposition of obsolete or worn out property in the ordinary course
of business;
     (b) the sale of inventory in the ordinary course of business;
     (c) Dispositions permitted by clause (i) of Section 7.4(b);
     (d) (i) the sale or issuance of the Capital Stock of any Subsidiary (x) of
the UK Borrower that is a UK Loan Party to any other Loan Party, (y) of the
Canadian Borrower that is a Canadian Loan Party to any other Loan Party, (z) of
the US Borrower that is a US Loan Party to any other US Loan Party, (ii) the
sale or issuance of the Capital Stock of the UK Borrower and the Canadian
Borrower to DFG International, Inc. and DFG World, Inc. respectively, (iii) the
sale or issuance of the Capital Stock of the US Borrower to Holdings, (iv) the
sale or issuance of the Capital Stock of DFG International, Inc., DFG World,
Inc. and DFG Canada, Inc. to US Borrower and (v) the Permitted UK
Reorganization;
     (e) the use or transfer of money or Cash Equivalents in a manner that is
not prohibited by the terms of this Agreement or the other Loan Documents;
     (f) the non-exclusive licensing of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business;
     (g) the sale, transfer or other disposition of CLP Assets consisting of
overdue and delinquent accounts pursuant to CLP Assets Disposition Agreements in
the ordinary course of business consistent with past practice; and
     (h) the Disposition of other property having a fair market value not to
exceed $5,000,000 in the aggregate for any fiscal year of Holdings.
          7.6 Restricted Payments. Declare or pay any dividend or distribution
(other than dividends or distributions payable solely in common stock or common
equity of the Person making such dividend or distribution) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of any Group Member, whether now or hereafter outstanding, or
any management or similar fees payable to the Sponsor or any holders of the
Capital Stock of Holdings or any of their respective Affiliates, or make any
other distribution in respect of any Capital Stock of any Group Member, whether
now or hereafter outstanding or any management or similar agreement with the
Sponsor or any holders of the Capital Stock of Holdings or any of their
respective Affiliates, either directly or indirectly, whether in cash or
property or in obligations of any Group Member (collectively, “Restricted
Payments”), except that:
     (a) (i) any Loan Party other than Holdings may make Restricted Payments to
any other Loan Party other than Holdings, including, without limitation,
Restricted Payments to consummate the Permitted UK Reorganization and (ii) any
Excluded UK Subsidiary may make Restricted Payments to any other Excluded UK
Subsidiary or to any Loan Party other than Holdings;
     (b) so long as no Default or Event of Default shall have occurred and be
continuing, the US Borrower may pay dividends to Holdings to permit Holdings to,
and Holdings may, purchase Holdings’ common stock, stock equivalents or common
stock options from present or former officers or employees of any Group Member
upon the death, disability or termination of



--------------------------------------------------------------------------------



 



92

employment of such officer or employee; provided that the aggregate amount of
payments by the US Borrower to Holdings under this clause (b) after the date
hereof (net of any proceeds received by Holdings and contributed to the US
Borrower after the date hereof in connection with resales of any common stock or
common stock options so purchased) shall not exceed $2,500,000 in any fiscal
year of Holdings or $10,000,000 in aggregate during the term of this Agreement
(provided any such payment amounts for any fiscal year that are not used in the
fiscal year for which they are permitted may be carried over to the next
succeeding fiscal year only (with such amounts being deemed used first in such
succeeding fiscal year); and provided, further, that notwithstanding the
limitations contained herein, Holdings may redeem and repurchase additional
stock, stock equivalents and stock options in any fiscal year of Holdings which
are owned by any individual or such individual’s estate or family trusts for an
aggregate amount not to exceed key man life insurance proceeds received by
Holdings in such fiscal year under key man life insurance policies covering such
individual); and
     (c) the US Borrower may pay dividends to Holdings to permit Holdings to
(i) pay corporate overhead expenses incurred in the ordinary course of business
not to exceed $2,000,000 in any fiscal year and (ii) pay any taxes that are due
and payable by Holdings and its Subsidiaries as part of a consolidated group;
     (d) the US Borrower may pay dividends to permit Holdings to, and Holdings
may, acquire, purchase, redeem or retire any shares of its Capital Stock,
whether now or hereafter outstanding, in one transaction or a series of
transactions for a total consideration not to exceed $7,500,000 in the aggregate
for all such transactions under this clause (d) during the term of this
Agreement; and
     (e) in addition to amounts paid pursuant to the preceding clause (d), so
long as (i) immediately after giving effect to such transactions pursuant to
this clause (e) no Default or Event of Default shall have occurred and be
continuing, the Borrowers and their respective Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the covenants set forth in Section 7.1
and (ii) the Consolidated Leverage Ratio, as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.2(b), and as calculated on a pro forma basis to give effect to any Restricted
Payment under this clause (e) and any incurrence or repayment of Indebtedness
following the period covered by such Compliance Certificate, was less than 2.75
to 1.0, the US Borrower may pay dividends to permit Holdings to, and Holdings
may, acquire, purchase, redeem or retire any shares of its Capital Stock,
whether now or hereafter outstanding, in one transaction or a series of
transactions for a total consideration not to exceed an amount equal to the
Cumulative Growth Amount immediately prior to the making of such Restricted
Payments.
          7.7 Consolidated Capital Expenditures. Make or commit to make any
Consolidated Capital Expenditure, except Consolidated Capital Expenditures of
the Borrowers and their respective Subsidiaries in the ordinary course of
business not exceeding (a) for the fiscal year of Holdings ending June 30, 2007,
25%, (b) for the fiscal year of Holdings ending June 30, 2008, 30%, and (c) for
each fiscal year of Holdings ending after June 30, 2008, 25%, of Consolidated
EBITDA for the immediately preceding fiscal year (determined on a Pro Forma
Basis as if any Material Acquisitions and Material Dispositions that occurred
following the end of such immediately preceding fiscal year had occurred at the
beginning of such immediately preceding fiscal year); provided that (i) up to
50% of any such amount that is not expended in the fiscal year for which it is
permitted may be carried over for expenditure in the next succeeding fiscal year
only and (ii) Consolidated Capital Expenditures made pursuant to this
Section 7.7 during any fiscal year shall be deemed made, first, in respect of
amounts carried over from the prior fiscal year pursuant to clause (i) above
and, second, in respect of amounts permitted for such fiscal



--------------------------------------------------------------------------------



 



93

year as provided above; and provided, further, that prior to the delivery of the
annual audited financial statements for the immediately preceding fiscal year
pursuant to Section 6.1(a), Consolidated Capital Expenditures of the Borrowers
and their respective Subsidiaries shall not exceed a dollar amount equal to 35%
of the maximum limitation on Consolidated Capital Expenditures that was
applicable during the immediately preceding fiscal year.
          7.8 Investments. Make any advance, loan, extension of credit (by way
of guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or all or substantially all of the assets of,
or make any other investment in, any Person (all of the foregoing,
“Investments”), except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) Investments in cash and Cash Equivalents;
     (c) Guarantee Obligations permitted by Section 7.2;
     (d) loans and advances to employees of any Group Member in the ordinary
course of business (including for travel, entertainment and relocation expenses)
in an aggregate amount for all Group Members not to exceed $5,000,000 at any one
time outstanding;
     (e) the Acquisitions;
     (f) Investments by any Borrower or any other Loan Party in assets useful in
the business of such Borrower and its Subsidiaries made by such Borrower or any
of its Subsidiaries with the proceeds of any Reinvestment Deferred Amount;
     (g) (i) intercompany Investments by any Loan Party other than Holdings in
any other Loan Party other than Holdings (including, without limitation,
Investments to consummate the Permitted UK Reorganization) (provided that any
Investment in the form of a loan or advance shall be evidenced by an
Intercompany Note and pledged by such Loan Party as Collateral pursuant to the
Security Documents) and (ii) capital contributions by Holdings to the US
Borrower or Investments by Holdings in the US Borrower constituting common stock
of the US Borrower;
     (h) Investments in the ordinary course of business consisting of
endorsements of negotiable instruments for collection or deposit;
     (i) Investments received in settlement of amounts due to any Borrower or
any of its Subsidiaries effected in the ordinary course of business or owing to
such Borrower or any of its Subsidiaries as a result of bankruptcy or insolvency
proceedings involving an account debtor or upon the foreclosure or enforcement
of any Lien in favor of such Borrower or its Subsidiaries;
     (j) acquisitions by any Borrower or any Wholly Owned Subsidiary Guarantor
of (x) all of the outstanding Capital Stock of any other Person that becomes a
Loan Party concurrently with such acquisition or (y) all or substantially all of
the assets of any other Person (each a “Permitted Acquisition”); provided that
(1) (i) each such Permitted Acquisition is of a Person or ongoing business
engaged in the same or a related line of business as the Borrowers; (ii) such
Permitted Acquisition is approved by the board of directors and shareholders or
other equityholders of the Person whose stock or assets are being acquired,
(iii) in the case of an acquisition for aggregate consideration in excess of
$5,000,000, the Borrowers have provided to



--------------------------------------------------------------------------------



 



94

the Administrative Agent a certified pro forma covenant compliance certificate,
in form and detail reasonably satisfactory to the Administrative Agent
demonstrating to its satisfaction that following the consummation of such
acquisition the Borrowers will be in compliance with the financial covenants set
forth in Section 7.1 (giving effect to such acquisition and any Indebtedness
incurred to finance such acquisition and any Acquired Indebtedness related to
such acquisition on a pro forma basis) and that after giving effect to such
acquisition there shall not otherwise exist a Default or an Event of Default and
(iv) the total purchase consideration (including, without limitation, Acquired
Indebtedness, unsecured Indebtedness to sellers and earn-out and non-competition
obligations relating thereto or arising in connection therewith) does not exceed
750% of the Consolidated EBITDA of the Person whose stock or assets are being
acquired during the twelve-month period immediately preceding the consummation
of such acquisition, adjusted to exclude non-continuing expenses, and (2) during
any fiscal year of Holdings, such Permitted Acquisitions described in the
foregoing clause (1) shall be subject to the following additional limitations:
(i) the Borrowers and their respective Subsidiaries may only consummate or enter
into any binding commitment to consummate such Permitted Acquisitions in which
the total aggregate Acquisition Expenditures do not and will not exceed, when
added to the aggregate amount of all Acquisition Expenditures incurred by the
Borrowers and their respective Subsidiaries on or after the Closing Date,
$150,000,000.00, and (ii) the aggregate amount of Acquisition Expenditures with
respect to any single Permitted Acquisition or series of related Permitted
Acquisitions consummated by the Borrowers or any of their respective
Subsidiaries shall not exceed $40,000,000.00;
     (k) loans and advances made by the Borrowers and their respective
Subsidiaries in connection with the origination and/or holding of CLP Assets;
     (l) in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrowers or any of their respective Subsidiaries in
an aggregate amount (valued at cost) not to exceed $10,000,000 during the term
of this Agreement.
          7.9 Modifications of Certain Debt Instruments. Amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Senior Notes (other than the
modifications to the Senior Note Indenture on the Closing Date approved by the
Administrative Agent.
          7.10 Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Holdings, any Borrower or any Wholly Owned Subsidiary
Guarantor) unless such transaction is (a) otherwise permitted under this
Agreement, (b) in the ordinary course of business of the relevant Group Member,
and (c) upon fair and reasonable terms no less favorable to the relevant Group
Member than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate.
          7.11 Sale Leaseback Transactions. Enter into any Sale Leaseback
Transaction unless, after giving effect thereto, the aggregate outstanding
amount of Attributable Debt in respect of all Sale Leaseback Transactions does
not exceed $20,000,000.
          7.12 Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock)
and (b) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to



--------------------------------------------------------------------------------



 



95

another floating rate or otherwise) with respect to any interest-bearing
liability or investment of any Borrower or any Subsidiary.
          7.13 Changes in Fiscal Periods. Permit the fiscal year of Holdings or
any Borrower to end on a day other than June 30 or change Holdings’ or any
Borrower’s method of determining fiscal quarters.
          7.14 Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired or to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby) and (c) customary restrictions on the assignment of leases and
licenses entered into in the ordinary course of business.
          7.15 Clauses Restricting Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of any Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or repay or prepay any
Indebtedness owed to or by, such Borrower or any other Subsidiary of such
Borrower, (b) make loans or advances to, or other Investments in, such Borrower
or any other Subsidiary of such Borrower or (c) transfer any of its assets to
such Borrower or any other Subsidiary of such Borrower, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents, (ii) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary, (iii) customary restrictions on the assignment of
leases and licenses entered into in the ordinary course of business and
(iv) restrictions of the nature referred to in clause (c) above under agreements
governing purchase money liens or Capital Lease Obligations otherwise permitted
hereby which restrictions are only effective against the assets financed
thereby.
          7.16 Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrowers and
their respective Subsidiaries are engaged on the date of this Agreement or that
are reasonably related thereto.
          7.17 Amendments to Acquisition Documentation. (a) Amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) the terms and conditions of
the indemnities and licenses furnished to any Borrower or any of its
Subsidiaries pursuant to the Acquisition Documentation such that after giving
effect thereto such indemnities or licenses shall be materially less favorable
to the interests of the Loan Parties or the Lenders with respect thereto or
(b) otherwise amend, supplement or otherwise modify the terms and conditions of
the Acquisition Documentation or any such other documents except for any such
amendment, supplement or modification that (i) becomes effective after the
Closing Date and (ii) could not reasonably be expected to have a Material
Adverse Effect or (c) fail to enforce, in a commercially reasonable manner, the
Loan Parties’ respective rights (including rights to indemnification) under the
Acquisition Documentation.
          7.18 Amendments to Certain Agreements. Terminate or agree to any
amendment, supplement, or other modification of (pursuant to a waiver or
otherwise), or waive any of its rights under, any organizational documents of
any of the Group Members, if such termination, amendment, supplement or other
modification or waiver, in light of the then existing circumstances at the time
made, taken as a whole, could reasonably be expected to be materially adverse to
the Group Members, taken as a whole, or any Agent, any Lender or any other
Secured Party.



--------------------------------------------------------------------------------



 



96

SECTION 8. EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
     (a) any Borrower shall fail to pay any principal of any Loan or, in the
case of the US Borrower, Reimbursement Obligation when due in accordance with
the terms hereof; or any Borrower shall fail to pay any interest on any Loan or,
in the case of the US Borrower, Reimbursement Obligation, or any other amount
payable hereunder or under any other Loan Document, within five days after any
such interest or other amount becomes due in accordance with the terms hereof;
or
     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made (or if any representation or warranty is expressly stated to have been made
as of a specific date, inaccurate in any material respect as of such specific
date); or
     (c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrowers only), Section 6.7(a) or Section 7 of this Agreement
or Section 5.8(c) of the US Guarantee and Collateral Agreement; or
     (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days thereafter after
knowledge by Holdings or any Borrower or written notice thereof from the
Administrative Agent; or
     (e) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to (x) cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable or
(y) to cause, with the giving of notice if required, any Group Member to
purchase or redeem or make an offer to purchase or redeem such Indebtedness
prior to its stated maturity; provided, that a default, event or condition
described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$10,000,000; or
     (f) (i) any Group Member shall commence any case, proceeding or other
action (a) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief



--------------------------------------------------------------------------------



 



97

entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(b) seeking appointment of a receiver, trustee, custodian, conservator,
liquidator, administrative receiver, assignee, sequestrator, monitor or other
similar official for it or for all or any substantial part of its assets, or any
Group Member shall make a general assignment for the benefit of its creditors;
or (ii) except as permitted under Section 7.4(d), any Group Member shall convene
a meeting of its shareholders, directors or officers for the purposes of
considering any resolution for, to petition for or to file documents with a
court or registrar for its winding-up, administration or dissolution; or
(iii) there shall be commenced against any Group Member any case, proceeding or
other action of a nature referred to in clause (i) above that (a) results in the
entry of an order for relief or any such adjudication or appointment or
(b) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iv) there shall be commenced against any Group Member any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (v) any Group Member shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), (iii) or (iv) above; (v) any Group Member shall
generally not, or shall be unable to (or deemed to be unable for the purpose of
any applicable laws), or shall admit in writing its insolvency or inability to,
pay its debts as they become due; or (vi) any step is taken by any Group Member
with a view to a moratorium or a composition or similar arrangement with any of
the creditors of any Group Member or any such moratorium, composition or similar
arrangement is declared or instituted in respect of any Group Member’s
indebtedness; or
     (g) (A) (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Group Member or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any
Group Member or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or (B) (i) any Person shall fail to comply with and
perform in all material respects any of its obligations under and in respect of
any Canadian Pension Plan (to the extent any may exist), including under any
funding agreements and any applicable Requirements of Law (including any
fiduciary, funding, investment and administration obligations), (ii) any Person
shall fail to pay or remit any employer or employee payments, contributions or
premiums required to be remitted, paid to or in respect of any Canadian Pension
Plan in accordance with the terms thereof, any funding agreements and any
Requirements of Law or (iii) there exists a solvency deficiency or going-concern
unfunded liability with respect to any Canadian Pension Plan; and in each case
in clauses (i) through (iii) above, such event or condition, together with all
other such events or conditions, if any, could, in



--------------------------------------------------------------------------------



 



98

the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or
     (h) one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $15,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
     (i) any of the Security Documents shall cease, for any reason, to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert or any Loan Party repudiates or rescinds a Loan Document or
evidences an intention to repudiate or rescind a Loan document, or any Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby; or
     (j) any guarantee contained in Section 2 of the US Guarantee and Collateral
Agreement, in the UK Security Agreement or in the Canadian Guarantee Agreements
shall cease, for any reason, to be in full force and effect or any Loan Party or
any Affiliate of any Loan Party shall so assert; or
     (k) a Change of Control shall occur; or
     (l) Holdings shall (i) conduct, transact or otherwise engage in, or commit
to conduct, transact or otherwise engage in, any business or operations other
than those incidental to its ownership of the Capital Stock of the US Borrower,
(ii) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (x) nonconsensual obligations
imposed by operation of law, (y) obligations pursuant to the Loan Documents to
which it is a party and (z) obligations with respect to its Capital Stock, or
(iii) own, lease, manage or otherwise operate any properties or assets
(including cash (other than cash received in connection with dividends made by
the US Borrower in accordance with Section 7.6 pending application in the manner
contemplated by said Section and cash received in connection with the issuance
of Capital Stock of Holdings, which is promptly contributed or used to finance
Investments in common equity of the US Borrower) and cash equivalents) other
than the ownership of shares of Capital Stock of the US Borrower;
     (m) any Excluded UK Subsidiary shall (i) conduct, transact or otherwise
engage in, or commit to conduct, transact or otherwise engage in, any business
or operations, (ii) incur, create, assume or suffer to exist any Indebtedness or
other liabilities or financial obligations, except nonconsensual obligations
imposed by operation of law, or (iii) lease, manage or otherwise operate any
properties or assets or (iv) own any assets with a fair market value, in the
aggregate for all Excluded UK Subsidiaries at any time, in excess of $1,000,000,
or
     (n) any of the Governmental Approvals shall have been (i) revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term or (ii) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of the Governmental Approvals or that could
result in the Governmental Authority taking any of the actions described in
clause (i) above, and such decision or such revocation, rescission, suspension,
modification or nonrenewal (A) has, or could reasonably be expected to have, a
Material Adverse Effect, or (B) adversely affects the legal qualifications of
any Loan Party to hold any of the Governmental Approvals in any applicable
jurisdiction and such revocation, rescission, suspension, modification or
nonrenewal could



--------------------------------------------------------------------------------



 



99

reasonably be expected to materially and adversely affect the status of or legal
qualifications of any Group Member to hold any of the Governmental Approvals in
any other jurisdiction;
then, and in any such event, (a) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to Holdings or any
Borrower, the Commitments shall immediately terminate automatically and the
Loans (with accrued interest thereon) and all other Obligations owing under this
Agreement and the other Loan Documents (including all amounts of US Borrower L/C
Obligations, whether or not the beneficiaries of the then outstanding US
Borrower Letters of Credit shall have presented the documents required
thereunder) shall automatically immediately become due and payable, and (b) if
such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrowers declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrowers, declare the Loans (with
accrued interest thereon) and all other Obligations owing under this Agreement
and the other Loan Documents (including all amounts of US Borrower L/C
Obligations, whether or not the beneficiaries of the then outstanding US
Borrower Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all US Borrower Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrowers shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
US Borrower Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such US Borrower Letters of Credit, and the unused portion thereof after
all such US Borrower Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrowers
hereunder and under the other Loan Documents. After all such US Borrower Letters
of Credit shall have expired or been fully drawn upon and all amounts drawn
thereunder have been reimbursed in full and all other Obligations of the
Borrowers hereunder and under the other Loan Documents shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
the Borrowers (or such other Person as may be lawfully entitled thereto). Except
as expressly provided above in this Section, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Borrower.
SECTION 9. THE AGENTS
          9.1 Appointment.
               (a) Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
In addition, each of the Lenders irrevocably appoints the Security Trustee to
act as trustee under the UK Security Trust Agreement. Each Lender, whether
originally party to this Agreement or that becomes party to this Agreement
pursuant to an Assignment and Assumption or otherwise, hereby irrevocably and
unconditionally confirms, acknowledges, agrees, represents and warrants that it
is bound by, and will comply with, the provisions of the UK Security Trust
Agreement



--------------------------------------------------------------------------------



 



100

as a Secured Party, and that each such provision of the UK Security Trust
Agreement shall be binding on such Lender notwithstanding that such Lender has
not executed the UK Security Trust Agreement and/or any Secured Party Accession
Undertaking. In addition, if the Security Trustee so requests, the
Administrative Agent shall execute on behalf of each Lender, the UK Security
Trust Agreement and/or a Secured Party Accession Undertaking, and each Lender
hereby irrevocably and unconditionally authorizes and instructs the
Administrative Agent to do the same whenever called upon to do so. Any such
execution by the Administrative Agent shall take effect with respect to a Lender
on and from such date such Lender becomes a Lender under this Agreement.
               (b) Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Borrower or any other Loan Party under any of the Loan Documents (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any Borrower or any other Loan Party,
without the prior written consent of the Administrative Agent. Any exercise of
rights and remedies under the Security Documents with respect to the Collateral
shall be as directed by the Administrative Agent or the Required Lenders, it
being expressly understood and agreed that the Majority Facility Lenders under
any Facility shall have no right to direct rights and remedies with respect to
the Collateral unless such direction is approved by the Required Lenders.
               (c) Without prejudice to the foregoing paragraph, each Lender
hereby designates and appoints WFFCC as the person holding the power of attorney
(fondé de pouvoir) of the Lenders as contemplated under Article 2692 of the
Civil Code of Quebec, to enter into, to take and to hold on their behalf, and
for their benefit, a deed of hypothec (“Deed of Hypothec”) to be executed by any
Canadian Loan Party under the laws of the Province of Quebec and creating a Lien
on such Canadian Loan Party and such Canadian Loan Party’s Collateral located in
such Province and to exercise such powers and duties which are conferred upon
WFFCC under such deed. Each Lender hereby additionally designates and appoints
WFFCC as agent, mandatary, custodian and depositary for and on behalf of each of
them (i) to hold and to be the sole registered holder of any bond (“Bond”)
issued under the Deed of Hypothec, the whole notwithstanding Section 32 of the
Act Respecting the Special Powers of Legal Persons (Quebec) or any other
applicable law, and (ii) to enter into, to take and to hold on their behalf, and
for their benefit, a Bond Pledge Agreement (“Pledge”) to be executed by such
Canadian Loan Party under the laws of the Province of Quebec and creating a Lien
on the Bond as security for the payment and performance of the applicable
Obligations. In this respect, (a) WFFCC, as agent, mandatary, custodian and
depositary of the Lenders, shall keep a record indicating the names and
addresses of, and the pro rata portion of the Obligations secured by the Pledge,
owing to the persons for and on behalf of whom the Bond is so held from time to
time, and (b) each Lender (other than the US Borrower Lenders) will be entitled
to the benefits of any Collateral of such Canadian Loan Party charged under the
Deed of Hypothec and the Pledge and will participate in the proceeds of
realization of any such Collateral, the whole in accordance with the terms
hereof. WFFCC, in such aforesaid capacities shall (x) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
WFFCC with respect to the Collateral under the Deed of Hypothec and Pledge,
applicable law or otherwise, and (y) benefit from and be subject to all
provisions hereof with respect to WFFCC mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Lenders. Any person who becomes a Lender shall be
deemed to have



--------------------------------------------------------------------------------



 



101

consented to and confirmed WFFCC as the person holding the power of attorney
(fondé de pouvoir) and as the agent, mandatory, custodian and depositary as
aforesaid and to have ratified, as of the date it becomes a Lender, all actions
taken by WFFCC in such capacities. WFFCC shall be entitled to delegate from time
to time any of its powers or duties under the Deed of Hypothec and the Pledge to
any person and on such terms and conditions as WFFCC may determine from time to
time.
               (d) The provisions of Section 9 are solely for the benefit of
each of the Agents, the Lenders and the Issuing Lender, and neither any Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions nor shall any such provisions constitute a defense available
to any Borrower nor any other Loan Party. Notwithstanding any provision to the
contrary elsewhere in this Agreement, none of the Agents shall have any duties
or responsibilities to any Lender or any other Person, except those expressly
set forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against any of the Agents.
          9.2 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section shall apply to any such sub-agent and to
the Related Parties of the applicable Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as an Agent. The
Administrative Agent hereby appoints WFFCC as sub-agent for purposes of the
Canadian Guarantee Agreements and the Canadian Security Agreements.
          9.3 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:
     (a) shall be subject to any fiduciary or other implied duties, regardless
of whether any Default or any Event of Default has occurred and is continuing;
     (b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), as applicable, provided that such Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Loan Document or
applicable law; and
     (c) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and no Agent shall be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
applicable Agent or any of its Affiliates in any capacity.
          No Agent shall be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 11.1) or (ii) in the absence of its own gross negligence or
willful misconduct.



--------------------------------------------------------------------------------



 



102

          No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to such Agent.
          9.4 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a US Borrower Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender, the applicable Agent may presume that
such condition is satisfactory to such Lender unless the applicable Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan or the issuance of such US Borrower Letter of Credit. Without limiting
the generality of the foregoing, it is expressly acknowledged and agreed that
any determination by the Administrative Agent as to the US Borrower Borrowing
Base or the Canadian Borrower Borrowing Base shall be based, without independent
investigation of the legal or factual contents thereof, upon the most recent
Canadian Borrower Borrowing Base Report (in the case of the Canadian Borrower
Borrowing Base) or the US Borrower Borrowing Base Report (in the case of the US
Borrower Borrowing Base) provided by the Borrowers to the Administrative Agent
pursuant to Section 6.2(f) or such more recent Canadian Borrower Borrowing Base
Report (in the case of the Canadian Borrower Borrowing Base) or the US Borrower
Borrowing Base Report (in the case of the US Borrower Borrowing Base) provided
to the Administrative Agent. Each Agent may consult with legal counsel (who may
be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. Each
Agent may deem and treat the payee of any Note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or such other number or percentage of Lenders as shall be
provided for herein or in the other Loan Documents) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or
such other number or percentage of Lenders as shall be provided for herein or in
the other Loan Documents), and such request and any action taken or failure to
act pursuant thereto shall be binding upon the Lenders and all future holders of
the Loans.
          9.5 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless such Agent
has received notice from a Lender, Holdings or a Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the



--------------------------------------------------------------------------------



 



103

Required Lenders (or, if so specified by this Agreement, all Lenders); provided
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action or refrain from taking such action with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
          9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that no Agent nor any of their respective officers, directors,
employees, agents, attorneys in fact or affiliates has made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Group Member or any affiliate of a Group Member,
shall be deemed to constitute any representation or warranty by any Agent to any
Lender. Each Lender represents to the Agents that it has, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their affiliates and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Loan Documents, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Group Members and
their affiliates. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by an applicable Agent hereunder, such
Agent shall have no duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Group Member or
any affiliate of a Group Member that may come into the possession of such Agent
or any of its officers, directors, employees, agents, attorneys in fact or
affiliates.
          9.7 Indemnification. Each of the Lenders agrees to indemnify each
Agent in its capacity as such, and such Agent’s respective officers, directors,
employees, affiliates, agents, advisors, representatives and controlling persons
(each, an “Agent’s Indemnitee”) (to the extent not reimbursed by the Borrowers
or any other Loan Party and without limiting the obligation of the Borrowers or
any other Loan Party to do so), according to its Aggregate Exposure Percentage
in effect on the date on which indemnification is sought under this Section 9.7
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, in accordance
with its Aggregate Exposure Percentage immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or any such
Agent’s Indemnitee in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable to any Agent or
Agent’s Indemnitee for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted primarily from such
Person’s gross negligence or willful misconduct. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder.
          9.8 Agents in their Individual Capacities. Each Person serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each such Person
serving as an Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from,



--------------------------------------------------------------------------------



 



104

lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Holdings, the Borrowers or
any Subsidiary of any of the Borrowers or other Affiliate thereof as if such
Person were not an Agent hereunder and without any duty to account therefor to
the Lenders.
          9.9 Successor Agents. Each Agent may at any time give notice of its
resignation to the Lenders and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor, which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank with an office in New York, New
York. If no such successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above
provided that if the retiring Agent shall notify the Borrower and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except that in the case of any collateral
security held by any Agent on behalf of the Secured Parties under any of the
Loan Documents, the retiring Agent may continue to hold such collateral security
until such time as a successor Agent is appointed and such collateral security
is assigned to such successor Agent) and (2) all payments, communications and
determinations provided to be made by, to or through such Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this paragraph (provided that
the retiring Agent may, in its sole discretion, elect to continue to provide all
or a portion of such services it previously provided until such time as a
successor Agent is appointed). Upon the acceptance of a successor’s appointment
as Agent hereunder, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of Section 9 and Section 11.5 shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Agent was acting as an Agent.
          9.10 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Documentation Agent, the Syndication Agent, the
Joint Lead Arrangers or the Joint Bookrunners listed on the cover page hereof
shall have any powers, duties, responsibilities or obligations under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent, as Security Trustee, or as a Lender
hereunder.
          9.11 PTR Scheme.
               (a) Each UK Treaty Lender:
               (i) irrevocably appoints the Administrative Agent to act as
syndicate manager under, and authorizes the Administrative Agent to operate, and
take any action necessary or desirable under, the PTR Scheme in connection with
the Facilities;
               (ii) shall co-operate with the Administrative Agent in completing
any procedural formalities necessary under the PTR Scheme, and shall promptly
supply to the Administrative Agent such information as the Administrative Agent
may request in connection with the operation of the PTR Scheme;



--------------------------------------------------------------------------------



 



105

               (iii) without limiting the liability of any Borrower under this
Agreement, shall, within five Business Days of demand, indemnify the
Administrative Agent for any liability or loss incurred by the Administrative
Agent as a result of the Administrative Agent acting as syndicate manager under
the PTR Scheme in connection with the UK Treaty Lender’s participation in any
Loan (except to the extent that the liability or loss arises directly from the
Administrative Agent’s gross negligence or willful misconduct); and
               (iv) shall, within five Business Days of demand, indemnify each
Borrower for any Tax which such Borrower becomes liable to pay in respect of any
payments made to such UK Treaty Lender arising as a result of any incorrect
information supplied by such UK Treaty Lender under paragraph (ii) above which
results in a provisional authority issued by the HM Revenue and Customs under
the PTR Scheme being withdrawn.
               (b) Each Borrower agrees and acknowledges that it is fully aware
of its contingent obligations under the PTR Scheme and shall:
               (i) promptly supply to the Administrative Agent such information
as the Administrative Agent may request in connection with the operation of the
PTR Scheme; and
               (ii) act in accordance with any provisional notice issued by HM
Revenue and Customs under the PTR Scheme.
               (c) The Administrative Agent agrees to provide, as soon as
reasonably practicable, a copy of any provisional authority issued to it under
the PTR Scheme in connection with any Loan to those Borrowers specified in such
provisional authority.
               (d) Each of the parties hereto agrees and acknowledges that the
Administrative Agent:
               (i) is entitled to rely completely upon information provided to
it in connection with paragraphs (a) or (b) above;
               (ii) is not obliged to undertake any inquiry into the accuracy of
such information, nor into the status of the UK Treaty Lender or, as the case
may be, the Borrower providing such information; and
               (iii) shall have no liability to any person for the accuracy of
any information it submits in connection with paragraph (a)(i) above.
SECTION 10. COLLATERAL ALLOCATION MECHANISM
          10.1 Implementation of CAM.
               (a) On the CAM Exchange Date the Lenders shall automatically and
without further act (and without regard to the provisions of Section 11.6) be
deemed to have exchanged interests in the Loans and other Designated Obligations
with each other Lender hereunder such that in lieu of the interest of each
Lender in each Class of Loans (and other Designated Obligations) in which it
shall participate as of such date (including such Lender’s interest in the
Designated Obligations of each Loan Party in respect of each such Class of Loans
and other Designated Obligations), such Lender



--------------------------------------------------------------------------------



 



106

shall hold an interest in every Class of Loans (including the Designated
Obligations of each Loan Party in respect of each such Class) and other
outstanding Designated Obligations, whether or not such Lender shall previously
have participated therein, equal to such Lender’s CAM Percentage thereof. Each
Lender, each Borrower and each other Loan Party hereby consents and agrees to
the CAM Exchange, and each Lender agrees that the CAM Exchange shall be binding
upon its successors and assigns and any person that acquires a participation in
its interests in any Class of Loans. Each Borrower and each other Loan Party
agrees from time to time to execute and deliver to the Administrative Agent all
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests of the Lenders after giving
effect to the CAM Exchange. In the event that on the CAM Exchange Date any
Swingline Loan shall be outstanding (other than any Swingline Loan in respect of
which the US Borrower Revolving Lenders have funded their purchase of
participations pursuant to Section 2.7), then on the CAM Exchange Date, each US
Borrower Revolving Lender (determined immediately prior to the CAM Exchange)
shall, in accordance with the provisions of Section 2.7, promptly purchase from
the Swingline Lender a participation in each Swingline Loan in the amount of
such US Borrower Revolving Lenders’ US Borrower Revolving Percentage of such
Swingline Loan (determined immediately prior to the CAM Exchange).
Notwithstanding the foregoing, prior to the CAM Exchange Date no Lender shall
have any beneficial interest in any other Lender’s Loans pursuant to this
Section 10. Each determination by the Administrative Agent as to each Lender’s
CAM Percentage or the amount of Designated Obligations owing to each Lender
shall be binding on each such Lender and its successors and assigns and shall be
conclusive, absent manifest error. For the avoidance of doubt, to the extent not
previously terminated, on the CAM Exchange Date, any outstanding Commitments
shall be terminated automatically and without any further action by any person.
               (b) As a result of the CAM Exchange, upon and after the CAM
Exchange Date, each payment received by the Administrative Agent pursuant to any
Loan Document in respect of the Designated Obligations, and each distribution
made by the Administrative Agent pursuant to any Security Document in respect of
the Designated Obligations, shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages. Any direct payment received by
a Lender upon or after the CAM Exchange Date, including by way of setoff, in
respect of a Designated Obligation shall be paid over to the Administrative
Agent for distribution to the Lenders in accordance herewith.
          10.2 Letters of Credit. In the event that, on or after the CAM
Exchange Date, the aggregate amount of the Designated Obligations shall change
as a result of the making of a US Borrower L/C Disbursement by the Issuing
Lender that is not reimbursed by the US Borrower, then (i) each US Borrower L/C
Participant shall pay its US Borrower Revolving Percentage of such unreimbursed
US Borrower L/C Disbursement to the Administrative Agent, in accordance with
Section 3.4, and the Administrative Agent will promptly pay to the Issuing
Lender the amounts so received by it from the US Borrower L/C Participants,
(ii) the Administrative Agent shall redetermine the CAM Percentages after giving
effect to such US Borrower L/C Disbursement and the Lenders shall automatically
and without further act be deemed to have exchanged interests in the Designated
Obligations such that each Lender shall own an interest equal to such Lender’s
CAM Percentages (as so redetermined) in the Designated Obligations in each Class
of Loans and each other category of Designated Obligations, and (iii) in the
event distributions shall have been made in accordance with Section 10.1(b), the
Lenders shall make such payments to one another as shall be necessary in order
that the amounts received by the Lenders shall be equal to the amounts they
would have received had each US Borrower L/C Disbursement been outstanding on
the CAM Exchange Date. Each such redetermination shall be binding on each of the
Lenders and their successors and assigns and shall be conclusive, absent
manifest error. In the event that any US Borrower L/C Participant shall default
in its obligation to pay over any amount to the Administrative Agent in respect
of any US Borrower L/C Disbursement as provided in this Section 10.2,



--------------------------------------------------------------------------------



 



107

the Issuing Lender shall have a claim against such Lender to the same extent as
if such Lender had defaulted on its obligations under Section 3.4.
SECTION 11. MISCELLANEOUS
          11.1 Amendments and Waivers.
               (a) Neither this Agreement, any other Loan Document, nor any
terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 11.1. Subject to
Sections 11.1(b), (c) and (d), the Required Lenders and each Loan Party party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (ii) waive, on such terms and conditions as the Required Lenders
or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (A) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates (which waiver shall be effective with the consent of the
Required Lenders) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (A)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, or permit
Interest Periods with a duration longer than six months, in each case without
the written consent of each Lender directly affected thereby; (B) eliminate or
reduce the voting rights of any Lender under this Section 11.1 without the
written consent of such Lender; (C) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by any
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the value of the respective guarantees of the
Obligations by the Guarantors, in each case without the written consent of all
Lenders; (D) amend, modify or waive any provision of Section 2.17 in a manner
which is adverse to any particular Facility in relation to other Facilities
without the written consent of the Majority Facility Lenders in respect of each
such Facility adversely affected thereby or amend, modify or waive any provision
of Section 2.17 that provides for the application of payments under any
particular Facility without the written consent of each Lender adversely
affected thereby; (E) reduce the percentage specified in the definition of any
of Majority Canadian Borrower Revolving Lenders, Majority US Borrower Revolving
Lenders, Majority UK Borrower Dollar Term Lenders, Majority UK Borrower Euro
Term Lenders or Majority Canadian Borrower Term Lenders without the written
consent of all Lenders under such Facility or modify the definition of “Majority
Facility Lenders” without the consent of each Lender adversely affected thereby;
(F) amend, modify or waive any provision of Section 9 without the written
consent of each affected Agent; (G) amend, modify or waive any provision of
Section 2.6 or 2.7 without the written consent of the Swingline Lender;
(H) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lender; (I) amend or modify the application of
prepayments set forth in Section 2.11(g), (h), (i) or (j) in a manner that
adversely affects any Facility without the written consent of the Majority
Facility Lenders of each adversely affected Facility; (J) amend the definition
of “Canadian Borrower Borrowing Base” or amend, modify or waive any provision of
Section 2.11(e) without the written consent of the Majority Canadian Borrower
Revolving Lenders; or (K) amend the definition of “US Borrower Borrowing



--------------------------------------------------------------------------------



 



108

Base” or amend, modify or waive any provision of Section 2.11(f) without the
written consent of the Majority US Borrower Revolving Lenders. Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Agents and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Agents shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing during
the period such waiver is effective; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
               (b) Notwithstanding the foregoing, this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrowers solely, (i) to add one or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loans, the Revolving Extensions of Credit and the
accrued interest and fees in respect thereof, (ii) to allow any such additional
credit facilities constituting term loans to share ratably with the Term Loans
in the application of prepayments and to receive prepayments with priority to
the Revolving Extensions of Credit, (iii) to allow any such credit facilities
constituting revolving loans or commitments to share ratably with the Revolving
Extensions of Credit in the application of prepayments and (iv) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Majority Facility Lenders.
               (c) In addition, notwithstanding the foregoing, this Agreement
may be amended with the written consent of the Administrative Agent, the
Borrowers and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing or modification of (i) all outstanding
UK Borrower Dollar Term Loans, (ii) all outstanding UK Borrower Euro Term Loans
or (iii) all outstanding Canadian Borrower Term Loans and Delayed Draw Term
Loans (“Refinanced Term Loans”) with a replacement UK Borrower or Canadian
Borrower term loan tranche hereunder (“Replacement Term Loans”), provided that
(i) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (ii) the
Applicable Margin for such Replacement Term Loans shall not be higher than the
Applicable Margin for such Refinanced Term Loans, (iii) the weighted average
life to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Refinanced Term Loans at the time of
such refinancing and (iv) all other terms applicable to such Replacement Term
Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.
               (d) In addition, notwithstanding the foregoing, the Agents (or
any of them) shall be authorized to enter into such modifications to the
Security Documents and such additional Security Documents as may be reasonably
advisable or necessary to further effectuate or carry out the purposes of
Section 6.10, Section 6.12 or any other Security Documents, without further vote
or consent from the Lenders or the Required Lenders.
          11.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of Holdings, the Borrowers and each
Agent, and as set forth in an administrative



--------------------------------------------------------------------------------



 



109

questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

     
Holdings:
  Dollar Financial Corp.
 
  1436 Lancaster Avenue
 
  Suite 300
 
  Berwyn, PA 19312
 
  Attention: President
 
  Telecopy: (610) 296-7844
 
  Telephone: (610) 296-3400
 
   
 
  with a copy to:
 
   
 
  Dollar Financial Corp.
 
  1436 Lancaster Avenue
 
  Suite 300
 
  Berwyn, PA 19312
 
  Attention: General Counsel
 
  Telecopy: (610) 296-7844
 
  Telephone: (610) 296-3400
 
   
Borrowers:
  c/o Dollar Financial Corp.
 
  1436 Lancaster Avenue
 
  Suite 300
 
  Berwyn, PA 19312
 
  Attention: President
 
  Telecopy: (610) 296-7844
 
  Telephone: (610) 296-3400
 
   
 
  with a copy to:
 
   
 
  c/o Dollar Financial Corp.
 
  1436 Lancaster Avenue
 
  Suite 300
 
  Berwyn, PA 19312
 
  Attention: General Counsel
 
  Telecopy: (610) 296-7844
 
  Telephone: (610) 296-3400
 
   
Administrative Agent (or any
  c/o Wells Fargo Bank
sub-agent appointed pursuant to
  Financial Sponsors
Section 9.2) (excluding Notices
  333 South Grand Avenue
of Borrowing and Notices of
  9th Floor
Conversion/Continuation):
  Los Angeles, CA 90071
 
  Attention: Alex Kim
 
  Telecopy: (213) 628-1188
 
  Telephone: (213) 253-6884



--------------------------------------------------------------------------------



 



110

     
Administrative Agent (Notices of
  Wells Fargo Bank
Borrowing and Notices of
  201 3rd Street
Conversion/Continuation only):
  8th Floor
 
  San Francisco, CA 94103
 
  Attention: Felix Bayani
 
  Telecopy: (415) 546-6353 / 512-7059
 
  Telephone: (415) 477-5330

; provided that any notice, request or demand to or upon the applicable Agent or
the Lenders shall not be effective until received. In no event shall a voice
mail message be effective as a notice, communication or confirmation hereunder.
All telephonic notices to the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the applicable Agent; provided that the foregoing shall not apply to
notices pursuant to Section 2 unless otherwise agreed by the applicable Agent
and the applicable Lender. Each applicable Agent and each Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the applicable Agent or Borrower otherwise prescribes,
(a) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (b) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its email address
as described in the foregoing clause (a) of notification that such notice or
communication is available and identifying the website address therefor.
          11.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
          11.4 Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          11.5 Payment of Expenses and Taxes. Each Borrower agrees (a) to pay or
reimburse each Agent for all its out-of-pocket costs and expenses incurred in
connection with the development, preparation, delivery and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to each
Agent (provided that absent a conflict



--------------------------------------------------------------------------------



 



111

of interest the Agents shall use reasonable efforts to use a single legal
counsel (and any necessary special or local counsel)) and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrowers prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the applicable Agent shall deem appropriate, (b) to pay
or reimburse each Lender and each Agent for all its costs and expenses incurred
in connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to each Agent, (c) to pay,
indemnify, and hold each Lender and each Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) which do
not constitute Taxes or Other Taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and each Agent and their respective
officers, directors, employees, affiliates, agents, advisors, representatives
and controlling persons (each, an “Indemnitee”) harmless from and against any
and all other claims, liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to or arising out of or in connection with the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents (regardless of
whether any Indemnitee is a party hereto and regardless or whether any such
matter is initiated by a third party, any Borrower, any other Loan Party or any
other Person), including any of the foregoing relating to the use of proceeds of
the Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee. Without limiting
the foregoing, and to the extent permitted by applicable law, each of Holdings
and each Borrower agrees not to assert and to cause its Subsidiaries not to
assert, and hereby waives and agrees to cause its Subsidiaries to waive, all
rights of contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 11.5 shall be payable not later than 10 days
after written demand therefor. Statements payable by the Borrowers pursuant to
this Section 11.5 shall be submitted to the Borrowers at the address of the
Borrowers set forth in Section 11.2. The agreements in this Section 11.5 shall
survive repayment of the Loans and all other amounts payable hereunder.
          11.6 Successors and Assigns; Participations and Assignments.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that neither Holdings nor any Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by
Holdings or any Borrower without such consent shall be null and void).



--------------------------------------------------------------------------------



 



112

     (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it and the Note or
Notes (if any) held by it) with notice to the Canadian Borrower and the UK
Borrower (solely with respect to any proposed assignment of the Term Loans) and
with the prior written consent (such consent not to be unreasonably withheld or
delayed) of:
          (A) solely with respect to any proposed assignment of all or a portion
of any US Borrower Revolving Commitments or US Borrower Revolving Loans, the US
Borrower, the Swingline Lender and the Issuing Lender; provided that no consent
of the US Borrower shall be required for an assignment (x) to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below), (y) during the
Primary Syndication Period, to any Identified Lender or (z) if a Default or an
Event of Default has occurred and is continuing, to any other Person;
          (B) solely with respect to any proposed assignment of all or a portion
of any Canadian Borrower Revolving Commitments or Canadian Borrower Revolving
Loans, the Canadian Borrower; provided that no consent of the Canadian Borrower
shall be required for an assignment (x) to a Lender, an affiliate of a Lender,
an Approved Fund (as defined below), (y) during the Primary Syndication Period,
to any Identified Lender or (z) if a Default or an Event of Default has occurred
and is continuing, to any other Person;
          (C) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and
               (ii) Assignments shall be subject to the following additional
conditions:
          (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 (or, solely in the case of any Revolving Commitments or Revolving
Loans, $500,000) (provided that simultaneous assignments to or by two or more
Approved Funds shall be aggregated for purposes of determining such amount, and
simultaneous assignments of Loans under the Canadian Borrower Term Facility and
the Delayed Draw Term Facility shall be aggregated for purposes of determining
such amount) unless each of the Borrowers and the Administrative Agent otherwise
consent, provided that no such consent of the Borrowers shall be required if a
Default or an Event of Default has occurred and is continuing;
          (B) the parties to each assignment shall (1) if previously agreed with
the Administrative Agent, electronically execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic



--------------------------------------------------------------------------------



 



113

settlement system acceptable to the Administrative Agent or (2) manually execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (which fee (i) may be waived or
reduced in the sole discretion of the Administrative Agent and provided that
only one such fee shall be payable in connection with simultaneous assignments
to or by two or more Approved Funds and (ii) shall not be imposed in the case of
assignments by Credit Suisse, Cayman Islands Branch, or any of its Affiliates),
payable by the assigning or assignee Lender as they shall mutually agree
(provided that only one such fee shall be payable in connection with
simultaneous assignments by two or more Approved Funds);
               (C) the Assignee, if it shall become a Secured Party (under and
defined in the UK Security Trust Agreement), shall execute and deliver (or the
Administrative Agent shall execute and deliver on behalf of such Assignee) to
the Security Trustee under the UK Security Trust Agreement, a Secured Party
Accession Undertaking;
               (D) the Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an administrative questionnaire; and
               (E) in the case of any assignment of a Canadian Borrower
Revolving Commitment or Canadian Borrower Revolving Loans, unless a Default or
an Event of Default has occurred and is continuing, the Assignee shall be a
Canadian Resident.
          For the purposes of this Section 11.6, “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to Section
11.6(b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.18, 2.19, 2.20 and 11.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.6(c).
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans and US Borrower L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Lender and the Lenders may treat each



--------------------------------------------------------------------------------



 



114

Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers,
the Issuing Lender and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), together with (x) any processing and recordation fee and (y) any
written consent to such assignment required by Section 11.6(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
     (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 11.1 and (2) directly
affects such Participant. Subject to Section 11.6(c)(ii), the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.18, 2.19
and 2.20 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 11.6(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.7(b) as though
it were a Lender, provided such Participant shall be subject to Section 11.7(a)
as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.18 or 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless (x) the sale of the participation to such Participant is made with the
Borrowers’ prior written consent or (y) the sale of such participation is made
pursuant to Section 10 hereof. Any Participant that is a Foreign Lender shall
not be entitled to the benefits of Section 2.19 unless such Participant complies
with Section 2.19(d).
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.



--------------------------------------------------------------------------------



 



115

               (e) Each Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender to such Borrower requiring
Notes to facilitate transactions of the type described in Section 11.6(d) above.
               (f) Each Lender, upon execution and delivery hereof or upon
succeeding to an interest in Commitments or Loans, as the case may be,
represents and warrants as of the Closing Date or as of the effective date of
the applicable Assignment and Assumption that (i) it is an Eligible Assignee;
(ii) it has experience and expertise in the making of or investing in
commitments, loans or investments such as the Commitments and Loans; and
(iii) it will make or invest in its Commitments and Loans for its own account in
the ordinary course of its business and without a view to distribution of such
Commitments and Loans within the meaning of the Securities Act or the Securities
Exchange Act of 1934, or other federal securities laws (it being understood
that, subject to the provisions of this Section 11.6, the disposition of such
Commitments and Loans or any interests therein shall at all times remain within
its exclusive control).
               (g) For greater certainty, and notwithstanding any of the
foregoing, no assignment hereunder shall be or be deemed to be a discharge,
rescission, extinguishment, novation, issue, repayment, advance, disposition or
substitution of any Loan and any Loan so assumed shall continue to be the same
obligation and not a new obligation.
          11.7 Adjustments; Set-off.
               (a) Except to the extent that this Agreement expressly provides
for or permits payments to be allocated or made to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
               (b) In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, without prior notice to
Holdings or any Borrower, any such notice being expressly waived by Holdings and
the Borrowers to the extent permitted by applicable law, upon any amount
becoming due and payable by Holdings or any Borrower hereunder (whether at the
stated maturity, by acceleration or otherwise), to set off and appropriate and
apply against the Obligations any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of Holdings or such Borrower, as the case may be. Each Lender agrees
promptly to notify such Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.
          11.8 Counterparts; Electronic Execution.



--------------------------------------------------------------------------------



 



116

          (a) This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or any
document or instrument delivered in connection herewith by facsimile
transmission or electronic image scan transmission (e.g., PDF) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable. A set of the copies of this
Agreement signed by all the parties shall be lodged with the US Borrower and the
Administrative Agent.
          (b) The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
          11.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          11.10 Integration. This Agreement and the other Loan Documents and any
separate letter agreements with respect to fees payable to Credit Suisse
Securities (USA) LLC, Credit Suisse, Cayman Islands Branch, Wells Fargo Bank,
National Association, and the Administrative Agent represent the entire
agreement of Holdings, the Borrowers, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
          11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          11.12 Submission To Jurisdiction; Agent for Service of Process;
Waivers. Each of Holdings and each Borrower hereby irrevocably and
unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof, to the extent such courts would have subject matter
jurisdiction with respect thereto, and agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or



--------------------------------------------------------------------------------



 



117

proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or such
Borrower, as the case may be at its address set forth in Section 11.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;
     (d) without limiting the foregoing, each of the Canadian Borrower and the
UK Borrower hereby irrevocably appoints as of October 25, 2006, CT Corporation
System (the “Process Agent”), with an office on the Closing Date at 111 Eighth
Avenue, 13th Floor, New York, New York, 10011, United States, as its agent to
receive on its behalf and for its property, service of copies of the summons and
complaint and any other process which may be served in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party or for recognition and enforcement of any judgment in respect
thereof; such service may be made by mailing or delivering a copy of such
process to the Canadian Borrower or the UK Borrower, as the case may be, in care
of the Process Agent at the Process Agent’s above address, and each of the
Canadian Borrower and the UK Borrower hereby irrevocably authorizes and directs
the Process Agent to accept such service on its behalf;
     (e) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and
     (f) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
          11.13 Acknowledgements. Each of Holdings and each Borrower hereby
acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or any Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Holdings
and the Borrowers, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrowers and the Lenders.
          11.14 Releases of Guarantees and Liens.
          (a) Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 11.1) to take any action
requested by any Borrower having the effect of releasing any Collateral or
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any



--------------------------------------------------------------------------------



 



118

Loan Document or that has been consented to in accordance with Section 11.1 or
(ii) under the circumstances described in Section 11.14(b) below.
          (b) At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents (other than obligations under or in
respect of Swap Agreements, to the extent no default or termination event shall
have occurred and be continuing thereunder) shall have been paid in full, the
Commitments have been terminated and no US Borrower Letters of Credit shall be
outstanding, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of each Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.
          11.15 Confidentiality. Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information (“Information”)
provided to it by any Loan Party, any Agent or any Lender pursuant to or in
connection with this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to any Agent, any other Lender or any
affiliate thereof, (b) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document. In addition,
the Agents and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments, and the extensions of credit
hereunder. Notwithstanding anything herein to the contrary, any party to this
Agreement (and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.
          11.16 WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWERS, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          11.17 USA Patriot Act Notification. The following notification is
provided to the Borrower pursuant to Section 326 of the Patriot Act:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.
To help the government fight the funding of terrorism and money laundering
activities, Federal law



--------------------------------------------------------------------------------



 



119

requires all financial institutions to obtain, verify, and record information
that identifies each Person or entity that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product.
What this means for a Borrower: When a Borrower opens an account, if the
Borrower is an individual, the Administrative Agent and the Lenders will ask for
the Borrower’s name, residential address, tax identification number, date of
birth, and other information that will allow the Administrative Agent and the
Lenders to identify the Borrower, and, if the Borrower is not an individual, the
Administrative Agent and the Lenders will ask for the Borrower’s name, tax
identification number, business address, and other information that will allow
the Administrative Agent and the Lenders to identify the Borrower. The
Administrative Agent and the Lenders may also ask, if the Borrower is an
individual, to see the Borrower’s driver’s license or other identifying
documents, and, if the Borrower is not an individual, to see the Borrower’s
legal organizational documents or other identifying documents.
          11.18 Maximum Amount.
          (a) It is the intention of the Borrowers and the Lenders to conform
strictly to the usury and similar laws relating to interest from time to time in
force, and all agreements between the Loan Parties and their respective
Subsidiaries and the Lenders, whether now existing or hereafter arising and
whether oral or written, are hereby expressly limited so that in no contingency
or event whatsoever, whether by acceleration of maturity hereof or otherwise,
shall the amount paid or agreed to be paid in the aggregate to the Lenders as
interest (whether or not designated as interest, and including any amount
otherwise designated but deemed to constitute interest by a court of competent
jurisdiction) hereunder or under the other Loan Documents or in any other
agreement given to secure the Indebtedness evidenced hereby or other Obligations
of any Borrower, or in any other document evidencing, securing or pertaining to
the Indebtedness evidenced hereby, exceed the maximum amount permissible under
applicable usury or such other laws (the “Maximum Amount”). If under any
circumstances whatsoever fulfillment of any provision hereof, or any of the
other Loan Documents, at the time performance of such provision shall be due,
shall involve exceeding the Maximum Amount, then, ipso facto, the obligation to
be fulfilled shall be reduced to the Maximum Amount. For the purposes of
calculating the actual amount of interest paid and/or payable hereunder in
respect of laws pertaining to usury or such other laws, all sums paid or agreed
to be paid to the holder hereof for the use, forbearance or detention of the
Indebtedness of any Borrower evidenced hereby, outstanding from time to time
shall, to the extent permitted by Applicable Law, be amortized, pro-rated,
allocated and spread from the date of disbursement of the proceeds of the Loans
until payment in full of all of such Indebtedness, so that the actual rate of
interest on account of such Indebtedness is uniform through the term hereof. The
terms and provisions of this subsection shall control and supersede every other
provision of all Loan Documents between any of the Borrowers or any endorser of
the Notes and the Lenders.
          (b) If under any circumstances any Lender shall ever receive an amount
which would exceed the Maximum Amount, such amount shall be deemed a payment in
reduction of the principal amount of the Loans and shall be treated as a
voluntary prepayment under Section 2.10 and shall be so applied in accordance
with Section 2.17 or if such excessive interest exceeds the unpaid balance of
the Loans and any other Indebtedness of any Borrower in favor of such Lender,
the excess shall be deemed to have been a payment made by mistake and shall be
refunded to such Borrower.
          (c) Without limiting the foregoing provisions of this Section 11.18,
in no event shall the aggregate “interest” (as defined in Section 347 (the
“Criminal Code Section”) of the Criminal Code (Canada)), payable to any Canadian
Borrower Lender under this Agreement or any other Loan Document exceed the
effective annual rate of interest lawfully permitted under the Criminal Code



--------------------------------------------------------------------------------



 



120

Section on the “credit advanced” (as defined in such section) under this
Agreement or any other Loan Document. Further, if any payment, collection or
demand pursuant to this Agreement or any other Loan Document in respect of such
“interest” is determined to be contrary to the provisions of the Criminal Code
Section, such payment, collection, or demand shall be deemed to have been made
by mutual mistake of the affected Canadian Borrower Lender, and the Canadian
Borrower and such “interest” shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the Criminal Code Section so as to result
in a receipt by such Canadian Borrower Lender of interest at a rate not in
contravention of the Criminal Code Section, such adjustment to be effected, to
the extent necessary, as follows:
          (i) first, by reducing the amounts or rates of interest required to be
paid to that Canadian Borrower Lender; and
          (ii) second, by reducing any fees, charges, expenses and other amounts
required to be paid to the affected Canadian Borrower Lender that would
constitute “interest”.
Notwithstanding the foregoing, and after giving effect to all such adjustments,
if any Canadian Borrower Lender shall have received an amount in excess of the
maximum permitted by the Criminal Code Section, then the Canadian Borrower shall
be entitled, by notice in writing to such affected Canadian Borrower Lender, to
obtain reimbursement from such Canadian Borrower Lender in an amount equal to
such excess.
          11.19 Judgment Currency.
               (a) Each Borrower’s obligation hereunder and under the other Loan
Documents to make payments in any applicable currency (the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent or the respective
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or such Lender under this Agreement or any other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against the
Loan Parties in any court or in any jurisdiction, it becomes necessary to
convert into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the rate of exchange
on the applicable currency (as quoted by the Administrative Agent or if the
Administrative Agent does not quote a rate of exchange on such currency, by a
known dealer in such currency designated by the Administrative Agent (the “Spot
Currency Exchange Rate”)) determined, in each case, as of the Business Day
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).
               (b) If there is a change in the rate of exchange prevailing
between the Judgment Currency Conversion Date and the date of actual payment of
the amount due, each Borrower covenants and agrees to pay, or cause to be paid,
such additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.



--------------------------------------------------------------------------------



 



121

          (c) For purposes of determining any other rate of exchange for this
Section 11.19, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.
          11.20 Public/Private Information. Each of Holdings and the Borrowers
hereby acknowledges that (a) the Administrative Agent will make available to the
Lenders materials and/or information provided by or on behalf of Holdings or the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the (“Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to Holdings
or the Borrowers or their respective Subsidiaries) (each, a “Public Lender”).
Each of Holdings and the Borrowers hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” each of Holdings and the Borrowers shall be deemed
to have authorized each of the Agents and the Lenders to treat such Borrower
Materials as not material, non-public information (although it may be sensitive
and proprietary) with respect to Holdings or the Borrowers or their respective
securities for purposes of United States Federal and state securities laws
(provided that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 11.15); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor,” and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.” All Public Lenders shall have been deemed to have waived the right to
receive information which is not made public by Holdings and the Borrowers in
its sole discretion. Notwithstanding the foregoing, neither Holdings nor any
Borrower shall be under any obligation to mark any Borrower Materials “PUBLIC”.
          11.21 Application of Proceeds.
          (a) If an Event of Default shall have occurred and be continuing, the
Administrative Agent may apply, at such time or times as the Administrative
Agent may elect, all or any part of Proceeds constituting US Collateral, whether
or not held in any collateral account established by the Administrative Agent,
in payment of the Obligations in the following order:
          (i) First, to the payment of all costs and expenses of any sale,
collection or other realization on the US Collateral, and reimbursement for all
other costs, expenses, liabilities and advances made or incurred by the
Administrative Agent, the Security Trustee or any Administrative Agent’s
Indemnitee in connection therewith (including, without limitation, all
reasonable costs and expenses of every kind incurred in connection any action
taken pursuant to any Loan Document or incidental to the care or safekeeping of
any of the US Collateral or in any way relating to the US Collateral or the
rights of the Administrative Agent, the Security Trustee and the other Secured
Parties under the Loan Documents, reasonable attorneys’ fees and disbursements
and any other amount required by any provision of law (including, without
limitation, Section 9-615(a)(3) of the Uniform Commercial Code)), and all
amounts for which the Administrative Agent, the Security Trustee or any
Administrative Agent’s Indemnitee is entitled to indemnification hereunder and
under the other Loan Documents and all advances made by or on behalf of the
Administrative Agent, the Security Trustee or any Administrative Agent’s
Indemnitee hereunder and thereunder for the account of any Loan Party (excluding
principal and interest in respect of any Loans extended to such Loan Party), and
to the payment of all costs and expenses paid or incurred by the Administrative
Agent, the Security Trustee or any Administrative Agent’s Indemnitee in



--------------------------------------------------------------------------------



 



122

connection with the exercise of any right or remedy hereunder or under any other
Loan Document and to the payment or reimbursement of all indemnification
obligations, fees, costs and expenses owing to the Administrative Agent, the
Security Trustee or any Administrative Agent’s Indemnitee hereunder or under any
other Loan Document, all in accordance with the terms hereof or thereof;
          (ii) Second, for application by it towards all other Obligations, pro
rata among the Secured Parties according to the amounts of the Obligations then
held by the Secured Parties (including all Obligations in respect of Specified
Swap Agreements); and
          (iii) Third, any balance of such Proceeds remaining after the
Obligations shall have been satisfied by payment in full in immediately
available funds (or in the case of Letters of Credit, terminated or
collateralized in a manner satisfactory to the Issuing Lender) and the
Commitments shall have been terminated shall be paid over to or upon the order
of the applicable US Loan Party or to whosoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.
In the event that any such Proceeds are insufficient to pay in full the items
described in clauses (i) through (iii) of this Section 11.21(a), the US Loan
Parties shall remain liable, jointly and severally, for any deficiency.
          (b) If an Event of Default shall have occurred and be continuing, the
Administrative Agent may apply, at such time or times as the Administrative
Agent may elect, all or any part of Proceeds constituting Non-US Collateral,
whether or not held in any collateral account established by the Administrative
Agent, in payment of the respective Obligations of the Non-US Loan Parties in
the following order:
          (i) First, to the payment of all costs and expenses of any sale,
collection or other realization on the Non-US Collateral, and reimbursement for
all other costs, expenses, liabilities and advances made or incurred by the
Administrative Agent, the Security Trustee or any Administrative Agent’s
Indemnitee in connection therewith (including, without limitation, all
reasonable costs and expenses of every kind incurred in connection any action
taken pursuant to any Loan Document or incidental to the care or safekeeping of
any of the Non-US Collateral or in any way relating to the Non-US Collateral or
the rights of the Administrative Agent, the Security Trustee, the Canadian
Borrower Secured Parties or the UK Borrower Secured Parties under the Loan
Documents, reasonable attorneys’ fees and disbursements and any other amount
required by any provision of law (including, without limitation,
Section 9-615(a)(3) of the Uniform Commercial Code)), and all amounts for which
the Administrative Agent, the Security Trustee or any Administrative Agent’s
Indemnitee is entitled to indemnification hereunder and under the other Loan
Documents and all advances made by or on behalf of the Administrative Agent, the
Security Trustee or any Administrative Agent’s Indemnitee hereunder and
thereunder for the account of any Non-US Loan Party (excluding principal and
interest in respect of any Loans extended to such Non-US Loan Party), and to the
payment of all costs and expenses paid or incurred by the Administrative Agent,
the Security Trustee or any Administrative Agent’s Indemnitee in connection with
the exercise of any right or remedy hereunder or under any other Loan Document
and to the payment or reimbursement of all indemnification obligations, fees,
costs and expenses owing to the Administrative Agent, the Security Trustee or
any Administrative Agent’s



--------------------------------------------------------------------------------



 



123

Indemnitee hereunder or under any other Loan Document, all in accordance with
the terms hereof or thereof;
          (ii) Second, for application by it towards all other Obligations of
the Non-US Loan Parties, pro rata among the Canadian Borrower Secured Parties
and the UK Borrower Secured Parties according to the amounts of such Obligations
then held by such Secured Parties (including all Obligations in respect of
Specified Swap Agreements with the Canadian Borrower or the UK Borrower); and
          (iii) Third, any balance of such Proceeds remaining after the
Obligations of the Non-US Loan Parties shall have been satisfied by payment in
full in immediately available funds and the Commitments shall have been
terminated shall be paid over to or upon the order of the applicable Non-US Loan
Party or to whosoever may be lawfully entitled to receive the same or as a court
of competent jurisdiction may direct.
In the event that any such Proceeds are insufficient to pay in full the items
described in clauses (i) through (iii) of this Section 11.21(b), the Non-US Loan
Parties shall remain liable, jointly and severally, for any deficiency.
          11.22 Funding of UK Borrower Euro Term Facility. Notwithstanding any
other provision of this Agreement or any other Loan Document, it is expressly
understood and agreed that (a) on the Closing Date the UK Borrower will be
advanced UK Borrower Euro Term Loans in an aggregate amount equal to
€31,491,103.76, which UK Borrower Euro Term Loans shall be funded in Dollars in
an amount equal to $40,000,000, such amount being the equivalent in Dollars of
€31,491,103.76 on the Closing Date and (b) the UK Borrower Euro Term Loans and
the UK Borrower Euro Term Loan Notes shall be denominated in Euros and all
payments related to the UK Borrower Euro Term Loans shall be made in Euros.
[Signature pages follow]



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            DOLLAR FINANCIAL CORP., a Delaware corporation
      By:           Name:           Title:        

            DOLLAR FINANCIAL GROUP, INC., a New York corporation
      By:           Name:           Title:        

            NATIONAL MONEY MART COMPANY, an unlimited liability company
organized under the laws of the Province of Nova Scotia, Canada
      By:           Name:           Title:        

            DOLLAR FINANCIAL U.K. LIMITED, a limited liability company
incorporated under the laws of England and Wales with registered number 03701758
      By:           Name:           Title:        

[Credit Agreement]



--------------------------------------------------------------------------------



 



2

            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, as Security Trustee, and as a Lender
      By:           Name:           Title:        

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender
      By:           Name:           Title:        

                  By:           Name:           Title:        

[Credit Agreement]



--------------------------------------------------------------------------------



 



ANNEX 1
Mandatory Cost Formula

1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   2.   On the first day of each Interest Period (or
as soon as possible thereafter) the Administrative Agent shall calculate, as a
percentage rate, a rate (the “Additional Cost Rate”) for each UK Borrower Euro
Term Lender, in accordance with the paragraphs set out below. The Mandatory Cost
will be calculated by the Administrative Agent as a weighted average of the UK
Borrower Euro Term Lenders’ Additional Cost Rates (weighted in proportion to the
percentage participation of each UK Borrower Euro Term Lender in the relevant
Loan) and will be expressed as a percentage rate per annum.   3.   The
Additional Cost Rate for any UK Borrower Euro Term Lender lending from a
Facility Office in a Participating Member State will be the percentage notified
by that Lender to the Administrative Agent. This percentage will be certified by
that Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all UK Borrower Euro Term Loans made from that Facility Office)
of complying with the minimum reserve requirements of the European Central Bank
in respect of loans made from that Facility Office.   4.   The Additional Cost
Rate for any UK Borrower Euro Term Lender lending from a Facility Office in the
United Kingdom will be calculated by the Agent as follows:

  (a)   in relation to a sterling Loan:

         
 
  AB + C(B–D) + E x 0.01    
 
 
 
100 – (A+C)   per cent. per annum

  (b)   in relation to a Loan in any currency other than sterling:

         
 
  E x 0.01    
 
 
 
300   per cent. per annum.

Where:

  A.   is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     B.   is the percentage rate of interest
(excluding the Applicable Margin and the Mandatory Cost and, if the Loan is an
Unpaid Sum, the additional rate of interest specified in Section 2.14(c)(ii)
payable for the relevant Interest Period on the Loan.



--------------------------------------------------------------------------------



 



2

  C.   is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.     D.   is the percentage rate per annum payable by the
Bank of England to the Administrative Agent on interest bearing Special
Deposits.     E.   is designed to compensate Lenders for amounts payable under
the Fees Rules and is calculated by the Administrative Agent as being the
average of the most recent rates of charge supplied by the Reference Banks to
the Administrative Agent pursuant to paragraph 7 below and expressed in pounds
per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Facility Office” means
the office or offices notified by a UK Borrower Euro Term Lender to the
Administrative Agent in writing on or before the date it becomes a UK Borrower
Euro Term Lender (or, following that date, by not less than five Business Days’
written notice) as the office or offices through which it will perform its
obligations under this Agreement;     (c)   “Fees Rules” means the rules on
periodic fees contained in the FSA Supervision Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;     (d)   “Fee Tariffs” means the fee
tariffs specified in the Fees Rules under the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fees Rules but taking into account any applicable discount rate);     (e)  
“Reference Bank” means, in relation to Euribor, the principal office in Los
Angeles, California of Wells Fargo Bank, National Association, or such other
bank or banks as may be designated by the Administrative Agent in consultation
with the UK Borrower;     (f)   “Tariff Base” has the meaning given to it in,
and will be calculated in accordance with, the Fees Rules; and     (g)   “Unpaid
Sum” means any sum due and payable but unpaid by any Loan Party under the Loan
Documents.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
7.   If requested by the Administrative Agent, each Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent, the rate of charge payable by that Reference
Bank to the Financial Services Authority pursuant to the Fees



--------------------------------------------------------------------------------



 



3

    Rules in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by that Reference Bank as being the
average of the Fee Tariffs applicable to that Reference Bank for that financial
year) and expressed in pounds per £1,000,000 of the Tariff Base of that
Reference Bank.

8.   Each UK Borrower Euro Term Lender shall supply any information required by
the Administrative Agent for the purpose of calculating its Additional Cost
Rate. In particular, but without limitation, each UK Borrower Euro Term Lender
shall supply the following information on or prior to the date on which it
becomes a UK Borrower Euro Term Lender:

  (a)   the jurisdiction of its Facility Office; and     (b)   any other
information that the Administrative Agent may reasonably require for such
purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9.   The percentages of each UK Borrower Euro Term Lender for the purpose of A
and C above and the rates of charge of each Reference Bank for the purpose of E
above shall be determined by the Administrative Agent based upon the information
supplied to it pursuant to paragraphs 7 and 8 above and on the assumption that,
unless a UK Borrower Euro Term Lender notifies the Administrative Agent to the
contrary, each UK Borrower Euro Term Lender’s obligations in relation to cash
ratio deposits and Special Deposits are the same as those of a typical bank from
its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.   10.   The Administrative Agent shall have
no liability to any person if such determination results in an Additional Cost
Rate which over or under compensates any UK Borrower Euro Term Lender and shall
be entitled to assume that the information provided by any UK Borrower Euro Term
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.   11.   The Administrative Agent shall distribute the
additional amounts received as a result of the Mandatory Cost to the UK Borrower
Euro Term Lenders on the basis of the Additional Cost Rate for each UK Borrower
Euro Term Lender based on the information provided by each UK Borrower Euro Term
Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.   12.  
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a UK Borrower Euro Term Lender shall, in the absence of manifest
error, be conclusive and binding on all parties to this Agreement.   13.   The
Administrative Agent may from time to time, after consultation with the UK
Borrower and the UK Borrower Euro Term Lenders, determine and notify to all
parties to this Agreement any amendments which are required to be made to this
Annex 1 in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority



--------------------------------------------------------------------------------



 



4

    which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties to this Agreement.

